AGREEMENT ON THE EXPLORATION, DEVELOPMENT
AND PRODUCTION SHARING
FOR THE SHAH DENIZ PROSPECTIVE AREA
IN THE AZERBAIJAN SECTOR
OF THE CASPIAN SEA

BETWEEN

THE STATE OIL COMPANY
OF THE AZERBAIJAN REPUBLIC

AND

SOCAR COMMERCIAL AFFILIATE,

BP EXPLORATION (AZERBAIJAN) LIMITED,
ELF PETROLEUM AZERBAIJAN B.V.
LUKOIL INTERNATIONAL LTD,
OIL INDUSTRIES ENGINEERING AND CONSTRUCTION,
STATOIL AZERBAIJAN A.S,

and

TURKISH PETROLEUM OVERSEAS COMPANY
LIMITED
TABLE OF CONTENTS

ARTICLE 1
ARTICLE 2
ARTICLE 3
ARTICLE 4

ARTICLE 5

ARTICLE 6
ARTICLE 7
ARTICLE 8
ARTICLE 9
ARTICLE 10
ARTICLE 11

ARTICLE 12
ARTICLE 13
ARTICLE 14
ARTICLE 15
ARTICLE 16
ARTICLE 17
ARTICLE 18
ARTICLE 19
ARTICLE 20
ARTICLE 21
ARTICLE 22
ARTICLE 23
ARTICLE 24
ARTICLE 25
ARTICLE 26
ARTICLE 27
ARTICLE 28
ARTICLE 29
ARTICLE 30

APPENDICES

APPENDIX 1
APPENDIX 2
APPENDIX 3
APPENDIX 4

APPENDIX 5

APPENDIX 6
APPENDIX 7

APPENDIX 8
APPENDIX 9
APPENDIX 10

PARTICIPATING INTERESTS

GRANT OF RIGHTS AND SCOPE

WARRANTIES AND GENERAL RIGHTS AND OBLIGATIONS OF THE PARTIES
EXPLORATION PERIOD, ADDITIONAL EXPLORATION PERIOD AND
DEVELOPMENT AND PRODUCTION PERIOD

STEERING COMMITTEE FOR PROJECT MANAGEMENT AND ANNUAL WORK
PROGRAMMES

OPERATING COMPANY, PERSONNEL AND TRAINING

REPORTS AND ACCESS TO PETROLEUM OPERATIONS

USE OF LAND AND SEA BEDS

USE OF FACILITIES

EARLY PETROLEUM PRODUCTION

CONTRACTOR’S RECOVERY OF PETROLEUM COSTS AND PRODUCTION
SHARING

TAXATION

VALUATION OF PETROLEUM

OWNERSHIP, USE AND ABANDONMENT OF ASSETS

NATURAL GAS

FOREIGN EXCHANGE

ACCOUNTING METHOD

IMPORT AND EXPORT

DISPOSAL OF PRODUCTION

INSURANCE, LIABILITIES AND INDEMNITIES

FORCE MAJEURE

VALIDITY, ASSIGNMENT AND GUARANTEES

APPLICABLE LAW, ECONOMIC STABILISATION AND ARBITRATION
NOTICES

EFFECTIVE DATE

ENVIRONMENTAL PROTECTION AND SAFETY

CONFIDENTIALITY

BONUS PAYMENTS AND ACREAGE FEES

TERMINATION

MISCELLANEOUS

DEFINITIONS

CONTRACT AREA AND MAP.

ACCOUNTING PROCEDURE

FORM OF CONTRACTOR PARTY'S ULTIMATE PARENT COMPANY
GUARANTEE

GUARANTEE AND UNDERTAKING OF THE GOVERNMENT OF THE
AZERBAIJAN REPUBLIC

ARBITRATION PROCEDURE

CRUDE OIL AND NATURAL GAS MEASUREMENT AND EVALUATION
PROCEDURE

DESIGN STANDARDS AND SPECIFICATIONS

ENVIRONMENTAL STANDARDS AND PRACTICES

EXPLORATION WORK PROGRAMME

FIRST ADDENDUM - FORMATION OF SOCAR COMMERCIAL AFFILIATE (04.06.1996)
SECOND ADDENDUM — CHANGE IN OEIC PARENT COMPANY (26.07.1996)

THIRD ADDENDUM — NON-ASSOCIATED GAS DEVELOPMENT PROVISIONS. (28.02.2001)
FOURTH ADDENDUM — ENTITLEMENT PROCEDURE (25.02.2003)

FIFTH ADDENDUM — GAS BONUSES (02.07.2008)

2
AGREEMENT ON THE EXPLORATION,
DEVELOPMENT AND PRODUCTION SHARING
FOR THE SHAH DENIZ PROSPECTIVE AREA
IN THE AZERBAIJAN SECTOR
OF THE CASPIAN SEA

THIS AGREEMENT, made and entered into in Baku, the Azerbaijan Republic, this 4 day of June, 1996
by and between:

THE STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC (“SOCAR’”) a Government body on the
one hand; and

SOCAR COMMERCIAL AFFILIATE ("SCA") a company to be formed by SOCAR;

BP EXPLORATION (AZERBAIJAN) LIMITED (“BP”) a company incorporated in England; and
ELF PETROLEUM AZERBAIJAN B.V. ("Elf") a company incorporated in the Netherlands; and
LUKOIL INTERNATONAL LTD. (“LUKoil’) a company incorporated in the Republic of Ireland; and

OIL INDUSTRIES ENGINEERING AND CONSTRUCTION (“OIES”) a company incorporated in the
Islamic Republic of Iran; and

STATOIL AZERBAIJAN A.S (“Statoil”) a company incorporated in Norway; and

TURKISH PETROLEUM OVERSEAS COMPANY LIMITED (“TPAO”) a company incorporated on the
island of Jersey; and

on the other hand, all the Parties being legal persons in accordance with the legislation of the countries
of their registration as confirmed by appropriate documentation thereof.

WITNESSETH

WHEREAS, in accordance with the Constitution of the Azerbaijan Republic, and the Constitutional Act of
State Independence of the Azerbaijan Republic, dated 18 October 1991, and the Law on Ownership in
the Azerbaijan Republic, dated 9 November 1991, ownership of all Petroleum existing in its natural state
in underground or subsurface strata in the Azerbaijan Republic, including the portion of the Caspian Sea
within its jurisdiction, is vested in the Azerbaijan Republic, and based upon the below referenced
authorisations the authority to control and manage said Petroleum has been vested in SOCAR; and

WHEREAS, pursuant to Presidential Edict No 200 concerning the creation of the State Oil Company of
the Azerbaijan Republic dated 13 September 1992 and its Charter, SOCAR is vested with the authority
to carry out the exploration and development of all Petroleum in the Azerbaijan Republic, and pursuant
to Presidential Decree No 222 “On the Exploration and Development of the Shah Deniz field in the
Azerbaijan Sector of the Caspian Sea” dated 4 October 1995, SOCAR is granted the rights to carry out
negotiations and conclude this Agreement; and

WHEREAS, SOCAR has carried out certain work in the Contract Area and now wishes to promote the
exploration for, and subsequent development and production of Petroleum existing in its natural state in,
on or under the Contract Area; and

WHEREAS, the Parties (except Elf, LUKoil, OIEC and SCA) have executed the Agreement on the Basic
Principles and Provisions with respect to the Exploration, Development and Production Sharing
Agreement for the Shah Deniz field and such principles and provisions have constituted the framework
of this Agreement; and

WHEREAS, the relations between the Parties before the signature of the Agreement on the Basic
Principles and Provisions with respect to the Exploration, Development and Production Sharing
Agreement for the Shah Deniz field have been governed by the agreement between the Government of
the Azerbaijan Republic and BP Exploration Operating Company Limited and Den norske stats
oljeselskap a.s dated 7th September 1992, and also the Extension Agreement made between SOCAR
and BP Exploration Operating Company Limited and Den norske stats oljeselskap a.s dated February
23rd 1994; and

WHEREAS, Contractor has the technical knowledge and experience, the administrative and managerial
expertise, and financial resources to efficiently develop and produce the Petroleum resources of the
Contract Area, and desires to contract with SOCAR for that purpose.

NOW THEREFORE, for and in consideration of the premises and mutual covenants hereinafter set forth,
the Parties agree as follows:

ARTICLE 1
PARTICIPATING INTERESTS
1.1. The rights and obligations under this Agreement of each of the Contractor Parties shall be held in
the following respective percentage Participating Interests as of the date this Agreement is

executed:

CONTRACTOR PARTIES PERCENTAGE

SCA 10.0%
BP 25.5%
Elf 10.0%
LUKoil 10.0%
OlEC 10.0%
Statoil 25.5%
TPAO 9.0%
TOTAL 700.00%

1.2 The Contractor Parties agree that their respective percentage Participating Interest shares under
this Agreement, as set forth in Article 1.1 above, replace any rights and obligations which may exist
regarding the Contract Area by virtue of any prior agreement or contract between any of the
Contractor Parties or their Affiliates on the one hand, and any Governmental Authority or SOCAR
on the other hand. The Parties agree that, from the Effective Date, this Agreement constitutes the
sole and complete understanding between SOCAR and the Contractor Parties regarding the
Contract Area.

1.3. Within ninety (90) days of the commencement of the Development and Production Period SCA
shall provide the other Contractor Parties with written evidence in the form of a letter of assurance
from an acceptable bank to establish SCA's financial ability to pay SCA's Participating Interest
share of the costs and expenses as set forth in this Agreement. The expression "acceptable bank"
shall mean a bank whose senior, unsubordinated and unguaranteed debt obligations with initial
maturity of more than one (1) year have been granted a rating of A or better from either Moody’s or
Standard and Poors Corporation.
21

2.2

3.1

3.2

In the event SCA fails to provide such letter of assurance as provided above such failure shall
constitute a breach of this Agreement giving rise to immediate automatic forfeiture of SCA's
Participating Interest and the other Contractor Parties' Participating Interests shall be increased
accordingly in proportion to their Participating Interests.

ARTICLE 2
GRANT OF RIGHTS AND SCOPE

Grant of Exclusive Right

SOCAR hereby grants to Contractor the sole and exclusive right to conduct Petroleum Operations
within and with respect to the Contract Area in accordance with the terms of this Agreement and
during the term hereof. Except for the rights expressly provided for herein, this Agreement shall not
include rights for any activity other than Petroleum Operations with respect to surface areas and
sea beds, sub-soil or to any other natural resource or aquatic resources.

Except as expressly provided elsewhere herein, in the event production resulting from Petroleum
Operations, upon completion of commercial production from the Contract Area at the end of the
term of this Agreement, inclusive of all extensions provided in Article 4 is insufficient for full
recovery of Contractor's Capital Costs and Operating Costs as provided hereunder, then
Contractor shall not be entitled to any reimbursement or compensation for any of its costs not
recovered.

ARTICLE 3
WARRANTIES AND GENERAL RIGHTS AND OBLIGATIONS OF THE PARTIES

Warranties of SOCAR
SOCAR represents and warrants that:
(a) it is duly organised and validly existing in accordance with the terms of its Charter; and

(b) it has full authority under the laws of the Azerbaijan Republic to execute and perform this
Agreement, to grant the rights and interests to Contractor as provided under this Agreement
and to fulfil its obligations under this Agreement.

General Obligations of SOCAR

(a) Upon the request of Contractor for the implementation of Petroleum Operations, SOCAR within
the full limits of its authority shall use its best lawful endeavours with respect to Governmental
Authorities to assist Contractor to obtain the following:

(i) any necessary Governmental Authority approvals, including but not limited to customs
clearances, visas, residence permits, access to communication facilities, licenses to enter
land or water, import and export licenses, the opening of bank accounts, the acquisition of
office space and employee accommodation, as may be necessary for efficient
implementation of Petroleum Operations; and

(ii) all geological, geophysical, geochemical and technical data (including well data and any
other information) of relevance to the Contract Area not in SOCAR's possession or under its
control.

(b) SOCAR within the full limits of its authority shall also use its best lawful endeavours to assist
Contractor in all other relevant matters as may be necessary for the efficient implementation of
Petroleum Operations.

(c) Contractor shall reimburse SOCAR for any lawful reasonable actual direct costs incurred with
respect to the provision of the foregoing, provided such costs are supported by appropriate
documentary evidence.
3.3

3.4

41

4.2

(d) Upon request of Contractor, SOCAR shall provide to Contractor all geological, geophysical,
geochemical and technical data and information in the possession or control of SOCAR or its
Affiliates of relevance to the Contract Area including all kinds of well data. Contractor shall pay
the actual direct costs incurred by SOCAR in the implementation of this Agreement in gathering
together, handling and delivering any such data or information to Contractor, which costs will be
invoiced to Contractor by SOCAR on the basis that SOCAR is to suffer no loss and obtain no
gain. If Contractor does not accept that any items as invoiced by SOCAR satisfy this
requirement, Contractor shall notify SOCAR of any such objections and SOCAR and Contractor
shall take all necessary steps to mutually resolve all objections raised by Contractor. SOCAR
makes no warranties as to the accuracy or completeness of any such data or information in
connection with the performance of such obligation.

Warranties and Rights of Contractor Parties

(a) Each Contractor Party represents that it is duly organised and validly existing in accordance
with the terms of its foundation documents and is authorised, subject to governmental
authorisations, to establish and maintain such branches and offices in the Azerbaijan Republic
and elsewhere as may be necessary to conduct Petroleum Operations in accordance with the
terms and conditions of this Agreement.

(b) Each Contractor Party, its Affiliates, and Contractor's Sub-contractors are hereby authorised
throughout the term of this Agreement to establish such branches, permanent establishments,
permanent representation and other forms of business in the Azerbaijan Republic as may be
necessary or appropriate to qualify to do business in the Azerbaijan Republic and to conduct or
participate in Petroleum Operations, including the purchase, lease or acquisition of any
property required for Petroleum Operations, provided such establishments and other forms of
businesses comply with the formalities and procedures of laws of the Azerbaijan Republic in
respect thereof.

General Obligations of Contractor Parties

The Contractor Parties shall provide the necessary funds during the Exploration Period and the
Additional Exploration Period and also funds to appraise, evaluate and develop the Petroleum
resources within the Contract Area in accordance with the terms and conditions set forth in this
Agreement. Contractor shall conduct Petroleum Operations in accordance with the terms of this
Agreement in a diligent, safe and efficient manner and in accordance with generally accepted
principles of the international Petroleum industry. As regards design standards and specifications
for facilities and equipment the Design Standards shall apply. No Contractor Party shall be required
to act or refrain from acting if to do so would make such Contractor Party or its Ultimate Parent
Company liable to penalization under the laws of any jurisdiction applicable to such Contractor
Party or its Ultimate Parent Company notwithstanding anything to the contrary in this Agreement.

ARTICLE 4

EXPLORATION PERIOD, ADDITIONAL EXPLORATION PERIOD, AND
DEVELOPMENT AND PRODUCTION PERIOD

Exploration Period
The Exploration Period shall be three (3) years from the Effective Date of this Agreement.

Work Obligations During the Exploration Period

(a) During the Exploration Period Contractor shall carry out the following work:
4.3

(i) Shoot, process and interpret a minimum of eight hundred (800) square kilometres of three
dimensional seismic in the Contract Area and carry out an upper section site investigation
survey in the Contract Area to ensure a safe and environmentally sound basis for drilling;

(ii) Drill in the Contract Area at least two (2) exploration wells.

(b) Contractor shall provide SOCAR with all information on operations specified in Article 4.2 (a),
both routine and final, after completion of seismic, drilling of each well and all other work.

(c) Types, methods and scope of work as defined in Article 4.2 (a), methods and list of analyses
including core samplings in the process of drilling and completion of the exploration wells and
also types, volumes and deadlines for provision of information on such work by Contractor to
SOCAR are described in Exploration Work Programme.

(d) Contractor's failure to perform all or a portion of its obligations as set out in Article 4.2 (a) during
the Exploration Period other than as a result of Force Majeure shall constitute a Material Breach
by Contractor of its obligations under this Agreement. In this case SOCAR shall have the right
at its sole discretion to terminate this Agreement and all costs incurred by Contractor from the
Effective Date during the Exploration Period, including but not limited to bonus payments
(including credit for any earlier bonus payments or other payments of any kind made by
Contractor) and acreage fees, shall not be Cost Recoverable. Termination of this Agreement by
SOCAR pursuant to this Article 4.2(d) shall be SOCAR's sole remedy against Contractor for
Material Breach under this Article 4.2(d). Such termination shall be without prejudice to any
claims either SOCAR or Contractor may have which arose prior to such termination.

Lack and/or unavailability of any rigs, facilities, infrastructure and any other circumstances
caused by the need to co-ordinate infrastructural requirements with the Azerbaijan International
Operating Company's (AIOC) work programme or with other operators in the Azerbaijan
Republic shall not constitute a basis for Contractor to modify and change any work during the
Exploration Period or the Additional Exploration Period or their extensions.

(e) The sole excuse for the failure to carry out the obligations set out in Article 4.2 (a) during the
Exploration Period or additional work, as set out in Article 4.3 during the Additional Exploration
Period shall be the occurrence of Force Majeure circumstances.

Additional Exploration Period

Subject to complete and timely fulfilment by Contractor of the exploration work as set out in Article
4.2(a) to be performed during the Exploration Period, Contractor may within ninety (90) days before
the end of the Exploration Period, notify SOCAR in writing of its desire to carry out additional
exploration work and provide a list of types and scope of work and justification of such additional
exploration work.

Such notice shall request SOCAR's written approval to the performance by Contractor of additional
exploration work during the Additional Exploration Period and SOCAR shall declare in writing its
approval or disapproval (such approval not to be unreasonably withheld) within ninety (90) days of
receipt of such written request from Contractor and the Exploration Period shall automatically be
extended until such approval has been given by SOCAR. Contractor shall have the right to
proceed to the Additional Exploration Period which shall be twelve (12) months from the end of the
Exploration Period or receipt of SOCAR's approval whichever is later. During the Additional
Exploration Period Contractor shall drill at least one (1) exploration well.

Contractor's failure to perform the additional exploration work (or any portion thereof) to be
performed during the Additional Exploration Period other than as a result of Force Majeure shall
constitute a Material Breach by Contractor of its obligations under this Agreement. In this case
SOCAR shall have the right at its sole discretion to terminate this Agreement, and costs incurred
by Contractor from the Effective Date during the Exploration Period, and the Additional Exploration
Period including but not limited to bonus payments (including credit for any earlier bonus payments
or any other payments made by Contractor) and acreage fees, shall not be Cost Recoverable.

7
Termination of the Agreement by SOCAR pursuant to this Article 4.3 shall be SOCAR's sole
remedy against Contractor for Material Breach under this Article 4.3. Such termination shall be
without prejudice to any claims either SOCAR or Contractor may have which arose prior to such
termination.

4.4 Discovery

Before the end of the Exploration Period or if Contractor enters the Additional Exploration Period
then before the end of the Additional Exploration Period, Contractor shall notify SOCAR in writing
of a Discovery and its commerciality, summarising relevant information relating to said Discovery,
including but not limited to the following, to the extent same are available: location plan, geological
maps and interpretations, seismic and other geophysical data, drilling reports, well logs, core
samplings, lithologic maps and description of formations, drill stem tests, completion reports,
production tests including quantities of fluids produced, build-up/draw down tests and
pressure analysis, and analyses of oil, gas and water samples and other information consistent
with generally accepted international Petroleum industry practice ("Notice of Discovery and its
Commerciality”).

In the event Contractor does not submit a Notice of Discovery and its Commerciality during the
Exploration Period or if Contractor proceeds to the Additional Exploration Period during the
Additional Exploration Period, this Agreement shall terminate and any costs incurred by Contractor,
including but not limited to bonus payments (including credit for any previous bonus payments and
other payments made by Contractor) and acreage fees shall not be Cost Recoverable.

In the event the appraisal of existing pool/pools and/or a Discovery indicates that the natural
boundary of the existing pool/pools and/or a Discovery extends to areas outside the Contract Area
SOCAR shall be entitled (but not obligated) to grant the additional areas to Contractor and if
granted such additional areas shall become the subject of this Agreement.

4.5 Development and Production Period

The Development and Production Period shall begin from the date of the Notice of Discovery and
its Commerciality submitted by Contractor to SOCAR and shall continue until thirty (30) years after
the date of such Notice of Discovery and its Commerciality of such Discovery and subsequent
Discoveries. After such period of thirty (30) years the Development and Production Period may be
extended by five (5) years subject to SOCAR's approval.

4.6 Development Programme

The Development Programme to be submitted by Contractor pursuant to Article 4.6 of the EDPSA
shall include proposals related to the achievement of all the matters referred to in Article 4.1 of Third
Addendum and also of all the approvals referred to in Article 4.2 of Third Addendum and any
commitments and terms contained in the Development Programme to start commercial production
shall be conditional upon the achievement of such matters and also the approvals referred to in Article
4.2 of Third Addendum. The Development Programme shall be based on a staged development
concept linked to Natural Gas Sale and Purchase Agreements."

(a) In the event Contractor submits to SOCAR a Notice of Discovery and its Commerciality before the
end of the Exploration Period or if applicable the Additional Exploration Period, Contractor shall
submit the Development Programme to SOCAR for its approval no later than six (6) months after
the date of such Notice of Discovery and its Commerciality provided that the Development
Programme shall include commitments and terms to start commercial production of Petroleum.
SOCAR shall not unreasonably withhold its approval.

In the event Contractor does not submit the Development Programme within the six (6) months

period referred to above, SOCAR shall have the right to terminate this Agreement by giving written
notice to Contractor within thirty (30) days following expiry of the said six (6) month period, and

"Third Addendum. Article 5.1.
any costs incurred by Contractor, including but not limited to bonus payments (including credit for
any previous bonus payments or other payments made by Contractor) and acreage fees, shall not
be Cost Recoverable.

(b) The Development Programme shall be a long range plan for the efficient and prompt development
and production of Petroleum from the Contract Area in accordance with generally accepted
international Petroleum industry standards and shall include but not be limited to the following:

(i) proposals relating to the spacing, drilling and completion of all types of wells; and

(ii) proposals relating to the production and storage installations, and transportation and
delivery facilities required for the production, storage and transportation of Petroleum; and

(iii)proposals relating to necessary infrastructure investments and use of Azerbaijan materials,
products and services in accordance with Article 18.1(a); and

(iv)production forecasts for formation fluids for the entire Contract Area by reservoir derived from
individual well forecasts and estimates of the investments and expenses involved; and

(v) an environmental impact and health and safety assessment and a plan for preventing
environmental pollution and any environmental accident, and for steps to clean-up any
pollution; and

(vi) estimates of the time required to complete phases of the Development Programme.

(c) Within thirty (30) days of receipt of the Development Programme SOCAR may request Contractor
to provide such further information as is readily available to Contractor and as SOCAR may
reasonably need to evaluate the Development Programme.

Notwithstanding the provisions of Articles 4.6(c) and (d) of the EDPSA, SOCAR and Contractor shall use
all reasonable endeavours to agree a Development Programme and achieve all the matters referred to
in Article 4.1 of Third Addendum by 1“ May 2001 with the intent that the Parties be in a position not later
than October 2001 to seek the approval of their respective boards to proceeding with the construction
phase of the development of the Non-associated Natural Gas Discovery in accordance with the
Development Programme.”

(d) Unless SOCAR requests in writing to Contractor any changes to the Development Programme
within ninety (90) days of receipt thereof, the Development Programme shall be deemed approved
by SOCAR. In the event that SOCAR requests any changes to the Development Programme then
the Parties shall meet within fifteen (15) days of receipt by Contractor of SOCAR’s written
notification of requested changes and shall discuss such request. Any agreed revision to the
Development Programme shall be incorporated into the Development Programme. In the event
that the Development Programme has not been approved by SOCAR within sixty (60) days of the
commencement of such discussion, Contractor may within a further forty (40) days commence
arbitration under the Arbitration Procedure on the question as to whether or not SOCAR's approval
of the Development Programme has been unreasonably withheld. If the decision of the arbitrators
is that approval was withheld by SOCAR unreasonably Contractor shall be entitled to commence
operations in accordance with the Development Programme in all respects as if the Development
Programme had been approved by SOCAR. If Contractor shall fail to commence operations within
one (1) year of the date of the arbitrators’ decision SOCAR shall have the right to terminate this
Agreement by giving Contractor notice in writing within sixty (60) days after expiry of the said
period of one (1) year. If the arbitrators' decision is that SOCAR reasonably withheld approval of
the Development Programme submitted by Contractor SOCAR shall have the right in writing to
terminate this Agreement within sixty (60) days after the date of the notification of the decision of
the arbitrators.

(e) Upon approval of the Development Programme by SOCAR the Parties shall use all reasonable
lawful endeavours to obtain any requisite approvals thereof from the relevant Governmental Authorities.

> Third Addendum. Article 5.2.
4.

Implementation of Petroleum Operations by Contractor shall be through Annual Work Programmes,
and Budgets, the approval of which shall be deemed to amend the Development Programme to
the extent necessary.

) Contractor may at any time submit to the Steering Committee proposals to revise the
Development Programme. These proposals shall be consistent with the principles of efficient and
optimum development and production of Petroleum from the Contract Area in accordance with
international Petroleum industry standards and shall be subject to the approval of the Steering
Committee, such approval not to be unreasonably withheld.

7 If within three (3) years of the date of approval by SOCAR of the Development Programme the
Crude Oil Discovery development pursuant to the Development Programme has not been
commenced by Contractor, then unless otherwise agreed, SOCAR shall be entitled by giving
written notice to withdraw from the scope of this Agreement Crude Oil resources as defined in the
Development Programme for such a Discovery and any unrecovered costs incurred by Contractor
to the date of such notice with respect to the Discovery of such Crude Oil shall not be Cost
Recoverable.

ARTICLE 5

STEERING COMMITTEE FOR PROJECT MANAGEMENT AND ANNUAL WORK PROGRAMMES

5.1 Steering Committee for Project Management

SOCAR and Contractor shall, not later than thirty (30) days from the commencement of the
Development and Production Period establish the Steering Committee.

The functions of Steering Committee shall include but not be limited to:
(a) overseeing Petroleum Operations;
(b) examination, revision and approval of Contractor's Annual Work Programmes and Budgets;

(c) supervising the accounting of costs and expenses in accordance with the Accounting
Procedure;

(d) establishing sub-committees of the Steering Committee and reviewing the work of such sub-
committees;

(e) reviewing, revising and approving training programmes;

(f) review and approval of the abandonment plan and cost of abandonment operations pursuant to
Article 14.2(g).

5.2 The following rules shall apply with respect to the Steering Committee and meetings thereof:

(a) The Steering Committee shall be comprised of an equal number of members from SOCAR and
Contractor. Initially the Steering Committee shall consist of seven (7) representatives appointed
by SOCAR and seven (7) representatives appointed by Contractor (one (1) representative from
each Contractor Party). A person cannot represent both SOCAR and SCA. If at any time the
number of Contractor Parties increases or decreases the number of representatives to be
appointed by each of SOCAR and Contractor shall be increased or reduced, as the case may
be, to equal the number of Contractor Parties, provided, however, that the number of
representatives to be appointed by each of SOCAR and Contractor shall never be less than
four (4). SOCAR and Contractor shall each be entitled to appoint an alternate for each of their
representatives, who shall be entitled to attend in place of the designated representatives, such

10
alternate to be considered a representative for all purposes at such Steering Committee
meetings. SOCAR and Contractor shall each advise the other of the names of its
representatives and their alternates within twenty (20) days following commencement of the
Development and Production Period. Such representatives and their alternates may be
replaced by SOCAR and Contractor, respectively, upon written notice to the other.

(b) SOCAR and Contractor shall each have one (1) vote to cast on any matter submitted for
approval by the Steering Committee. For this purpose, each of SOCAR and Contractor shall
give written notice to the other specifying the identity of the individual representative (and, if
desired, his alternate), who shall be authorised to cast such vote on its behalf. Such designated
individuals may be changed from time to time upon written notice by SOCAR or Contractor, as
the case may be. No vote cast or purported to be cast by any representative other than said
designated individuals (or, in the absence of either, his designated alternate) shall be
considered as the official vote of either SOCAR or Contractor, as the case may be.

(c) The chairman of the Steering Committee shall be appointed by SOCAR from one of its
appointed representatives to the Steering Committee and shall preside over meetings of the
Steering Committee.

(d) The secretary to the Steering Committee shall be appointed by Contractor from one of its
appointed representatives to the Steering Committee and shall be responsible for:

(i) the production of an agenda before each meeting, such agenda to be agreed between
SOCAR and Contractor; and

(ii) the production and circulation of minutes following each meeting, which minutes shall be
agreed between the representatives of SOCAR and Contractor who are the representatives
authorised to cast the votes in the Steering Committee.

(e) Decisions of the Steering Committee shall require the affirmative vote of both SOCAR and
Contractor.

(f) SOCAR and Contractor shall each be entitled to send advisers and experts to meetings of the
Steering Committee. Unless the Steering Committee agrees, the cost of such advisors and
experts in attending the meetings shall not be Cost Recoverable.

(g) A quorum of the Steering Committee shall consist of at least three quarters (3) of the
representatives from each of SOCAR and Contractor, including the two (2) individuals who
have been designated by SOCAR and Contractor, respectively, as authorised to cast votes (or
their alternates).

(h) The Steering Committee will meet at least two (2) times in a Calendar Year. Meetings shall be
held in Baku, unless otherwise agreed. In the event that SOCAR and Contractor agree, the
Steering Committee can take decisions without holding an actual meeting; provided that in the
event of a teleconference or video conference the quorum requirements set forth in Article
5.2(g) have been complied with and in the event of a meeting via exchange of letters, faxes, or
telexes, such letters, faxes and telexes are copied to all Parties. Such decisions shall be
recorded in writing promptly thereafter and signed by the representatives of SOCAR and
Contractor who are authorised to cast the respective votes of SOCAR and Contractor.

(i) SOCAR and Contractor shall each have the right to call additional meetings of the
Steering Committee upon fifteen (15) days prior written notice to each other.

5.3 Annual Work Programmes and Budgets

(a) Not more than thirty (30) days following the formation of the Steering Committee and thereafter
at least three (3) months before the beginning of each Calendar Year during the Development
and Production Period, Contractor shall prepare and submit, or cause to be prepared and
submitted, to the Steering Committee for approval an Annual Work Programme together with

11
5.4

(b)

the related Budget in respect of the Petroleum Operations Contractor proposes to be carried
out in such Calendar Year. The Steering Committee shall meet within thirty (30) days of receipt
of the Annual Work Programme and Budget to consider same and any revisions thereto and to
approve the Annual Work Programme and the Budget in its final form. It is agreed by SOCAR
and Contractor that knowledge acquired as the work proceeds or from certain events may
justify changes to the details of the Annual Work Programme; thus Contractor may at any time
propose to the Steering Committee an amendment to the Annual Work Programme and
Budget. Except as provided in this Article 5.3 and in Article 5.4, Contractor shall not conduct
any operations which deviate materially from the applicable Annual Work Programme and
Budget without the prior consent of the Steering Committee. If necessary to carry out an Annual
Work Programme, Contractor is authorised to make expenditures during the relevant Calendar
Year that are in excess of the Budget adopted therefor so long as the aggregate of such excess
expenditures does not exceed ten (10) percent of the Budget unless such expenditures
exceeding ten (10) percent are approved by the Steering Committee, which approval shall not
be withheld where the expenditures have been demonstrated to be reasonable and necessary.
In accordance with the other provisions of this Agreement, after approval of an Annual Work
Programme, Contractor shall conduct the Petroleum Operations in accordance therewith.

In the event the Annual Work Programme and Budget has not been approved by the Steering
Committee in the case of the first Annual Work Programme and Budget within sixty (60) days of
the formation of the Steering Committee and in the case of each subsequent Annual Work
Programme and Budget by the first day of the Calendar Year to which it relates Contractor shall
be entitled (but not obligated) to carry out Petroleum Operations in accordance with some or all
of its proposed Annual Work Programme and Budget until such time as the Annual Work
Programme and Budget is agreed by the Steering Committee or any dispute relating to the
Annual Work Programme and Budget has been resolved by reference to arbitration in
accordance with the Arbitration Procedure. As soon as agreement on an Annual Work
Programme and Budget is reached by the Steering Committee or the decision of the arbitrators
is rendered, Contractor shall amend the then current and/or next following Annual Work
Programme and Budget, as appropriate, to conform with such agreement or decision; provided
that Contractor shall not be obligated to undo work already performed, may complete any work
in progress to the extent Contractor deems necessary and that all costs incurred by Contractor
in performing Petroleum Operations under its proposed Annual Work Programme and Budget
shall be deemed to be Petroleum Costs subject to Cost Recovery under this Agreement. The
foregoing notwithstanding, Contractor shall not be entitled to Cost Recovery of any costs
incurred under any portions of the proposed Annual Work Programme as identified in the
written minutes of the Steering Committee meeting at which the proposed Annual Work
Programme was considered and which were not approved by the Steering Committee and for
which the arbitration award is issued in favour of SOCAR; except that in all cases Contractor
shall be entitled to Cost Recovery of the following items:

(i) ongoing commitments of Contractor, including contracts entered into prior to the initiation
of any such arbitration; and

(ii) work Contractor considers necessary for the protection of the reservoir and equipment and
facilities; and

(iii) work Contractor considers necessary for the protection of the environment, health and
safety.

Emergency Measures

Notwithstanding any provision of this Agreement to the contrary, in the case of an accident or other
emergency (or anticipated emergency), Contractor shall take all measures reasonably considered
necessary by Contractor for the protection of life, health, the environment and property. The costs
of taking such measures shall be included automatically as an approved addition to the then
current Budget and shall be deemed to be Petroleum Costs subject to Cost Recovery under this
Agreement, unless such accident or other emergency (or anticipated emergency) was the result of
Contractor's Wilful Misconduct.

12
6.1

6.2

6.3

6.4

6.5

6.6

ARTICLE 6
OPERATING COMPANY, PERSONNEL AND TRAINING

Operating Company

An Affiliate of BP shall be Operating Company and shall be ready to commence operations in
accordance with the terms of this Agreement after the Effective Date. The Operating Company
shall employ personnel seconded from Contractor Parties and such personnel and Azerbaijani staff
shall work as an integrated team under the management of the Operating Company.

The Operating Company may be incorporated or created outside of the Azerbaijan Republic but
shall be registered to do business in the Azerbaijan Republic in accordance with Azerbaijan law.

Contractor shall have upon the prior agreement of SOCAR the right from time to time to substitute
the Operating Company by appointing in writing another Operating Company provided that such
substitute Operating Company shall be an Affiliate of one of the Contractor Parties. The costs
relating to any such substitution shall not be Cost Recoverable. Contractor Parties shall ensure the
proper and orderly handover of responsibilities from an outgoing Operating Company to an
incoming Operating Company.

Responsibilities of Operating Company

The responsibilities of the Operating Company shall be the management, co-ordination,
implementation and conduct on behalf of Contractor of the day to day Petroleum Operations, and
such other functions, as may be delegated to it from time to time by Contractor.

The Operating Company shall have, to the extent authorised by Contractor, the ability to
subcontract any day to day work required to implement any Annual Work Programme.

Organisation

The Operating Company personnel shall be kept to the minimum practicable size, and shall include
management personnel, technical professionals, operating and maintenance personnel and
administrative personnel required to carry out the day to day Petroleum Operations on behalf of
Contractor.

Decisions

Decisions regarding the conduct of Petroleum Operations shall be made by the Contractor Parties
in accordance with the voting mechanism agreed among them. SCA as a Contractor Party shall
participate at all decision levels in the same way as the other Contractor Parties, including but not
limited to joint operating agreements, committees and management committee.

Procedures

The Operating Company shall be free to adopt such policies, practices and procedures as it deems
necessary for the conduct of Petroleum Operations in accordance with this Agreement.

Status of Operating Company

The Operating Company shall be entitled to all of the benefits, waivers, indemnities and
exemptions accorded to the Contractor Parties under this Agreement. The Operating Company
shall own no assets or equipment (though it shall have the right to freely use assets or equipment
owned or used by the Contractor Parties in conducting Petroleum Operations on behalf of the
Contractor Parties); shall act only as operator hereunder upon Contractor Parties’ instructions and
directions; shall not be entitled to any share of Petroleum produced and shall neither make a profit
nor incur a loss. The Operating Company shall record all financial flows or other transactions of the
Contractor Parties as passing through to the Contractor Parties in accordance with this Agreement

13
6.7

as though the Operating Company did not exist as a commercial entity, and for all purposes the
amount of its Taxable Profit shall be zero (0). During the Development and Production Period
Contractor shall bear all costs of the Operating Company related to the conduct of internal
inspections, inventories, audits, reorganisations, structural changes and the like and such costs
shall not be Cost Recoverable unless the conduct of such internal inspections, inventories, audits,
reorganisations, structural changes and the like is approved by the Steering Committee.

Personnel

(a) Contractor and its Sub-contractors and Operating Company and its Sub-contractors shall be
free to employ such personnel as in Contractor's and its Sub-contractors’ and Operating
Company's and its Sub-contractors’ respective opinions are required for the purpose of
carrying out Petroleum Operations.

(b) Contractor shall require Operating Company to give preference, as far as is consistent with
efficient operations, to employing citizens of the Azerbaijan Republic in the performance of
Petroleum Operations to the extent reasonably practicable, provided that such citizens have the
required knowledge, qualifications and experience. Such citizens shall be eligible for training in
accordance with Article 6.8. With respect to the employment of citizens of the Azerbaijan
Republic, Contractor agrees as follows:

(i) the Operating Company shall provide SOCAR from time to time with a list showing the
numbers and job specifications for citizens of the Azerbaijan Republic which it estimates
that it may require. In addition, the Operating Company shall require its Sub-contractors to
provide SOCAR from time to time with a list showing the numbers and job specifications
for employees that they estimate they may require;

(ii) SOCAR shall, within two (2) weeks of receipt of such list, provide the Operating Company
and such Sub-contractors with a list of candidates recommended by SOCAR;

(iii) persons from the list provided by SOCAR shall enjoy a priority right to employment by the
Operating Company and the Sub-contractors if they meet the requirements of the
Operating Company or such Sub-contractors;

(iv) in the event that vacant positions remain in the Operating Company or Sub-contractors’
organisations, SOCAR shall within two (2) weeks of receipt of vacant positions provide
Operating Company or such Sub-contractors an additional list of candidates
recommended by SOCAR and if vacant positions still remain the Operating Company or
such Sub-contractors shall be entitled to fill these vacant positions with such citizens of the
Azerbaijan Republic as the Operating Company or such Sub-contractors choose;

(v) in the event that the candidates selected independently by the Operating Company and
such Sub-contractors include SOCAR employees, then such persons shall be hired by the
Operating Company or such Sub-contractors after consultation with SOCAR;

(vi) overall target manning levels of citizen employees of the Azerbaijan Republic pertaining to
Petroleum Operations shall be as follows:

Citizens of the Azerbaijan
Republic

Prior to commencement of development

Professionals 30% - 50%
Non-professionals 70%

Upon commencement of
Petroleum production

Professionals 70%
14
6.8

7.1

Non-professionals 85%

Five (5) years after commencement
of Petroleum production

Professionals 90%
Non-professionals 95%

(c) Subject to Article 6.7(b), Contractor, Operating Company and any Sub-contractors are hereby
authorised and shall be free, throughout the term of this Agreement, to determine the number
and selection of all employees to be hired by them in connection with the conduct of Petroleum
Operations.

All citizens of the Azerbaijan Republic hired by Contractor, Operating Company and any Sub-
contractors shall be hired pursuant to written employment contracts, which shall specify the hours
of work required of the employee, the compensation and benefits to be paid or furnished by the
employer and all other terms of employment. Such employees may be located wherever
Contractor, Operating Company or Sub-contractors deem appropriate in connection with the
Petroleum Operations in accordance with such written employment contracts entered into with
them. Contractor, Operating Company and Sub-contractors shall be free to implement recruitment,
dismissal, performance review and incentive compensation programmes and practices (both with
respect to foreign expatriate employees and citizens of the Azerbaijan Republic) that are
customary in international Petroleum operations and in Contractor's, Operating Company's and
Sub-contractor's experience and judgement are best able to promote an efficient and motivated
workforce.

Training

Contractor shall provide training (including retraining) for citizens of the Azerbaijan Republic with respect to
the Petroleum Operations. Expenditures by Contractor pursuant to this Article 6.8 during the Development
and Production Period shall be approved by the Steering Committee as part of the relevant Annual Work
Programme and Budget and shall be included as Petroleum Costs; however the aforesaid expenditures less
than two hundred thousand (200,000) Dollars in any year shall not be Cost Recoverable. Expenditures in
excess of two hundred thousand (200,000) Dollars in any year shall be included as Petroleum Costs and
shall be Cost Recoverable.

ARTICLE 7
REPORTS AND ACCESS TO PETROLEUM OPERATIONS

Reports and Records
Contractor shall keep and submit reports and records of Petroleum Operations as follows:

(a) Contractor shall record, in an original or reproducible form of good quality and on tape or other
media where relevant, all geological and geophysical information and data relating to the
Contract Area obtained by Contractor in the course of conducting Petroleum Operations
thereon and shall deliver a copy of all such information and data, including the interpretation
thereof and logs and records of wells, and any other information obtained by Contractor
consistent with generally accepted international Petroleum industry standards, to SOCAR as
soon as practicable after the same has come into the possession of Contractor.

(b) Contractor shall keep logs and records of the drilling, deepening, plugging or abandonment of
wells consistent with generally accepted international Petroleum industry practice and
containing particulars of:

(i) the strata through which the well was drilled;

(ii) the casing, drill pipe, tubing and down-hole equipment run in the well and modifications
and alterations thereof;

15
7.2

(iii)

Petroleum, water and valuable mineral resources encountered;

and any other information consistent with generally accepted international Petroleum industry
standards.

(c) The information required by Article 7.1(b) above shall be submitted to SOCAR in the form of
well completion reports within ninety (90) days from completion of the well in question.

(d) Contractor may if necessary remove from the Azerbaijan Republic, for the purpose of
laboratory examination or analysis, petrological specimens (including cores and cuttings) or
samples of Petroleum found in the Contract Area and characteristic samples of the strata or
water encountered in a well and seismic data on tape or other media. Upon request, Contractor
will provide such specimens and samples to SOCAR.

(e) Contractor shall supply to SOCAR:

(i)

(ii)

(iii)

(iv)

daily reports on drilling operations and weekly reports on field geophysical surveys as
soon as they are available;

within fifteen (15) days after the end of each Calendar Quarter, a report on the progress of
Petroleum Operations during the preceding Calendar Quarter covering:

(1) description of the Petroleum Operations carried out and the factual information
obtained including Petroleum production data from the Contract Area overall and on a
well by well basis; and

(2) a description of the area in which Contractor has operated; and
(3) a map indicating the location of all wells and other Petroleum Operations;

within three (3) months of the end of each Calendar Year, an annual report summarising
the matters specified in paragraph (ii) above for the preceding Calendar Year;

reports on completion of major elements of Petroleum Operations or unforeseen events
and other reports requested by the Steering Committee. Additionally Contractor will inform
SOCAR of all discoveries other than of Petroleum, such as discoveries of non-Petroleum
natural resources.

The daily and weekly reports required to be submitted to SOCAR pursuant to Article 7.1 (e)(i)
shall be submitted in the original language of the reports and all other reports and records
required to be submitted to SOCAR pursuant to this Article 7.1 shall be submitted to SOCAR in
the English and Azeri languages.

Access to Petroleum Operations

Duly authorised representatives of SOCAR may on not less than three (3) days notice in writing
inspect at justified intervals, and at reasonable times work, facilities, equipment and materials
relating to the Petroleum Operations, provided that such inspection shall not unreasonably
interfere with or delay the conduct of Petroleum Operations.

ARTICLE 8
USE OF LAND AND SEA BEDS

Subject to Article 28.2 of this Agreement, SOCAR shall make available to Contractor, at no cost to
Contractor, the use of any land and sea beds under its control as necessary to carry out Petroleum
Operations, (provided such use by Contractor does not interfere unreasonably with SOCAR's use
thereof and further provided that if such use by Contractor results in expense for SOCAR, Contractor
shall reimburse SOCAR for such expense, without creating any profit directly or indirectly for SOCAR),

16
and within the full limits of its authority shall use its best lawful endeavours to make available, at no cost
to Contractor, all other land and sea beds necessary to carry out Petroleum Operations including, but not
limited to, the construction, laying, operating and maintaining, both onshore and offshore, of pipelines,
cables and equipment. Contractor shall have the right to construct and maintain, above and below any
such lands and sea beds, the facilities necessary to carry out Petroleum Operations. Land allocation and
location of facilities constructed by Contractor on such land shall be in accordance with Azerbaijan
legislation regarding land use restrictions, except as may be modified by this Agreement.

ARTICLE 9
USE OF FACILITIES

9.1 SOCAR Facilities

Contractor shall have the right to use, at no cost to Contractor, pre-drilled wells in the Contract
Area at the Effective Date if deemed by Contractor to be necessary for the conduct of Petroleum
Operations. In the event that Contractor materially refurbishes, upgrades or improves any facilities,
including but not limited to infrastructure, vessels, rigs, means of transportation, supply bases,
warehouses, port facilities, under SOCAR's direct or indirect ownership or control, then SOCAR
shall ensure that Contractor has prior right to use such facilities as may be necessary for the
purpose of carrying out Petroleum Operations.

9.2 SOCAR Assistance

(a) SOCAR shall within the full limits of its authority use its best lawful endeavours with respect to
Governmental Authorities and Third Parties to provide Contractor access for its share of
Petroleum to all necessary transportation, treatment and export facilities and infrastructure in
the Azerbaijan Republic on terms no less favourable to Contractor than those granted to, or
agreed with, any other bona fide arm's length user of such facilities and infrastructure.

(b) SOCAR shall within the full limits of its authority use all lawful reasonable endeavours, with
respect to Governmental Authorities and Third Parties, to assist Contractor in obtaining such
rights, privileges, authorisations, approvals and other agreements from authorities and
jurisdictions, outside the territory of the Azerbaijan Republic as Contractor shall reasonably
deem necessary for Petroleum Operations and/or as may be required by such authorities and
jurisdictions, but shall not be responsible if such rights, privileges, authorisations and approvals
are not obtained. Such agreements may include, but need not be limited to, such matters as
export pipeline rights of way and operation rights, permits and undertakings with respect to the
transhipment, storage or staging of Petroleum produced and saved from the Contract Area,
materials, equipment and other supplies destined to or from the territory of the Azerbaijan
Republic, and exemptions from national, local and other taxes, transit fees, and other fees and
charges on Petroleum Operations being conducted in such other jurisdictions.

(c)SOCAR shall within the full limits of its authority use all reasonable lawful endeavours with
respect to Governmental Authorities and Third Parties, and shall be obligated with respect to its
Affiliates, joint ventures or enterprises in which it has an interest and the right to control,
manage or direct the action of such companies, ventures or enterprises, to ensure that
Contractor has access to inter alia onshore construction and fabrication facilities, offshore
infrastructures, supply bases and vessels, warehousing, goods, services and means of
transportation in the Azerbaijan Republic provided that those items are not subject to
obligations to Third Parties and that Contractor's use thereof does not interfere with the
operations of SOCAR and/or any Third Party. As used herein, "control" shall mean the
ownership of more than fifty (50) percent of the shares authorised to vote at a general meeting
of shareholders, or the ability to pass or procure the passing of a decision (whether by casting
of votes or otherwise) at a general meeting of shareholders, or at any meeting of the executive
or management body, of the company, venture or enterprise. Such access shall be:

(i) with respect to facilities and services of Third Parties, on terms which are no less favourable
to Contractor than those granted or agreed with any other bona fide arm's length user of
such facilities and services; and

17
(ii) with respect to facilities and services of SOCAR and such Affiliates, joint ventures or
enterprises in which SOCAR has an interest and the right to control, manage or direct the
action thereof, at rates commensurate with the quality and efficiency of such facilities and
services, which rates shall be the same as are available to SOCAR and/or such Affiliates,
joint ventures or enterprises and as regard other terms no less favourable to Contractor
than those granted to or agreed with SOCAR and/or such Affiliates, joint ventures or
enterprises.

9.3 Contractor Facilities

Contractor shall be responsible for the maintenance and repair of all facilities controlled and
operated by Contractor in connection with the Petroleum Operations ("Contractor Facilities"). Fees
from Third Parties' access to Contractor Facilities shall be credited to the Petroleum Operations
Account. SOCAR shall have the right to use excess capacity in Contractor Facilities provided such
use does not interfere with or adversely affect Petroleum Operations. Third Parties may use such
excess capacity on terms agreed with Contractor. Prior to Zero Balance the priority of such use of
Contractor Facilities shall be first Contractor, second Third Parties, and finally SOCAR. SOCAR
shall pay a mutually agreed fee for such use to be credited to the Petroleum Operations Account.
After Zero Balance the priority shall be first Contractor, second SOCAR and finally Third Parties.
SOCAR's use after Zero Balance shall be free of charge, except that maintenance of Contractor
Facilities, for the time being not used by Contractor and being utilised exclusively by SOCAR, shall
be on terms to be mutually agreed. Notwithstanding anything to the contrary in this Agreement,
Contractor shall have the right to dispose of equipment and facilities, which are, either obsolete or
are nearing the end of their useful economic life. Contractor shall notify SOCAR of its intention to
dispose of any such equipment and facilities (except in the case of fixed assets to which the
provisions of Article 14.2(d) shall apply). Unless SOCAR elects, within thirty (30) days to assume
responsibility for and take delivery thereof, Contractor shall be free to dispose of any such
equipment and facilities at the best price obtainable. Funds from such sales will be credited to the
Petroleum Operations Account. Notwithstanding any provision herein to the contrary, SOCAR and
Contractor shall have equal priority to capacity in Contractor Facilities to transport Petroleum
produced from the Contract Area in proportion to their rights to take Petroleum under this
Agreement.

ARTICLE 10
EARLY PETROLEUM PRODUCTION

If before the end of the Exploration Period or the Additional Exploration Period (which period Contractor
shall have the right to proceed to in accordance with Article 4.3) Contractor submits a written Notice of
Discovery and its Commerciality and Contractor's wish to proceed to early Petroleum production,
Contractor shall submit a development proposal for early Petroleum production for SOCAR’s approval
and perform all other procedures, provided for in Articles 4.6. Approval of the development proposal for
early Petroleum production and its commencement shall not free Contractor from its obligations during
the Exploration Period and Additional Exploration Period and corresponding consequences of a partial or
full failure to fulfil them.

ARTICLE 11
CONTRACTOR'S RECOVERY OF PETROLEUM COSTS AND PRODUCTION SHARING

11.1 Use of Petroleum for Petroleum Operations

Contractor shall have the right to use free of charge Petroleum produced from the Contract Area
for Petroleum Operations in accordance with generally accepted international Petroleum industry
practice, including but not limited to reinjection to preserve the pressure of Petroleum reservoirs in
the Contract Area. Contractor shall endeavour to minimise use of Petroleum for Petroleum
Operations. For planning purposes Contractor shall provide in the Annual Work Programme an
estimate of the amount of Petroleum it anticipates will be used for the optimum implementation of
Petroleum Operations. If during the implementation of the Annual Work Programme Contractor

18
estimates that it will use more than ten (10) percent over and above the amount estimated, the
revised estimate shall be notified by Contractor to the Steering Committee.

11.2 Cost Recovery

(a) Contractor shall be entitled to the recovery of Petroleum Costs as follows:

(i) All Operating Costs shall first be recovered from Total Production;

(ii) All Capital Costs shall then be recovered from a maximum of fifty (50) percent of Crude Oil
and fifty (50) percent of Non-associated Natural Gas remaining out of Total Production after
deduction of Crude Oil and Non-associated Natural Gas required to recover Contractor's
Operating Costs ("Capital Cost Recovery Petroleum").

(b) Cost Recovery in accordance with Article 11.2(a) shall be in a manner consistent with
international accounting principles (including the right of audit) as set out in the Accounting
Procedure.

11.3 Transfer of Title to Cost Recovery Petroleum

Cost Recovery by Contractor shall be achieved by transferring to Contractor title at the Delivery
Point to quantities of Crude Oil and Non-associated Natural Gas from the Contract Area of
equivalent value (as determined pursuant to Articles 13.1) to the Petroleum Costs to be recovered
by Contractor in accordance with Article 11.2 ("Cost Recovery Petroleum").

11.4 Quarterly Accounting
(a) Cost Recovery shall be calculated on a Calendar Quarter basis.

(b) (i) At the end of each Calendar Quarter, Finance Costs shall be applied to any unrecovered
Capital Costs and/or Operating Costs, including any unrecovered Capital Costs and
Operating Costs carried forward from any previous Calendar Quarter, which have not been
recovered in such current Calendar Quarter;

(ii) Finance Costs in respect of unrecovered Operating Costs for each Calendar Quarter shall,
at the end of each Calendar Quarter, be aggregated with the unrecovered balance of
Operating Costs at that date and thereafter be recovered as Operating Costs;

(iii) Finance Costs in respect of unrecovered Capital Costs for each Calendar Quarter shall, at
the end of each Calendar Quarter, be aggregated with the unrecovered balance of Capital
Costs at that date and thereafter be recovered as Capital Costs.

(c) Contractor shall have the continuing right to carry over to subsequent Calendar Quarters
accumulated Petroleum Costs which are recoverable but which have not been recovered in
previous Calendar Quarters.

(d) To the extent that the unrecovered accumulated Capital Costs and Operating Costs incurred or
carried forward in any Calendar Quarter are less than the value of the Capital Cost Recovery
Petroleum available for Cost Recovery purposes during such Calendar Quarter, then the
unused Capital Cost Recovery Petroleum shall be treated as additional Profit Petroleum.

11.5 Profit Petroleum

The balance of Total Production remaining after deducting the quantities of Crude Oil and Non-
associated Natural Gas necessary to enable recovery of Operating Costs and Capital Costs (as
provided in Articles 11.2 and 11.4 above) ("Profit Petroleum") shall be calculated on a Calendar
Quarter basis and, subject to the provisions of Article 19.5, shall be shared between SOCAR and
Contractor according to the R Factor Model as follows.

19
11.6

12.1

Beginning at the Effective Date the value of the R Factor in respect of Calendar Quarter (n+1) shall
be determined at the end of Calendar Quarter (n) compounded, and accumulated in accordance
with the procedure below:

R Factor (n+ 1) = CCRn + PPLn
CCSn

where:

CCRn means Contractor's Capital Costs (including Finance Costs) recovered in the nth Calendar
Quarter;

CCSn means Contractor's Capital Costs (excluding any Finance Costs) incurred in the nth
Calendar Quarter;

PPLn means the value of Contractor's share of Profit Petroleum lifted in the nth Calendar Quarter;
n means the index number of the relevant Calendar Quarter;

means the cumulative arithmetic sum of the items to the right of the | symbol up to and
including Calendar Quarter (n).

The R Factor shall be applied to the Petroleum Profit Sharing Table below to find the percentage
split between SOCAR and Contractor of Profit Petroleum in Calendar Quarter (n+1).

Profit Petroleum Sharing Table

R Factor Band SOCAR Contractor
Share (%) Share (%)
R<1 45 55
1<R<2 55 45
2<R<3 70 30
3<R<4 80 20
R24 90 10
Transfer of Title to Profit Petroleum

Title to Contractor's share of Profit Petroleum shall be out of Crude Oil and Non-associated Natural Gas and
shall be transferred to Contractor at the Delivery Point.

ARTICLE 12
TAXATION

General

(a) It is a condition to the Contractor Parties' obligations under this Agreement that, except for the
Profit Tax obligation described in this Article 12, the Contractor Parties shall not be subject to
any Taxes of any nature whatsoever arising from or related, directly or indirectly, to
Hydrocarbon Activities.

(b) It is acknowledged that Double Tax Treaties shall have effect to give relief from Taxes.

(c) For the purposes of this Article 12 the following expressions shall have the meanings ascribed
to them below:

20
(i) "State Budget" means consolidated Republican and local budgets.

(ii) "Fixed Assets" shall include all assets which it is usual to include in the Contractor Party's
tax balance sheet under the heading of fixed or intangible asset, the total value of each of
which exceeds a limit and has an anticipated useful life of more than one (1) year. This
limit for the Calendar Year in which this Agreement is executed shall be Dollars five
thousand (5,000). For each subsequent Calendar Year, this limit shall be increased by four
(4) percent over the limit which applied in the previous Calendar Year.

(iii) "Hydrocarbon Activities" means activities relating to the exploitation of the Contract Area,
whether such activities are performed in the Azerbaijan Republic or elsewhere.

(iv) "Tax Inspectorate" means the Tax Inspectorate of the city of Baku or its successors or
assignees.

12.2 Profit Tax.

(a) Each Contractor Party shall be severally liable for Profit Tax in respect of its Hydrocarbon

(b

Activities in accordance with the Law of the Azerbaijan Republic on Taxation of Profit and
Certain Types of Income of Legal Entities, dated 9 November 1991, as enacted, and as
generally applicable and in force in the Azerbaijan Republic on 1 January 1993, and as
amended by the provisions of this Agreement ("Profit Tax"). In the event of any conflict between
the provisions of such Law and those of this Agreement, the provisions of this Agreement shall
govern. Each Contractor Party shall be liable for payment of Profit Tax in connection with its
business activities in the Azerbaijan Republic that are not related to Hydrocarbon Activities,
under the applicable laws and regulations of the Azerbaijan Republic.

It is specifically acknowledged that the provisions of this Article 12 shall apply individually to
each Contractor Party. The individual liability of a Contractor Party for the Profit Tax shall be
based on such Contractor Party's separate share of the items of Sales Income and Other
Income and Deductions consolidated with the profits or losses of its other permanent
establishments in the Azerbaijan Republic.

(c) SOCAR shall in respect of each Calendar Year pay on behalf and in the name of each of the

Contractor Parties Profit Tax to the State Budget in Dollars including estimated Profit Tax, and
any interest, fines or penalties with respect thereto which is attributable to the failure to pay any
such Profit Tax or estimated Profit Tax when it is due (except interest resulting from a
Contractor Party's failure to prepare a required return by the due date therefor). SOCAR hereby
guarantees to Contractor Parties that payment of each of Contractor Parties Profit Tax to the
State Budget including any interest, fines or penalties as aforesaid, shall have first priority upon
the proceeds of sale of Petroleum to which SOCAR is entitled under this Agreement. SOCAR
shall cause the Tax Inspectorate to issue to the appropriate Contractor Party official receipts for
such payments as provided for in Article 12.3(f). Upon request of any Contractor Party, SOCAR
shall provide to such Contractor Party within ten (10) days of such request a document (in a
form acceptable to all Contractor Parties) confirming direct evidence of the actual transfer of
funds to the State Budget in satisfaction of SOCAR's obligation as described in the preceding
sentence. For purposes of computing the liability, if any, of SOCAR for Taxes assessed on
SOCAR's income or profits, SOCAR shall not be entitled to credit against its tax liability the
Profit Tax paid by SOCAR on behalf and in the name of each of the Contractor Parties
pursuant to this Article 12.2(c). SOCAR shall be entitled to receive and retain any Profit Tax
refunds (other than refunds of interest and penalty sanctions paid by a Contractor Party) on
behalf and in the name of each of the Contractor Parties and shall provide to the appropriate
Contractor Parties a statement showing that any such refund has been received.

(d) On not less than thirty (30) days written notice each Contractor Party shall have the right at any

time to have the payment by SOCAR of that Contractor Party's Profit Tax liability from funds
generated by SOCAR's commercial activities for any Calendar Year audited by a firm of
internationally recognised independent accountants selected by the Contractor Party.

21
Contractor Party shall bear the costs of such audit and such cost shall not be Cost
Recoverable. Such audit may not relate to a Calendar Year which has expired three (3) years
prior to the date on which notice of the intended audit is given by the Contractor Party. Such
audit shall be conducted in such a fashion that it does not cause unreasonable inconvenience
to SOCAR. SOCAR shall accord to the auditor reasonable access to such evidence as the
auditor may require to satisfy the auditor as to full payment of Contractor Party's Profit Tax for
any Calendar Year from funds generated by SOCAR's commercial activities. If SOCAR shall
not so pay a Contractor Party's Profit Tax Contractor Party shall make payment of it's Profit Tax
directly to the State Budget and thereupon the Parties shall adjust the terms of the Agreement
to re-establish the economic equilibrium of the Parties.

(e) Taxable Profit, or if such sum is negative Taxable Loss, of a Contractor Party for a Calendar
Year shall be equal to the sum of the Sales Income, the Other Income received by the
Contractor Party during the Calendar Year and Profit Tax Gross Up less Deductions. The terms
Taxable Profit, Taxable Loss, Sales Income, Other Income, Profit Tax Gross Up and
Deductions shall have the meaning ascribed to them in this Article 12.2.

(f) Taxable Losses shall be carried forward to the next Calendar Year and set off against any
available Taxable Profit in that Calendar Year and Taxable Losses shall be reduced
accordingly. Any balance of Taxable Losses not so set off in that Calendar Year shall be
carried forward without limitation to future Calendar Years until fully set off against Taxable
Profit.

(g) Taxable Profit as reduced by Taxable Losses brought forward, shall be subject to Profit Tax at
a fixed rate of twenty-five (25) percent.

(h) Sales Income shall be defined as the amount of income derived during the Calendar Year by
the Contractor Party from sales of Petroleum produced in the conduct of Hydrocarbon
Activities. In the event such Petroleum is exchanged or swapped, then Sales Income shall be
defined as the amount of income derived during the Calendar Year by such Contractor Party
from sales of the Petroleum received in the exchange or swap. For purposes of this Article
12.2(h), Sales Income shall be determined by applying, in the case of arm's length sales (as
defined in Article 13.1(d)(v)), the actual price realised by such Contractor Party, and, in the
case of non arm's length sales, the principles of valuation as set out in Article 13.1 for such non
arm’s length sales.

(i) Other Income shall be defined as any amounts of cash received by a Contractor Party in the
carrying on of Hydrocarbon Activities including but not limited to the following:
(i) insurance proceeds; and
(ii) realised exchange gains; and
(iii) amounts received under Article 14.2(d) and (e) from the Abandonment Fund; and

(iv) amounts received under Article 14.2(h) for distributions of excess funds in the
Abandonment Fund; and

(v) interest income; and

(vi) amounts received from suppliers, manufacturers or their agents in connection with
defective materials and equipment; and

(vii) amounts received for the use of facilities or intellectual property, compensation for
services, sales of materials or charter hire.

Provided, however, Other Income shall not include the following amounts received by a
Contractor Party:

22
(8)

amounts received from sales of Petroleum; and

except as otherwise provided in Article 12.2(n) and (0) amounts received from sales of
Fixed Assets; and

amounts received as loans, or funds contributed to the Contractor Party; and

amounts received from sales of any of the Contractor Party's rights and obligations arising
under this Agreement; and

amounts received as refunds of Taxes (other than Profit Tax) or as dividends received by
a Contractor Party from an Affiliate of such Contractor Party; and

amounts received in reimbursement of or otherwise in connection with expenditures
incurred by a Contractor Party (or an Affiliate thereof) in excess of the amounts of such
expenditures that have been treated as Deductions by the Contractor Party for purposes of
computing Taxable Profit or Taxable Loss (in which case the amounts of any such excess
shall not thereafter be treated as Deductions by the Contractor Party for such purposes
and corresponding adjustments shall be made to the balance in Article 12.2(m); and

amounts received which are not freely at the disposal of and do not increase the wealth of
the Contractor Party.

income otherwise subject to Profit Tax.

Profit Tax Gross Up shall be defined as an amount equal to the total amount of a Contractor
Party's Profit Tax liability for a Calendar Year which is payable on behalf of the Contractor Party
by SOCAR pursuant to Article 12.2(c) above; such Profit Tax liability being twenty five (25)
percent of Contractor Party's Taxable Profit for such Calendar Year.

For purposes of determining the amount of the Taxable Profit or Taxable Loss of a Contractor
Party for a Calendar Year, Deductions shall include all costs incurred by the Contractor Party in
connection with the carrying on of Hydrocarbon Activities whether incurred in the Azerbaijan
Republic or elsewhere, including but not limited to the following:

(iii)

(iv)

(v)

i)
(vii)

the full amount of wages, salaries, and other amounts paid to all employees of the
Contractor Party together with all costs incurred in connection with the provision of
accommodation, food, public utilities, children's education, and travel to and from home
country for employee and family; and

all costs of Azerbaijan State social insurance, including, but not limited to contributions to
the pension fund, to the unemployment fund, to the social insurance fund, to the
employment fund and to the medical insurance fund and all the other social payments for
the employees; and

all exploration and appraisal costs; and

all costs associated with drilling wells (excluding the costs of any item of equipment or
capital asset which is usually salvaged in accordance with practices generally accepted
and recognised in the international Petroleum industry); and

all costs of transportation to the Point of Sale and of marketing, including without limitation
pipeline tariffs, commissions and brokerages; and

all payments made under a lease agreement for the current year of the lease; and

all insurance costs; and

23
(viii) all personnel training costs; and

(ix)

(xii)

all costs connected with the activities of the offices or other places of business of each
Contractor Party including management, research and development, and general
administration expenses; and

the cost of any item of equipment or asset which is not a Fixed Asset; and

all amounts of interest, fees and charges paid in respect of any debt incurred in carrying
out the Hydrocarbon Activities and any refinancing of such debts, excluding (1) in the
case of Affiliate debt, interest in excess of a rate which would have been agreed upon
between independent parties in similar circumstances, and (2) interest which becomes
payable because the debt is repaid after its due date for repayment; and

an allocable portion covering general administrative support provided by the Contractor's
Affiliates outside of the Azerbaijan Republic which results in an indirect benefit to
Hydrocarbon Activities. Such support will include the services and related office costs of
personnel performing administrative, legal, treasury, tax and employee relations, provision
of expertise and other non-technical functions which cannot be specifically identified or
attributed to particular projects. The allocable portion of such costs with respect to this
Agreement for each Contractor Party for the Calendar Year shall be equal to the amount
determined using the following formula:

a= (b/c)d
where
a =the allocable portion for a Contractor Party for the Calendar Year;

b=the percentage Participating Interest of that Contractor Party at the end of the
Calendar Year;

c= the sum of the percentage Participating Interests of the Contractor Parties at the end
of the Calendar Year; and

d = the sum of the general and administrative overhead of the Contractor Parties for the
Calendar Year.

The sum of the general and administrative overhead of the Contractor Parties for the
Calendar Year shall be the amount determined using the following formula:

d=wt+xtytz
where

d =the sum of the general and administrative overhead of the Contractor Parties for the
Calendar Year;

w = five (5) percent of the sum of the Contractor Parties' Capital Costs for the Calendar
Year, if any, up to fifteen million (15,000,000) Dollars;

x = two (2) percent of the sum of the Contractor Parties' Capital Costs for the Calendar
Year from fifteen million (15,000,000) Dollars to thirty (30,000,000) million Dollars, if
any;

y =one (1) percent of the sum of the Contractor Parties' Capital Costs for the Calendar
Year in excess of thirty million (30,000,000) Dollars, if any; and

24
Z=one point five (1.5) percent of the sum of the Contractor Parties' Operating Costs for
the Calendar Year; and

(xiii) all payments into the Abandonment Fund; and
(xiv) losses of materials or assets resulting from destruction or damage, assets which are
renounced or abandoned during the Calendar Year, bad debts and payments made to

Third Parties as compensation for damage; and

(xv) any other losses, including realised exchange losses, or charges directly related to
Hydrocarbon Activities; and

(xvi) all other expenditures which the Contractor Party incurs in carrying out Hydrocarbon
Activities; and

(xvii) all annual acreage fees payable; and

(xviii) all incidental costs incurred for the acquisition or occupation of land in connection with
Hydrocarbon Activities; and

(xix) amortization calculated as hereinafter provided in this Article 12.2(|).

(l) (i) In the case of any Fixed Assets, amortisation Deductions shall be calculated as follows:

(aa) Fixed Assets which twenty five (25) percent
are not described in per Calendar Year
(bb) or (cc) below declining balance basis
(bb) Bonus Payments ten (10) percent per

Calendar Year
straight line basis

(cc) Office buildings, two point five (2.5)
warehouses and percent per Calendar Year
similar constructions straight line basis
("Buildings")

The amount of amortisation for expenditure on a Fixed Asset shall be computed on the
cost of the Fixed Asset exclusive of VAT on goods purchased in Azerbaijan. Any item
which is treated as Deduction under Article 12.2 (k) shall not be amortised under Article
12.2(I).

(ii) All expenditures on Fixed Assets described in Article 12.2 (I)(i) incurred during the
Calendar Year shall be deemed to have been incurred on first (1st) July with the result that
fifty (50) percent of the expenditure shall be added to the balance of the unamortised
amounts brought forward from the preceding Calendar Year. The balance shall then be
reduced by any amounts received from the disposal of Fixed Assets to give an adjusted
balance ("Adjusted Balance") which will then be amortised as follows:

Balance brought forward from preceding Calendar Year X

Add fifty (50) percent of the expenditure
incurred on Fixed Assets during Calendar Year x

Less the full amount of the actual proceeds from
sales of Fixed Assets during Calendar Year (X)

Adjusted Balance x

25
(iii)

Less amortisation: twenty five (25) percent
of the Adjusted Balance (X)

Add excluded fifty (50) percent balance of
expenditure incurred on Fixed Assets during the
Calendar Year x

Balance to carry forward to following Calendar Year x

If in any Calendar Year, all Fixed Assets in the Azerbaijan Republic used in Hydrocarbon
Activities for the purposes of this Agreement are disposed of (including but not limited to a
transfer pursuant to Article 14) then:

(aa) if the Adjusted Balance plus the "excluded fifty (50) percent balance of expenditure
incurred on Fixed Assets during the Calendar Year" is positive, the full amount shall
be treated as a Deduction in that Calendar Year, or

(bb) if the Adjusted Balance plus the "excluded fifty (50) percent balance of the
expenditure incurred on Fixed Assets during the Calendar Year" is negative, the full
amount shall be treated as Other Income in that Calendar Year.

There shall be treated as Other Income or Deductions the amount of gains or losses
recognised by a Contractor Party during the Calendar Year from the sale, disposition or
abandonment ("Disposition") of a Building computed as follows:

Proceeds (if any) from Building Disposition xX
Less: Adjusted Basis of Building (X)
Gain/(Loss) on Building Disposition Xx

The Adjusted Basis of such Building shall be calculated as follows:

Original Cost of the Building Xx
Add cost of capitalised improvements xX
Less accumulated amortisation Deductions (X)
Adjusted Basis of Building x

(m) For purposes of computing a Contractor Party's Taxable Profit or Taxable Loss, all costs

(n)

incurred by the Contractor Party in connection with Hydrocarbon Activities (including but not
limited to costs incurred directly or indirectly in connection with technical work in the Azerbaijan
Republic or elsewhere and costs incurred by representative offices in the Azerbaijan Republic
of the Contractor Party) which were incurred prior to the Effective Date shall be deemed to have
been incurred on such date. Notwithstanding the foregoing, direct or indirect costs of
conducting the negotiation of this Agreement and in supporting medical, cultural or charitable
activities prior to the execution of this Agreement shall not be included in computing the
Contractor Party's Taxable Profit or Taxable Loss.

A Contractor Party has the right to sell or transfer any Fixed Assets which it owns without

regard to book value of the Fixed Assets.

(0) Should any Contractor Party assign all or any part of its interest in the Agreement, the assigning

Contractor Party shall have the option to elect to have the assignee treat as Deductions for the
Calendar Year in which the assignment occurs all, or a proportional part if only part is assigned,
of the Taxable Loss, if any, of the assignor Contractor Party for such Calendar Year.

26
12.3 Profit Tax Accounting and Returns

(a) Each Contractor Party shall:

(b

(c)

(i) maintain its tax books and records, and compute its Taxable Profit and Taxable Loss,
exclusively in Dollars.

(ii) recognise items of Sales Income, Other Income and Deductions in accordance with the
cash receipts and disbursements basis applicable in the Azerbaijan Republic as of the
Effective Date.

(iii) draw up its financial statements and Profit Tax returns in Dollars and submit one set of
accounts for the Calendar Year consisting of a tax balance sheet and profit and loss
account, together with one Profit Tax computation for the Calendar Year reflecting its
Hydrocarbon Activities.

(iv) have its financial statements and Profit Tax return for each Calendar Year audited by an
auditor appointed by the Contractor Party and who has relevant permits (licenses) to carry
out such audits in the Azerbaijan Republic.

(v) submit such tax financial statements and Profit Tax returns for each Calendar Year
together with an appropriate comment from the auditor to the Tax Inspectorate no later
than the fifteenth (15th) April of the following Calendar Year.

(vi) beginning in the first Calendar Year in which it estimates it will earn a Taxable Profit, be
liable for estimated Profit Tax for each Calendar Quarter based upon its estimate of its
Taxable Profit for such Calendar Quarter and for the preceding Calendar Quarters in such
Calendar Year. Estimated Profit Tax shall be paid in accordance with Article 12.2(c) to the
State Budget on or before twenty-five (25) days following the end of the relevant Calendar
Quarter. In calculating the estimated Profit Tax for a Calendar Quarter, each Contractor
Party may utilise the Annual Work Programme along with any other information which it
deems appropriate.

Upon filing the final Profit Tax return for a Calendar Year, estimated Profit Tax paid with respect
to the Calendar Quarters during such Calendar Year shall be credited against the final Profit
Tax as calculated on the final Profit Tax return. Any overpayment shall be refunded by the
State Budget within ten (10) days following the date the Contractor Party's final Profit Tax return
(for such Calendar Quarter's or Quarters’ estimated Profit Tax payment(s)) is submitted. Any
underpayment shall be paid by SOCAR to the State Budget in accordance with Article 12.2(c)
within ten (10) days following the date such final Profit Tax return is submitted. In any event, the
final Profit Tax for a Calendar Year as calculated in the Profit Tax return shall be payable no
later than twenty-fifth (25th) April of the following Calendar Year.

All estimated and final payments (and refunds of overpayments) of Profit Tax and any interest
and penalty sanctions thereon as described in Article 12.3(d) below shall be made in Dollars.

(i) The filing of the Profit Tax returns and payment of Profit Tax thereunder for a Calendar
Year shall be deemed to be a final and conclusive settlement of all Profit Tax liabilities for
that Calendar Year upon the date thirty-six (36) months from the date the Profit Tax return
for such Calendar Year was filed.

(ii) The Tax Inspectorate shall have the authority to conduct an audit of each Contractor
Party's Profit Tax return for each Calendar Year. Upon completing such audit, the Tax
Inspectorate shall discuss any proposed adjustments with the Contractor Party and, where
appropriate, issue a notice of additional Profit Tax due or a notice of refund. Any agreed
underpayments or overpayments of Profit Tax shall be paid in accordance with Article
12.2(c) within ten (10) days following receipt by the Contractor Party of the appropriate
notice. If the Contractor Party and the Tax Inspectorate are unable to agree upon the

27
(iii)

(iv)

amount of Profit Tax underpaid or overpaid, the issue shall be submitted to arbitration
applying the principles contained in Article 23.3.

Upon a final determination that there has been either an underpayment or overpayment of
Profit Tax on the Contractor Party's final Profit Tax return for a Calendar Year, SOCAR
shall as provided in Article 12.2(c), pay to the State Budget (or, in the case of a refund of
an overpayment, receive from the State Budget) interest on the amount of the
underpayment or overpayment at the rate of LIBOR prevailing on the day before payment
plus four (4) percent. Such interest shall be computed from twenty-fifth (25th) April in the
Calendar Year the final Profit Tax return was filed until the date the Profit Tax is paid or
refunded.

In addition to interest payable as computed under (iii) above, a Contractor Party shall be
subject to only the following penalty sanctions with respect of Taxes:

(aa) if a Contractor Party fails to file a final Profit Tax return, it shall be liable for a penalty of
one hundred (110) and ten percent of the Profit Tax required to be paid with such Profit
Tax return.

(bb) if the amount of Profit Tax due as shown on the final Profit Tax return for a Calendar
Year was understated due to fraud by the Contractor Party, it shall be liable for a
penalty of two hundred (200) percent of the amount of the understatement.

(e) Each Contractor Party shall submit its financial statements and Profit Tax returns to the Tax
Inspectorate of the city of Baku (or any successor thereto appointed by the Main State Tax
Inspectorate of the Azerbaijan Republic). Estimated and final Profit Tax payments shall be
made to the State Budget.

(f

The Tax Inspectorate will issue to the Contractor Party official tax receipts evidencing the

payment of estimated or final Profit Tax within ten (10) days of any such payment. Such tax
receipts shall state the date and amount of such payment, the currency in which such payment
was made and any other particulars customary in the Azerbaijan Republic for such receipts.

12.4 Taxation of Foreign Sub-contractors

(a) Foreign Sub-contractors shall be taxed as follows:

(i)

(i)

(iii)

Subject to Article 12.4(b) below, Foreign Sub-contractors shall be deemed to earn a
taxable profit of twenty five (25) percent of the payments received in connection with
Hydrocarbon Activities and they shall be further deemed to be subject to tax on this
deemed profit at the rate of twenty-five (25) percent, resulting in a total tax obligation of six
point twenty five (6.25) percent of such payments. Any person making such payments
shall therefore withhold tax from such payments at a rate of six point twenty five (6.25)
percent and shall pay such withheld taxes to the State Budget within thirty (30) days from
the date of payment. Such taxes withheld shall fully satisfy such Foreign Sub-contractor’s
tax compliance, filing obligations and liability for all Taxes.

a Contractor Party shall have no liability or responsibility for any Taxes which its Sub-
contractors do not withhold or pay or for any other failure of such Sub-contractors to
comply with the laws of the Azerbaijan Republic.

no Taxes shall be imposed or withheld with respect to payments to any Foreign Sub-
contractor other than as provided in this Article 12.4(a).

(b) In accordance with the principles of the OECD Model Tax Convention on Income and Capital,
updated as of 1 March 1994 ("the Convention"):

28
(i) The business profits of an enterprise, that is not a resident of the Azerbaijan Republic for
the purposes of the Convention, shall only be taxable to the extent that an enterprise
carries on a business in the Azerbaijan Republic. Payments at source which are provided
for in the applicable Double Tax Treaties are subject to withholding under 12.4(a) above.

(ii) The permanent establishment in the Azerbaijan Republic of such an enterprise shall not be
subjected to taxation in the Azerbaijan Republic that is more onerous than that applied to a
resident of the Azerbaijan Republic.

The tax treatment of Foreign Sub-Contractors shall be confirmed by way of the Tax
Inspectorate issuing a written notice of such treatment within thirty (30) days of a request
by a Foreign Sub-contractor for clearance being submitted in accordance with
administrative procedures to be agreed between the Tax Inspectorate and Contractor
Parties.

In the event that, in accordance with the established practice of the international Petroleum
industry, an Affiliate of any Contractor Party provides in accordance with their ordinary business
activities (and such activities shall not include activities directed towards avoidance of Taxes),
any goods, works or services on a no gain/no loss basis no profit shall be deemed to arise in
the Azerbaijan Republic.

12.5 Employee Taxes

(a)

(b)

Only employees of each Contractor Party, its Affiliates and the Operating Company shall be
liable to pay the Azerbaijan Republic personal income Tax. Such liability shall arise regardless
of the length of stay and it shall be based only on their income earned as a direct result of their
employment in the Azerbaijan Republic subject to any applicable Double Tax Treaty. For the
avoidance of doubt, in the cases of employees engaged in Hydrocarbon Activities whose
presence in the Azerbaijan Republic is only Incidental (“Incidental” means in this Article 12.5
that no single visit of an employee shall exceed thirty one (31) days of continual presence in the
Azerbaijan Republic) to the exercise of their employment outside of the Azerbaijan Republic no
liability to any Tax in the Azerbaijan Republic shall arise.

Each Contractor Party shall only make contributions of Azerbaijan State social insurance and
similar payments (including but not limited to contributions to the pension funds, the
unemployment fund, the social insurance fund, the employment fund and the medical fund) with
respect to permanent employees who are citizens of the Azerbaijan Republic.

12.6 Tax Exemptions and Other Matters

(a)

(b)

(c)

(a)

Each Contractor Party shall be entitled to full and complete exemption from all Taxes in respect
of its Hydrocarbon Activities (except as otherwise provided for in this Agreement).

Except as provided by Article 12.4(a) no Taxes shall be withheld or imposed on payments
made by each Contractor Party or its permanent establishments to any entity incorporated,
legally created or organised outside the Azerbaijan Republic.

Each Contractor Party shall be exempt with credit (zero (0) percent rate) from VAT in
connection with Hydrocarbon Activities on all (i) goods works and services supplied to or by it,
(ii) its exports of Petroleum and all products processed or refined from such Petroleum, and (iii)
imports of goods, works and services acquired by it. In addition, every supplier of goods, works
and services to each Contractor Party in connection with Hydrocarbon Activities shall treat
those suppliers for VAT purposes as being exempt with credit (zero (0) percent rate).

The Tax Inspectorate or other appropriate tax or customs authority shall provide each
Contractor Party and its Foreign Sub-contractors with certificates confirming the exemptions
and/or VAT zero (0) percent rate as provided in this Agreement within thirty (30) days of the
Contractor Party requesting such certificate.

29
12.7 Other

The Contractor Parties shall pay registration or similar fees imposed by a Governmental Authority
to the extent they are nominal and of a non-discriminatory nature.

12.8 The provisions of this Article 12 shall survive the termination of this Agreement until such time as
all matters pertaining to Contractor Parties’ liabilities for Taxes are finally and conclusively
determined.

ARTICLE 13
VALUATION OF PETROLEUM

13.1 Valuation of Crude Oil and Non-associated Natural Gas

(a) The valuation of Crude Oil for purposes of Cost Recovery, sharing of Profit Petroleum and as
otherwise specifically provided in this Agreement in any Calendar Quarter shall be the net back
value calculated as follows:

(i)

(ii)

where there have been export sales of Crude Oil from the Contract Area (or such other
Crude Oil obtained through exchanges or swap agreements which is exchanged or
swapped for Crude Oil from the Contract Area) by any Party in arm's length transactions
during the Calendar Quarter, the weighted average per unit price realised in all such sales
(after deducting commissions and brokerages), at the Point of Sale, adjusted for costs
incurred by the Parties of transporting the Crude Oil to the Point of Sale, including but not
limited to pipeline tariffs, transit fees, Transit Losses, terminal fees, tanker costs and
pipeline taxes to arrive at a value of the Crude Oil at the Delivery Point ("Net Back Value");
provided that the total volume of such arm's length sales made by all Parties exceeds thirty-

three and one-third (33 1/3) percent of the total volume of all sales made by all Parties
during the Calendar Quarter; or

where the total volume of arm's length export sales does not exceed the percentage of
sales referred to in Article 13.1(a)(i) above, the weighted average per unit price of: (A)
Crude Oil sold in arm's length sales (determined as provided in Article 13.1(a)(i) above) and
(B) Crude Oil sold in non-arm's length sales at the average price quoted for such Crude Oil
in Platt's Oilgram during the Calendar Quarter, but if no such price is quoted then the
average of per unit F.O.B. price quotations for three (3) representative crude oils to be
agreed by the Parties, as published in Platt's Oilgram in the Calendar Quarter, adjusted for
quality, grade, quantity, costs of transporting the Crude Oil to the Point of Sale as provided
in (i) above, to arrive at a Net Back Value of the Crude Oil. In the event that Platt’s Oilgram
ceases to be published or is not published for fifteen (15) days in the period required for its
use in this Article 13.1(a)(ii) then the required data shall be taken from an available
alternative publication internationally recognised by the Petroleum industry. If the Parties
cannot agree the three (3) representative crude oils by the date of commencement of
commercial production or fail to agree on any alternative publication the matter shall be
referred for final decision to an internationally recognised expert in accordance with the
provisions of Article 13.1(c) below.

(b) The value of Non-associated Natural Gas in any Calendar Quarter for the purposes of Cost
Recovery, sharing of Profit Petroleum, and as otherwise specifically provided in this Agreement
shall be the actual arm's length sale price realised under a gas sales agreement less costs
incurred by the Contractor Parties of transporting such Non-associated Natural Gas to the Point
of Sale including but not limited to pipeline tariffs, Transit Losses and pipeline taxes ("Net Back
Value").

Where Non-associated Natural Gas is sold by Contractor in non-arm's length sales, Non-
associated Natural Gas shall be valued at a price to be determined by agreement between
SOCAR and Contractor based on pricing principles prevailing internationally, taking into

30
account market, grade, quality and quantity, transportation and other relevant considerations
("Net Back Value").

(c) Within thirty (30) days after the end of the relevant Calendar Quarter, all Parties shall notify
Contractor of the volumes, dates, prices and Point of Sale for all arm's length sales of Crude Oil
and Non-associated Natural Gas during such Calendar Quarter, and Contractor shall notify
SOCAR of valuations of Crude Oil and Non-associated Natural Gas for the purposes of Article
13.1(a) and Article 13.1(b) above, which notice shall specify volumes, dates, prices, and Points
of Sale for all arm's length sales. If any Party does not accept any valuation notified by
Contractor pursuant to Article 13.1(a) or Article 13.1(b) and SOCAR and Contractor cannot
reach agreement on the value of Crude Oil or Non-associated Natural Gas within thirty (30)
days of receipt of notice by SOCAR of Contractor's valuation of Crude Oil or Non-associated
Natural Gas, such determination shall be made by an internationally recognised expert
appointed by Contractor and SOCAR, but if they fail to agree within thirty (30) days from the end
of the thirty (30) days referred to above on the appointment of such expert, then such
appointment shall be made by the President of the Stockholm Chamber of Commerce, Sweden
on the application of SOCAR or Contractor. Such expert shall be a person internationally
recognised as having expertise in the marketing of Petroleum. The English language text of this
Agreement will be utilised by the expert. The expert shall in writing, report his determination
within thirty (30) days of his appointment and his determination shall be final and binding upon
SOCAR and Contractor.

Pending the determination of the Net Back Value of Crude Oil or as the case may be Non-
associated Natural Gas for a given Calendar Quarter, the Net Back Value of Crude Oil or Non-
associated Natural Gas determined for the preceding Calendar Quarter shall be provisionally
applied to make calculation and payment until the applicable Net Back Value for that period is
finally determined. Any adjustment to such provisional calculation and payment, if necessary,
will be made within thirty (30) days after such applicable Net Back Value is finally determined.

(d) In determining the applicable Net Back Value of Crude Oil or Non-associated Natural Gas
pursuant to Articles 13.1(a) and (b) the following shall apply:

(i) provisions in this Article 13.1 dealing with "sales" shall equally apply to a single sale and
shall be interpreted accordingly; and

(ii) the point in time at which title in Crude Oil or Non-associated Natural Gas transfers at
the Point of Sale from a Party to the buyer shall be deemed to be the time of sale; and

(iii) "Point of Sale" shall mean the geographical location or locations where title to Crude Oil or
as the case may be Non-associated Natural Gas passes from a seller to a buyer, whether
such sale is F.O.B., C.I.F., C. and F. or any other manner generally recognised by the
international Petroleum industry. Examples of possible Points of Sale include the sales
meter at the outlet of the terminal at the terminus of the export pipeline, the inlet meter at a
refinery, or the inlet flange to a tanker; and

(iv)

"Transit Losses" - shall mean losses (other than losses for which Contractor has been
reimbursed from any insurances taken out by Contractor and losses for which Contractor
has been reimbursed from pipeline owners or operators) incurred during the pipeline
transport of Crude Oil and Non-associated Natural Gas from the Delivery Point to the
terminus of the export pipeline, (including, if applicable, any pipeline utilised for
transhipment of the Crude Oil to exit the Black Sea area or in the case of Non-associated
Natural Gas to the Point of Sale) in excess of the normal international pipeline loss
allowance of one-tenth of one (0.1) percent. Transit Losses shall be deducted from Total
Production. Insurance premiums paid by Contractor for insurance taken out by Contractor
covering Transit Losses shall not be Cost Recoverable. Any insurance reimbursements for
such losses shall not be credited to Cost Recovery. Contractor shall be responsible for the
insurance of Transit Losses pursuant to Article 20.1; and

31
(v) an “arm's length sale" is a sale or exchange of Petroleum between a willing and non-
affiliated buyer and seller on the international market in exchange for payment in Foreign
Exchange, excluding a sale involving barter, sales from government to government and
other transactions motivated in whole or in part by considerations other than the usual
economic incentives involved in Petroleum sales on the international market.

13.2 Measurement

(a) The volume and quality of Petroleum produced by Contractor shall be measured by methods

and appliances in accordance with generally accepted international Petroleum industry
practice, and shall be monitored by the Parties in accordance with the Measurement
Procedure.

(b) Contractor shall give prior written notice to SOCAR of any testing and calibration by Contractor

of the appliances used in the measurement and determination of quality of Petroleum pursuant
to the Measurement Procedure. SOCAR, at its cost and risk, shall be entitled to have witnesses
participate at such testing and calibration.

(c) Where the method of measurement, or the appliances used therefor, have caused an

overstatement or understatement of production, the error shall be presumed to have existed
since the date of the last calibration of the measurement devices, unless otherwise proved, and
an appropriate adjustment shall be made to the average value for the period of the error, or by
an adjustment in deliveries in kind over an equivalent period.

(d) Petroleum produced from the Contract Area and not used by Contractor pursuant to Article

11.1 shall be measured at the Delivery Point.

ARTICLE 14
OWNERSHIP, USE AND ABANDONMENT OF ASSETS

14.1 Ownership and Use

Title to the following categories of fixed and moveable assets for use in Petroleum Operations shall
pass to SOCAR in accordance with the following:

(a) When legally permissible to purchase land, any land purchased by Contractor in the Azerbaijan

Republic for Petroleum Operations shall become the property of SOCAR, as soon as it is
purchased.

(b) Title to fixed and moveable assets employed by Contractor in the performance of Petroleum

Operations and the cost of which is claimed as Petroleum Costs shall be transferred to SOCAR
upon the earlier to occur of (i) the end of the Calendar Quarter following the achievement of
Zero Balance or (ii) the termination of this Agreement. In this latter case, without prejudice to
Contractor's rights under Articles 23.3(b) and 29, title to fixed assets will pass to SOCAR
irrespective of whether the costs thereof have been Cost Recovered under this Agreement.
Except in respect of items which have limited residual economic life, fixed and moveable assets
the title to which is transferred to SOCAR following the achievement of Zero Balance shall be in
reasonable working order and shall comply with generally accepted international technical
standards, subject to wear and tear.

(c) Contractor is entitled, at no additional cost, to the full and exclusive use and enjoyment of all

land and fixed and moveable assets acquired for the purpose of Petroleum Operations
throughout the term of this Agreement irrespective of whether title to such asset has passed to
SOCAR in accordance with this Article 14.1.

With respect to any fixed asset Contractor shall, upon agreement of partial relinquishment

pursuant to Article 29.5, give notice of abandonment of such assets in the area to be
relinquished which Contractor does not intend to use or relocate elsewhere in connection with

32
Petroleum Operations. Subject to Article 14.1(f), SOCAR may, within sixty (60) days of receipt
of such notice, elect to assume ownership, possession and custody of such fixed assets.

(e) Data and other information collected and generated by Contractor in the course of Petroleum
Operations shall, during the term of this Agreement, be jointly owned by SOCAR and
Contractor. Following the termination of this Agreement ownership of all such data and
information shall revert to SOCAR. Thereafter, each Contractor Party shall be entitled to
continue to use such data and information in relation to its other Petroleum related activities in
the Azerbaijan Republic. Contractor shall be entitled to trade such data and information in
accordance with the principles set out in Article 27.2 of this Agreement during the term of this
Agreement.

(f) Except as otherwise provided in Article 14.3 of this Agreement, ownership of leased equipment
shall not transfer to SOCAR at the end of this Agreement, and Contractor shall at such time be
free to export such equipment.

14.2 Abandonment

(a) In order to finance abandonment of all fixed assets (for purposes of this Article 14.2, “fixed
assets" refer to large structures and facilities essential to the conduct of Petroleum Operations
that are located within the Contract Area, such as platforms, gathering facilities, wells, pipelines,
jackets and the like) employed in Petroleum Operations within the Contract Area by Contractor,
the Parties shall open a joint escrow account at a bank of good international repute to be
agreed between SOCAR and Contractor. This account shall be known as the "Abandonment
Fund" and shall be administered for value. The structure of the escrow account and the terms
for the administration of the Abandonment Fund monies shall be mutually agreed between
SOCAR and Contractor. All monies allocated to the Abandonment Fund shall be recoverable as
Operating Costs. In no event shall the Abandonment Fund exceed ten (10) percent of all
Capital Costs.

(b) Contractor shall commence making contributions to the Abandonment Fund in the first
Calendar Quarter following the Calendar Quarter when seventy (70) percent of Petroleum
reserves identified in the Development Programme have been recovered. Should the point be
reached at which payments into the Abandonment Fund have commenced and a Discovery is
made subsequent thereto which increased the total remaining Petroleum reserves in the
Contract Area to a level where less than seventy (70) percent of overall combined reserves
have been recovered, then payments into the Abandonment Fund shall be suspended.
Contractor shall resume payments into the Abandonment Fund when the point is reached
where seventy (70) percent of Petroleum reserves (as increased by such Discovery) have been
recovered. The formula for determining the amount of such payments as set forth in Article
14.2(c) shall be revised to take into account the revised Petroleum reserves. Contractor shall
receive, however, full credit for all payments previously paid into the Abandonment Fund, plus
accrued interest thereon.

(c) Contractor shall transfer funds on a Calendar Quarter basis to the Abandonment Fund
according to the following formula:

QAT = ((COA/ARES) X PARES) - CAF
where:

QAT _ is the amount of funds to be transferred to the Abandonment Fund in respect of the
relevant Calendar Quarter;

COA is the estimated cost of abandonment operations established pursuant to Article
14.2(g), up to the limit established in Article 14.2(a);

ARES is the estimated Petroleum reserves remaining to be recovered from the end of the
Calendar Quarter in which the Abandonment Fund was opened;

33
(d

(e)

(f

PARES is the cumulative production of Petroleum from the end of the Calendar Quarter in
which the Abandonment Fund was opened;

CAF _ is the Abandonment Fund balance at the end of the previous Calendar Quarter.

If, at any time, Contractor recommends abandonment of a fixed asset within the Contract Area
prior to the termination of this Agreement, SOCAR may elect, within thirty (30) days of receipt
of Contractor's recommendation, to continue using such fixed asset, in which event SOCAR
shall be responsible for abandoning such fixed asset as and when it decides, and the
appropriate portion of the Abandonment Fund shall be transferred to SOCAR at the time it
commences abandonment of such fixed asset or termination of this Agreement, whichever is
earlier. If SOCAR fails to elect to continue using such fixed asset the Steering Committee shall
determine whether to abandon such asset provided that if the Steering Committee fails to reach
agreement on the abandonment of such fixed asset at the meeting at which Contractor's
recommendation first appears on the agenda then SOCAR shall be deemed to have elected to
continue using such fixed asset and Contractor shall have no further liability of any kind with
respect to such asset. If the Steering Committee decides to abandon such fixed asset, within
thirty (30) days of such decision SOCAR shall notify Contractor whether Contractor or SOCAR
shall be responsible for abandoning such fixed asset. If SOCAR fails to notify Contractor within
such thirty (30) day time period, SOCAR shall be deemed to have decided that Contractor is to
abandon such fixed asset. The appropriate portion of the Abandonment Fund shall be
transferred to the Party responsible for abandoning such fixed asset. Any abandonment
operations, or continued use by SOCAR, shall be conducted in accordance with international
Petroleum industry practice and in such a manner that does not interfere with Petroleum
Operations.

Upon termination of this Agreement, Contractor shall notify SOCAR of all fixed assets employed
in Petroleum Operations within the Contract Area which Contractor intends to abandon.
SOCAR shall, within thirty (30) days of receipt of Contractor's notice, notify Contractor of such
fixed assets which SOCAR elects to continue to use, as well as whether SOCAR elects to
abandon all other fixed assets or have Contractor abandon such other fixed assets. A portion of
the Abandonment Fund commensurate with and attributable to any fixed assets shall be
transferred to Contractor or SOCAR, as the case may be, who is responsible for abandoning
such fixed assets. If SOCAR elects to continue to use or to abandon any fixed assets, SOCAR
may abandon such fixed assets as and when it decides. Abandonment of any fixed assets shall
be in accordance with generally accepted international Petroleum industry practice; provided,
however, in the event there are insufficient funds in the Abandonment Fund to enable
Contractor to complete abandonment operations for which Contractor is responsible, Contractor
shall expend all amounts available in the Abandonment Fund in the performance of its
abandonment operations and shall thereupon cease any further abandonment operations and
have no further liability or obligation to abandon such remaining fixed assets. Any
unabandoned fixed assets shall as part of the abandonment operations be left in a safe
condition.

Upon SOCAR electing to abandon any fixed assets in the Contract Area or electing pursuant to
(d) above, to continue using any such fixed assets, Contractor shall be released from all
responsibility and liability of every kind pertaining to such fixed assets and abandonment
thereof as well as payment of any further funds should there be insufficient funds in the
Abandonment Fund. SOCAR shall indemnify Contractor from and against any loss, damage
and liability of any nature whatsoever, as well as any claim, action or proceeding instituted
against Contractor, or any Contractor Parties, by any person or entity, including, but not limited
to any Governmental Authority, arising from, or in any way connected with, the continued use of
such fixed assets and their ultimate abandonment, as well as any failure by SOCAR to properly
abandon any such fixed assets.

Not later than one (1) year prior to the Calendar Year in which seventy (70) percent of the
Petroleum reserves identified in the Development Programme are expected to be recovered,
Contractor shall prepare an abandonment plan and an estimate of the cost of abandonment

34
14.3

15.1

15.2

operations for approval by the Steering Committee. Annually thereafter Contractor shall
examine the estimated costs of abandonment operations and, if appropriate, revise the
estimate including such revision as may be necessary to take into account subsequent
Discoveries.

(h

In the event that there are excess funds in the Abandonment Fund following completion of all
abandonment operations, then such excess shall be distributed between SOCAR and
Contractor in proportion to the cost of abandonment operations undertaken by Contractor and
SOCAR, but in no event shall Contractor's share exceed an amount it would have received had
the excess funds been distributed in the ratio of the weighted average of the last ten (10) years
Profit Petroleum distribution between SOCAR and Contractor under the provisions of Article
11.5 prior to termination of this Agreement.

(i) No Taxes shall be imposed on any amounts paid into, received or earned by or held in the
Abandonment Fund.

Leases of Equipment

Each Contractor Party shall have the right to use equipment leased from its Affiliates or Third
Parties in the course of Petroleum Operations. In the case of any equipment, which is on long-term
lease (which for the purposes of this Article 14 shall mean a lease in excess of ten (10) years) to
Contractor, Contractor shall, with respect to such leases from such Affiliates of equipment owned
by such Affiliates, ensure, and with respect to such leases from Third Parties, use reasonable
lawful efforts to procure, that any such lease is transferable to SOCAR when Contractor no longer
wishes to use such equipment for Petroleum Operations and that such lease includes an option to
purchase excercisable by SOCAR.

ARTICLE 15
NATURAL GAS

Associated Natural Gas

Contractor shall have the right to produce hydrocarbon liquids found within the Contract Area and
to process Associated Natural Gas produced with any such liquids in order to extract such liquids
for sale, provided that such processing can be conducted in a manner that is economically justified
for Contractor. Liquids saved shall be treated as Crude Oil. Subject to Contractor's rights pursuant
to Article 11.1 and Article 15.3, residue Associated Natural Gas from such processing shall be
delivered free of charge to SOCAR at the Delivery Point.

Non-associated Natural Gas

In the event of a Non-associated Natural Gas Discovery additional terms for commercial
development of such Non-associated Natural Gas shall be agreed between SOCAR and
Contractor. Return on Contractor's investment in the Non-associated Natural Gas Discovery and
development shall be through marketing of Non-associated Natural Gas in accordance with the
mechanism described in Articles 11.2 and 11.5. In the case of a Non-associated Natural Gas
Discovery Profit Petroleum shall be shared through marketing of Non-associated Natural Gas in
accordance with the mechanism described in Article 11.5. Contractor together with SOCAR shall
use full and reasonable endeavours to rapidly conclude terms acceptable to the Parties to develop
the Discovery, and with Third Parties to enter into the necessary long term Non-associated Natural
Gas export sales and pipeline contracts. Contractor shall pursue markets for Non-associated
Natural Gas both within and outside the Azerbaijan Republic.

Failing agreement on additional terms before the end of the Exploration Period or the Additional
Exploration Period then within four (4) years of the date of approval by SOCAR of the Development
Programme SOCAR and/or it's Affiliates shall have the right exercisable at any time before
Contractor has commenced development of the Non-associated Natural Gas Discovery pursuant to
the Development Programme by giving written notice to Contractor to develop at SOCAR's and/or

35
it's Affiliates sole risk and cost and subject to this Article 15.2 such Non-associated Natural Gas
Discovery in accordance with the provisions of the Development Programme related to such Non-
associated Natural Gas Discovery subject to reimbursement in full by SOCAR to Contractor of
costs incurred by Contractor in accordance with the mechanism described in Articles 11.2 and
11.5.

SOCAR and/or it's Affiliates shall conduct Petroleum Operations in a diligent safe and efficient
manner and in accordance with generally accepted principles of the international Petroleum
industry and otherwise in accordance with the terms of this Agreement. SOCAR and/or it's Affiliates
shall conduct Petroleum Operations in the Contract Area in a manner that does not interfere or
hinder the conduct of Petroleum Operations of each other and also in a manner which shall not
directly or indirectly damage the overall reservoir performance.

Articles 4.6(f) and 4.6(g) and Articles 5.3 and 5.4 shall apply to SOCAR's conduct of Petroleum
Operations in all respects as if each reference therein to Contractor were a reference to SOCAR.

At any time prior to the expiry of four (4) years from the date of approval by SOCAR of the
Development Programme Contractor shall be entitled to assume responsibility for and take over
operation from SOCAR and/or it's Affiliates and develop Non-associated Natural Gas and SOCAR
shall thereafter be reimbursed for its costs incurred in connection with such development in
accordance with the mechanism described in Article 11.2.

If within four (4) years of the date of approval by SOCAR of the Development Programme work on
the Non-associated Natural Gas development pursuant to the Development Programme has not
been commenced by Contractor, then unless otherwise agreed, SOCAR shall be entitled by giving
written notice to withdraw from the scope of this Agreement Non-associated Natural Gas reserves
as defined in the Development Programme for such a Discovery and any unrecovered costs
incurred by Contractor to the date of such notice with respect to such Discovery of Non-associated
Natural Gas shall not be Cost Recoverable.

Following the withdrawal of such Non-associated Natural Gas from the scope of this Agreement
each Party shall ensure that it's conduct of exploration, development and production activities in
the Contract Area shall be performed in a manner that does not interfere with or hinder Petroleum
Operations conducted or planned to be conducted by the other Party and also in a manner which
shall not directly or indirectly damage the overall reservoir performance in the Contract Area.

15.3 Flaring or Venting of Natural Gas

(a) Contractor shall have the right to flare or vent the applicable amount of Associated Natural Gas
in the event of emergencies, equipment malfunctions, repairs or maintenance of any facilities,
including delivery systems, or SOCAR's failure to take delivery of Associated Natural Gas to be
delivered to it by Contractor as provided in Article 15.1.

(b) In the case of Non-associated Natural Gas, failure by any buyer thereof to take delivery,
provided however, that in such event Contractor has first offered such Non-associated Natural
Gas to SOCAR on the same terms agreed with such buyer and if SOCAR has refused or has
failed to take delivery thereof, then Contractor shall reduce the production of Non-associated
Natural Gas by the volumes not taken by any buyer or SOCAR. In the event of Contractor's
failure to market its entitlement of Non-associated Natural Gas for any reason Contractor shall
reduce the production of Non-associated Natural Gas by the applicable volumes and shut in
Non-associated Natural Gas wells or restrict its production rate.

ARTICLE 16
FOREIGN EXCHANGE

Contractor and each Contractor Party, and their Affiliates and Sub-contractors, are authorised
throughout the duration of this Agreement and in connection with this Agreement to:

36
(a) Open, maintain and operate Foreign Exchange bank accounts both inside and outside the
Azerbaijan Republic and local currency bank accounts inside the Azerbaijan Republic;

(b) Import into the Azerbaijan Republic funds required for Petroleum Operations in Foreign
Exchange;

(c) Purchase local currency with Foreign Exchange at the most favourable exchange rate legally
available to it (and in any event at a rate of exchange no less favourable than that granted by
the National Bank of the Azerbaijan Republic to other foreign investors), without deductions or
fees other than usual and customary banking charges, as may be necessary for conduct of the
Petroleum Operations and performance of other obligations of Contractor hereunder;

(d) Convert local currency available for use in, or earned in connection with, Petroleum Operations
exceeding their immediate local requirements into Foreign Exchange at the most favourable
exchange rate legally available to it (and in any event at a rate of exchange no less favourable
than that granted by the National Bank of the Azerbaijan Republic to other foreign investors),
without deductions or fees other than usual and customary banking charges;

(e) Export, hold and retain outside the Azerbaijan Republic, or dispose of, all proceeds obtained
under this Agreement, including without limitation all payments received from export sales of
Contractor Parties' share of Petroleum;

(f) Transfer abroad any Foreign Exchange in excess of their local requirements;

(g) Be exempt from all legally required or mandatory conversions of Foreign Exchange into local or
other currency;

(h) Pay in Foreign Exchange partly or wholly abroad the salaries, allowances and other benefits
received by their expatriate employees working in the Azerbaijan Republic on Petroleum
Operations; and

(i) Pay directly abroad in Foreign Exchange their Foreign Sub-contractors working on Petroleum
Operations.

SOCAR shall within the full limits of authority use all reasonable lawful endeavours with any
Governmental Authorities, in order for Contractor to obtain any of the above authorisations in the
event that Contractor requests it to do so.

ARTICLE 17
ACCOUNTING METHOD

Contractor shall maintain books and accounts of Petroleum Operations in accordance with the
Accounting Procedure.

ARTICLE 18
IMPORT AND EXPORT

18.1 Import and Export Rights

(a) Contractor, its agents and Sub-contractors, shall have the right to import into, and re-export
from the Azerbaijan Republic free of any Taxes and restrictions in their own name the following:
all equipment, materials, machinery and tools, vehicles, spare parts, foodstuff (subject to
compliance with applicable regulations pertaining to the import of foodstuff), goods and
supplies necessary in Contractor's reasonable opinion for the proper conduct and achievement
of Petroleum Operations, provided, however, that with respect to the purchase thereof
Contractor shall give preference to Azerbaijani suppliers in those cases in which such
Azerbaijani suppliers are in all material respects competitive in price, quality and availability
with those available from other sources. For purposes of this Article 18.1 Azerbaijani suppliers

37
18.2

18.3

shall mean production, economic and other entities registered and incorporated in the
Azerbaijan Republic, regardless of ownership, legally operating in the Azerbaijan Republic.

Notwithstanding the foregoing, (except when necessary for repair or maintenance provided
that, within a reasonable time after completion of the repair or maintenance, such items shall be
re-imported into the Azerbaijan Republic), Contractor shall not have the right to export from the
Azerbaijan Republic any items purchased for Petroleum Operations, the costs of which have
been included in the Petroleum Operations Account.

(b) Contractor, its agents and Sub-contractors, and all of their employees and family members,
shall have the right to import into and re-export from the Azerbaijan Republic, free of Taxes and
restrictions and at any time, all foodstuff (subject to compliance with applicable regulations
pertaining to the import of foodstuff), furniture, clothing, household appliances, vehicles, spare
parts and all personal effects for personal use by the foreign employees and their families
assigned to work in, or travel to, the Azerbaijan Republic. Private sales of imported goods
by Contractor and/or its Sub-contractors and their employees in the Azerbaijan Republic to any
Third Party will be taxable in accordance with Azerbaijan legislation (subject to Article 12).

(c) Any purchase of goods, works and services where the value exceeds one hundred thousand
(100,000) Dollars shall be made on a competitive tender basis (except when only one supplier
is available). SOCAR shall be advised of the results of each tender at every bid stage. The
threshold value of one hundred thousand (100,000) Dollars shall be escalated annually in line
with increases in the GDP Deflator Index. SOCAR's representative with no right to vote shall
participate at every bid stage.

Petroleum Export

Each Contractor Party, its customers and its and their carriers shall have the right to freely export,
free of all Taxes (except for Profit Tax) and at any time, Petroleum to which Contractor is entitled in
accordance with the provisions of this Agreement.

Customs Laws

Subject to Articles 12, 18.1 and 18.2, all imports and exports carried out in connection with this
Agreement shall be subject to the procedures and documentation required by applicable customs
laws and regulations, and Contractor shall pay any customs service/documentation fees to the
extent they are nominal and consistent with the actual costs of providing such customs
service/documentation and are of a non-discriminatory nature, but in no event shall the
service/documentation fees exceed the following:

Declared Value Duty

of Shipment

in Dollars

0- 100,000 0.15% of value

100,001 - 1,000,000

1,000,001 - 5,000,000

5,000,001 - 10,000,000

more than 10,000,000

$ 150 plus 0.10% of value
over $ 100,001

$1,050 plus 0.07% of value
over $ 1,000,001

$3,850 plus 0.05% of value
over $ 5,000,001

$6,350 plus 0.01% of value
over $10,000,000

38
18.4

18.5

19.1

19.2

19.3

Foreign Trade Regulations

Contractor and its Sub-contractors shall also be exempt from the provisions of Azerbaijan foreign
trade regulations concerning the prohibition, limitation and restriction of import and export and
country of origin of those items indicated in Article 18.1 and with respect to the Petroleum allocated
to Contractor pursuant to this Agreement.

SOCAR Assistance

SOCAR shall, within the full limits of its authority, use all reasonable lawful endeavours, when
requested to do so by Contractor, to ensure that the above mentioned exemptions are applied and
expedite the movement through customs of any equipment or supplies of Contractor, its agents
and Sub-contractors and all of their employees and family members.

ARTICLE 19
DISPOSAL OF PRODUCTION
Title to Petroleum

Except as expressly provided in Article 13.1(d)(iv) concerning the risk of loss of Petroleum
production, the transfer of title and possession to each Contractor Party and SOCAR of the share
of the Petroleum production to which such Contractor Party and SOCAR is entitled shall be made
at the Delivery Point.

Overlift and Underlift

Each of SOCAR and Contractor Parties shall have the right and obligation to lift and dispose of the
share of Petroleum to which it is entitled under this Agreement. Such share shall be lifted on as
regular a basis as possible, it being understood that each of SOCAR and Contractor Parties, within
reasonable limits, shall be authorised to lift more (overlift) or less (underlift) than its share of
Petroleum produced and unlifted by the lifting day, to the extent that such overlift or underlift does
not infringe on the rights of the other and is compatible with the production rate and the storage
capacity. SOCAR and Contractor shall establish the rules and procedures to govern the lifting
programme on the basis of the principles described above.

SOCAR Option to Purchase Crude Oil

(a) During each Calendar Quarter SOCAR shall be entitled to purchase from Contractor a portion
of the Crude Oil allocated to Contractor under the provisions hereof, at the Delivery Point, by
giving ninety (90) days written notice to Contractor of such purchase preceding the Calendar
Quarter in which SOCAR elects to purchase the Crude Oil. Contractor shall initially invoice
SOCAR for such Crude Oil purchased hereunder at the per Tonne price determined in
accordance with Article 13.1 for the last Calendar Quarter preceding the date of lifting in which
the price has been established. At such time that the per Tonne price for the Calendar Quarter
in which such Crude Oil is lifted as determined in accordance with Article 13.1 is known,
Contractor shall issue an amended invoice indicating any monies owed to Contractor or
SOCAR, as the case may be. In no event shall the proportion of Crude Oil so purchased from
Contractor exceed the proportion purchased from Third Parties under similar circumstances
and in no event shall such quantities exceed more than ten (10) percent of Contractor's
entitlement at the Delivery Point during that Calendar Quarter. In the event any Taxes are
levied on such Crude Oil, SOCAR shall be solely responsible for the payment thereof to the
relevant Governmental Authorities and shall indemnify and hold harmless Contractor from any
liability with respect thereto.

(b) SOCAR shall have the additional right to purchase up to an additional ten (10) percent of
Contractor's share of Crude Oil available in any Calendar Quarter at the Point of Sale or at any
other export point located at the terminus when marketing Crude Oil through any other export
alternative. The price for such Crude Oil shall be mutually agreed (using those factors normally
utilised by the international Petroleum industry in determining a fair market price) prior to the
relevant Calendar Quarter, and in the event any Taxes are levied on such Crude Oil, SOCAR

39
19.4

19.5

shall be solely responsible for the payment thereof to the relevant Governmental Authorities
and shall indemnify and hold harmless Contractor from any liability with respect thereto. In the
event of any failure to agree on the sales price as provided above, SOCAR's right to purchase
such additional Crude Oil from Contractor shall lapse with respect to the relevant Calendar
Quarter.

S

The quantity of Crude Oil for which SOCAR may exercise its option to purchase pursuant to
Article 19.3(a) and (b) shall be specified in a written notice to Contractor at least ninety (90)
days preceding each Calendar Quarter. SOCAR shall pay for any Crude Oil purchased under
this Article 19.3 in Dollars within thirty (30) days of Contractor's invoice to be issued no earlier
than the date of lifting such Crude Oil. In the event that SOCAR fails to make timely payment of
sums due to Contractor then its right to purchase Crude Oil under this Article 19.3 shall be
suspended until all outstanding sums have been paid. If payment so due is not paid within said
thirty (30) day period, Contractor shall be entitled to lift and export from Crude Oil to which
SOCAR is entitled a quantity of Crude Oil, as is necessary to satisfy sums due to Contractor.
The volume of Crude Oil to which Contractor shall be entitled shall be determined in
accordance with the valuation procedure set forth in Article 13.1 applicable on the date
Contractor lifts such Crude Oil from SOCAR's entitlement.

(d) To the extent that Contractor Parties (or their Affiliates) incur any fees, charges or penalties
under contracts with Third Parties (including but not limited to pipeline and terminaling
agreements) as a result of SOCAR's exercise of its rights pursuant to Article 19.3(a), SOCAR
shall be liable for and shall reimburse Contractor Parties in Foreign Exchange for such fees,
charges and penalties. SOCAR shall have no liability to Contractor Parties for penalties
Contractor Parties (or their Affiliates) may incur under contracts with Third Parties as a result of
SOCAR's exercise of its rights under Article 19.3(b). Contractor to the extent practicable will
from time-to-time notify SOCAR of any anticipated fees, charges and penalties.

Marketing of Crude Oil for SOCAR

The provisions of this Article 19.4 shall only apply if there is an export pipeline. Only to the extent
that Contractor is not fully utilising its entitlement to throughput capacity in the export pipeline and if
a marketing agreement has been mutually agreed between SOCAR and Contractor, Contractor
shall market for SOCAR, if SOCAR so requests pursuant to the terms of such separate marketing
agreement, all or a portion of SOCAR's share of Crude Oil. The amount of Crude Oil which will be
subject to the foregoing obligation to market shall be stated in a written notice from SOCAR to
Contractor no later than ninety (90) days prior to the beginning of the applicable Calendar Quarter.
Any marketing undertaken by Contractor pursuant to this Article 19.4 shall not affect title to and risk
of loss of SOCAR's share of Total Production which shall remain with SOCAR.

Maximum Efficient Rate

It is the intention of the Parties that the Petroleum resources of the Contract Area should be
produced at the optimum rate which is to be fully consistent with the then current economic
conditions, and the principles of sound reservoir management according to international Petroleum
industry practice, in order to provide for the most economically efficient recovery of Petroleum
("Maximum Efficient Rate"). Consistent with the foregoing, and taking into account local experience
in managing similar reservoirs, Contractor shall submit for agreement of the Steering Committee, at
the same time as it submits the Annual Work Programme and Budget to the Steering Committee,
Contractor's estimate of the relevant Calendar Year's production volume, but such agreed estimate
shall be used for planning purposes only. However, in the event any Governmental Authority
requires Contractor to produce Petroleum from the Contract Area at less than the Maximum
Efficient Rate Contractor will reduce production, subject to the express condition that such
reduction in Petroleum production shall in no event be greater than can be borne entirely from
SOCAR's share of Petroleum remaining after satisfying all other SOCAR obligations hereunder.
Contractor's total entitlement to Petroleum under this Agreement shall, at no time throughout the
term of this Agreement, be less than it would have been had such reduction not been made. If due
to a declared national emergency Governmental Authority requires an increase in the production
rate above the Maximum Efficient Rate, Contractor shall so increase the production rate for a

40
20.1

20.2

20.3

period of time not to exceed forty-five (45) days in any Calendar Year; provided, however, that in
no event shall Contractor ever be required to increase the production rate to a level which in
Contractor's opinion could possibly cause damage to the reservoir(s).

ARTICLE 20
INSURANCE, LIABILITIES AND INDEMNITIES

Insurance

Contractor (which for purposes of clarification with respect to this Article 20 shall include the
Operating Company) shall have the freedom to self insure and/or take out and cause to be taken
out by its Sub-contractors, in respect of the Petroleum Operations, insurance of the types and for
such amounts customarily used in the international Petroleum industry to the extent such insurance
coverage is available on reasonable commercial terms. Said insurance may be obtained from such
companies, including Azerbaijani companies, as selected by Contractor. Contractor shall inform
and provide to SOCAR copies of certificates of insurance or other statements from brokers or
underwriters confirming any insurance providing coverage with respect to Petroleum Operations or
procured pursuant to this Article 20.1, including but not limited to the identity of the insurers, types
and amounts of coverage, applicable deductibles, premiums paid and changes thereto. With
respect to any self insurance, Contractor shall notify the Steering Committee of the extent and
coverage applicable to such self insurance, as well as the premium to be associated therewith as
provided under the Accounting Procedure. Such insurance procured pursuant to this Article 20.1
shall extend to Affiliates of Contractor Parties involved in the Petroleum Operations. If the Steering
Committee approves the procurement of any insurance in addition to the coverage procured by
Contractor, Contractor shall procure such additional coverage, if available at reasonable rates, on
such terms as the Steering Committee may determine. Except as provided in Article 13.1(d)(iv), the
premiums for all insurance (excluding premiums for insurance covering the marketing of
Petroleum) obtained by Contractor for Petroleum Operations pursuant to this Article 20.1 shall be
Cost Recoverable. Insurance cover may be denominated in Foreign Exchange.

Liability for Damages

Contractor shall be liable to SOCAR and/or any Governmental Authority only for any loss or
damage arising from Contractor's Wilful Misconduct or the Wilful Misconduct of Contractor's Sub-
contractors, their employees, and Contractor's employees acting in the scope of their employment
in the performance of Petroleum Operations. SOCAR shall release Contractor and its Affiliates and
Sub-contractors from all other losses and damages suffered by SOCAR and any of its Affiliates
and shall indemnify and hold harmless Contractor and its Affiliates and Sub-contractors against all
claims, demands, actions and proceedings brought against Contractor and/or any of its Affiliates
and Sub-contractors pertaining to all other losses and damages suffered by SOCAR and/or any
Governmental Authority. Contractor's liabilities to Third Parties (other than Governmental
Authorities) shall be governed by applicable laws of the Azerbaijan Republic, provided that
structures and facilities of SOCAR located in the Caspian Sea outside of the Contract Area shall be
treated as if such structures and facilities were owned by a Third Party.

Indemnity for Personnel
Notwithstanding the other provisions of this Agreement:

(a) Contractor shall indemnify and hold harmless SOCAR against all losses, damages and liability
arising under any claim, demand, action or proceeding brought or instituted against SOCAR by
any employee of Contractor (or any Affiliate thereof, provided that such Affiliate, at the time of
the injury or damage, is not acting in the capacity of a Sub-contractor) or dependent thereof, for
personal injuries, industrial illness, death or damage to personal property sustained in
connection with, related to or arising out of the performance or non performance of this
Agreement regardless of the fault or negligence in whole or in part of any entity or individual.

=

SOCAR shall indemnify and hold harmless Contractor against all losses, damages, and liability
arising under any claim, demand, action or proceeding brought or instituted against Contractor

4l
20.4

20.5

20.6

20.7

by any employee of SOCAR (or any Affiliate thereof, which shall include any Governmental
Authority, provided that such Affiliate, at the time of the injury or damage, is not acting in the
capacity of a Sub-contractor) or dependent thereof, for personal injuries, industrial illness,
death or damage to personal property sustained in connection with, related to or arising out of
the performance or non-performance of this Agreement regardless of the fault or negligence in
whole or in part of any entity or individual. Contractor shall, if requested by SOCAR, use its
reasonable lawful endeavours to assist SOCAR in its obtaining insurance with respect to its
liability under this Article 20.

Indemnity Prior to Effective Date

SOCAR shall indemnify Contractor and its Affiliates from and against all losses, damages and
liabilities, arising under any claim, demand, action or proceeding instituted against Contractor
and/or any of its Affiliates by any person or entity, including but not limited to Governmental
Authorities, arising out of or in any way connected with any injury, death or damage of any kind
sustained in connection with or arising from the Contract Area any operations of SOCAR or any of
its predecessors, prior to the Effective Date, including but not limited to damage to the
environment.

Indemnity for Surrendered Areas and SOCAR Operations

SOCAR shall indemnify Contractor and its Affiliates from and against all losses, damages and
liabilities arising under any claim, demand, action or proceeding instituted against Contractor
and/or any of its Affiliates by any person or entity, including but not limited to Governmental
Authorities, arising out of or in any way connected with any injury, death or damage of any kind
sustained in connection with or arising from:

(a) SOCAR’s operations pursuant to Articles 21.3 and 15.2, or as the result of SOCAR access
pursuant to Article 7.2 and

(b) Any portion of the Contract Area surrendered by Contractor pursuant to Articles 29.3 and 29.5
and/or any continued use of any assets, and/or the abandonment of any assets, for which
SOCAR has assumed control and responsibility from Contractor pursuant to Article 14 and
accruing after the date of such surrender and/or SOCAR's assumption of the use of any such
assets and abandonment of any assets, including but not limited to damage to the environment
(but excluding any claim, action or proceeding which results from Contractor's Wilful
Misconduct whether occurring before or after the date of surrender).

In respect of any loss, damage or liability, as well as any claim, demand, action or proceeding
instituted against SOCAR by any person or entity for death or damage of any kind sustained in
connection with or arising from any portion of the Contract Area surrendered by Contractor and
accruing on or before the date of surrender, including but not limited to damage to the environment,
the provisions of this Agreement, and Contractor's obligations hereunder, shall continue to apply.

Joint and Several Liability

Except as provided under Articles 12 and 27.1 the liability of the Contractor Parties shall be joint
and several with respect to all of the obligations of Contractor under this Agreement.

Consequential Losses

With respect to indirect or consequential loss arising out of or in connection with this Agreement or
any activities thereunder, notwithstanding anything to the contrary elsewhere in the Agreement the
Parties shall not be liable whether in contract, tort or otherwise and regardless of any negligence
under any circumstances whatsoever for any indirect or consequential loss save that a Party shall
be liable for indirect or consequential loss to the extent that the same arise from any derogation
from the rights and benefits granted by that Party under this Agreement. For the purposes of this
Article 20.7 the expression "indirect or consequential loss" shall mean any indirect or consequential

42
21.1

21.2

21.3

loss or damage including but not limited to inability to produce Petroleum, loss of or delay in
production of Petroleum or loss of profits.

ARTICLE 21
FORCE MAJEURE

Force Majeure

Non-performance or delays in performance on the part of any Party of its obligations (or any part
thereof) under this Agreement, other than the obligation to pay money, shall be excused if
occasioned or caused by Force Majeure. "Force Majeure" means any event which prevents,
hinders or impedes Petroleum Operations and is beyond the ability of the affected Party to control
such event or its consequences using reasonable efforts, including without limitation, extraordinary
events, natural disasters (for example lighting and earthquake), wars (declared or undeclared) or
other military activity, jurisdictional change with respect to the Contract Area, fire, labour disputes,
insurrections, rebellions, acts of terrorism, riot, civil commotion, sole supplier or limited supply
circumstances (such as non-availability or shortage of equipment, materials, power, fuel or other
supplies or other services, including lack of reasonable access to any canal and waterway system
servicing the Caspian Sea unless there is available to Contractor other means of transportation to
and from the Contract Area which costs no more than such canal and waterway system), and laws,
treaties, rules, regulations, decrees, orders, actions or inactions of any governmental authority
(inside or outside of the Azerbaijan Republic) which prevent hinder or impede Contractor's conduct
of operations or which substantially impairs or threatens Contractor's rights under this Agreement;
provided, however, that laws, treaties, rules, regulations, decrees, orders or other acts of any entity
or agency acting on behalf of, under the auspices of, or at the direction of any Governmental
Authority within the territory of the Azerbaijan Republic shall not constitute Force Majeure with
respect to delay or non-performance on the part of SOCAR. Each Party shall use its reasonable
lawful efforts to prevent the occurrence of Force Majeure events. Upon the occurrence of any
Force Majeure event, the Party affected shall give prompt notice to the other Parties specifying the
event of Force Majeure (and providing evidence thereof) and shall do all things possible using
reasonable lawful efforts to remove or mitigate the effect of the Force Majeure event. If the
government within whose jurisdiction a Contractor Party or its Ultimate Parent Company is
incorporated or is subject takes actions which preclude such Contractor Party from fulfilling its
obligations under this Agreement, the remaining Contractor Parties may not claim such an event as
Force Majeure and shall, consistent with the principles set forth in Article 20.6, continue to fulfil
their obligations under this Agreement.

Extension of Time

If Petroleum Operations are delayed, curtailed or prevented by Force Majeure, then the time for
carrying out the obligations affected thereby, the duration of the relevant phase of Petroleum
Operations, the term of this Agreement (including any extension period hereof) and all rights and
obligations hereunder shall be extended for a period equal to the delay caused by the Force
Majeure occurrence plus such period of time as is necessary to re-establish operations upon
removal or termination of Force Majeure.

Post-Production Force Majeure

If at any time after commencement of production from the Contract Area Contractor declares Force
Majeure and such Force Majeure situation has continued for a period of not less than ninety (90)
consecutive days and such Force Majeure did not arise as a result of events within the Azerbaijan
Republic or as a result of any action on the part of Governmental Authority and as a result of such
Force Majeure Contractor has been unable to produce Petroleum under this Agreement then
SOCAR and Contractor shall meet within fifteen (15) days following the expiry of the said period of
ninety (90) days to discuss how best to continue production. Failing agreement on satisfactory
arrangements within ninety (90) days thereafter SOCAR shall have the option of itself or its Affiliate
assuming operations hereunder and continuing production of Petroleum during the period of Force
Majeure at its risk and cost with the possible participation of sub-contractors until Contractor

43
22.1

declares the cessation of the Force Majeure circumstance when Contractor shall resume its full
responsibilities for production of Petroleum under this Agreement.

When Contractor declares that the Force Majeure circumstance has ceased SOCAR or its Affiliate
shall be entitled to recover SOCAR's or its Affiliate’s direct costs in accordance with the Cost
Recovery mechanism and shall credit the Petroleum Operations Account for the volumes of
Petroleum delivered whilst the Force Majeure circumstance continued at international prices at the
Points of Sale used prior to commencement of the Force Majeure.

ARTICLE 22
VALIDITY, ASSIGNMENT AND GUARANTEES

Validity

(a) Except as otherwise provided under Article 22.1(b), this Agreement shall constitute a valid and
binding legal obligation enforceable in accordance with its terms among the Parties and their
respective successors and assigns as of the Effective Date. SOCAR guarantees that as of the
date of execution no other agreement exists with respect to the Petroleum rights within the
Contract Area. SOCAR further guarantees that between the date of execution and the Effective
Date it shall not enter into any negotiations or arrangements with any Third Party for the
granting of rights to explore for, appraise or develop, Petroleum from within the Contract Area
(or any part thereof). From and after the Effective Date this Agreement shall not be cancelled,
amended or modified except in accordance with its terms or by written agreement between the
Parties. The Parties acknowledge the necessity of continuing to work in good faith to resolve
any matters not presently covered by this Agreement.

(b

In recognition by the Parties that certain obligations have to be performed on or before the
Effective Date, it is agreed that the provisions of Articles 25.1(b), and SOCAR's guarantees
under Article 22.1(a) shall come into force on the date of execution of this Agreement.

S

In the event this Agreement is finally rejected by the Azerbaijan Parliament and Contractor has
notified SOCAR that any further revisions to this Agreement, if any, necessary for ratification
are unacceptable to Contractor, this Agreement shall not become effective, the rights and
obligations of the Parties under this Agreement and any previous agreements pertaining to the
Contract Area shall be extinguished save only for the obligation of SOCAR to make certain
repayments under Article 25.3.

22.2 Assignment

(a) Restriction. No assignment, mortgage, pledge or other encumbrance shall be made by a
Contractor Party of its rights and obligations arising under this Agreement other than in
accordance with the provisions of this Article 22.2. Any purported assignment made in breach
of the provisions of this Article 22.2 shall be null and void. For purposes of this Article 22
transfer of control (as defined in Article 9.2(c)) of a Contractor Party (other than for the
purposes of internal reconstruction or amalgamation) shall be deemed an assignment under
this Agreement. Except in the case of a Contractor Party assigning all of its percentage
Participating Interest, no Contractor Party shall assign less than a five (5) percent percentage
Participating Interest. Within a period of twelve (12) months following the Effective Date no
Contractor Party shall assign a Participating Interest greater than twenty five (25) percent of
total Participating Interests to any one assignee.

(b) By a Contractor Party

(i) Assignments to Third Parties. Subject to the provisions of this Article 22.2(b) a Contractor
Party shall be entitled to assign all or part of its rights and obligations arising under this
Agreement to any Third Party which:

(aa) has the technical and financial ability commensurate with the responsibilities and
obligations which would be imposed on it hereunder;

44
22.3

22.4

22.5

(bb) as to the interest assigned, accepts and assumes all of the terms and conditions of
this Agreement; and

(cc) is an entity with which SOCAR can legally do business.

(ii) Encumbrance by Contractor Party. Without prejudice to its obligations hereunder, each
Contractor Party shall have the right to freely mortgage, pledge or otherwise encumber its
interests in the Agreement or any property in or outside the Azerbaijan Republic which is
used for Petroleum Operations, provided that any such mortgage, pledge or other
encumbrance shall be made expressly subject to the terms of this Agreement.

(iii) Approval of SOCAR. Any proposed assignment, mortgage, pledge or other encumbrance
by a Contractor Party to a Third Party shall require the prior approval of SOCAR which
approval shall not be unreasonably withheld. If within ninety (90) days following notification
to SOCAR of a proposed assignment accompanied by the relevant information and the
draft deed of assignment, mortgage, pledge or other encumbrance, SOCAR has not given
its decision, such assignment, mortgage, pledge or other encumbrance shall be deemed to
be approved by SOCAR.

(iv) Obligations of Assignee. In the event a Contractor Party assigns all or a portion of its rights
and obligations arising under this Agreement, and the assignment has been approved or
deemed approved by SOCAR, the assignor shall, to the extent of the interest assigned, be
released from all further obligations and liabilities arising under this Agreement after the
effective date of such assignment. The assignee with the remaining Contractor Parties
shall thereafter be jointly and severally liable for the obligations arising from this
Agreement, except to the extent otherwise provided under this Agreement.

(v) Assignments to Affiliates and Contractor Parties. A Contractor Party shall be entitled at
any time to assign all or part of its rights and obligations arising from this Agreement to
one or more of its Affiliates or to any of the Contractor Parties without the prior consent of
SOCAR; provided, however, that any such Affiliate satisfies the requirements of Article
22.2(b)(i) above, and further provided that the assigning party shall remain liable for
obligations under this Agreement in the same manner as though no assignment had been
made unless and until said assignment is approved or deemed approved by SOCAR, in
the manner provided under Article 22.2(b)(iii).

No Tax on Assignments

Any assignment or transfer pursuant to Article 22.2 shall be free of Taxes and shall be free of any
cost or charge to Contractor Parties.

Conditions on Assignment

Any assignment by a Contractor Party shall be expressly conditioned upon the assignee providing
to SOCAR an Ultimate Parent Company Guarantee similar to that referred to in Article 22.5. At the
same time as SOCAR gives approval to a proposed assignment of a Participating Interest or part
thereof or within ten (10) days following a deemed approval of a proposed assignment SOCAR
shall deliver to the assignee an SCA Ultimate Parent Company Guarantee.

Ultimate Parent Company Guarantees

Each Contractor Party other than SCA shall as soon as practicable after execution of this
Agreement by all Parties, provide to SOCAR an Ultimate Parent Company Guarantee. SOCAR
hereby agrees to guarantee to each Contractor Party other than SCA all funds necessary for SCA
to fulfil all of its obligations, financial or otherwise, under the Agreement as set out in Appendix 4
and such guarantee shall be provided by SOCAR as soon as practicable after execution of this
Agreement by all Parties.

45
22.6

23.1

23.2

23.3

Government Guarantee

Upon the execution of this Agreement by all Parties SOCAR shall procure the execution of the
Government Guarantee. An executed original of the Government Guarantee shall be provided to
each Contractor Party and shall be included in the executed copy of this Agreement to be
submitted to the Parliament of the Azerbaijan Republic. Upon ratification and approval of this
Agreement by the Parliament of the Azerbaijan Republic and publication in the customary manner
the Government Guarantee shall have the force of law.

ARTICLE 23
APPLICABLE LAW, ECONOMIC STABILISATION AND ARBITRATION
Applicable Law

This Agreement shall be governed and interpreted in accordance with principles of law common to
the law of the Azerbaijan Republic and English law, and to the extent that no common principles
exist in relation to any matter then in accordance with the principles of the common law of Alberta,
Canada (except for laws regarding conflicts of laws). This Agreement shall also be subject to the
international legal principle of pacta sunt servanda (agreements must be observed). Upon approval
by the Parliament of the Azerbaijan Republic of this Agreement, this Agreement shall constitute a
law of the Azerbaijan Republic and shall take precedence over any other current or future law,
decree or administrative order (or part thereof) of the Azerbaijan Republic which is inconsistent
with or conflicts with this Agreement except as specifically otherwise provided in this Agreement.

Economic Stabilisation

The rights and interests accruing to Contractor (or its assignees) under this Agreement and its
Sub-contractors under this Agreement shall not be amended, modified or reduced without the prior
consent of Contractor. In the event that any Governmental Authority invokes any present or future
law, treaty, intergovernmental agreement, decree or administrative order which contravenes the
provisions of this Agreement or adversely or positively affects the rights or interests of Contractor
hereunder, including, but not limited to, any changes in tax legislation, regulations, or
administrative practice, or jurisdictional changes pertaining to the Contract Area, the terms of this
Agreement shall be adjusted to re-establish the economic equilibrium of the Parties, and if the
rights or interests of Contractor have been adversely affected, then SOCAR shall indemnify
Contractor (and its assignees) for any disbenefit, deterioration in economic circumstances, loss or
damages that ensue therefrom. SOCAR shall within the full limits of its authority use its reasonable
lawful endeavours to ensure that the appropriate Governmental Authorities will take appropriate
measures to resolve promptly in accordance with the foregoing principles any conflict or anomaly
between any such treaty, intergovernmental agreement, law, decree or administrative order and
this Agreement.

Arbitration

(a)Except for any matter to be referred to an expert pursuant to Article 13.1(c) in the event of a
dispute arising between SOCAR and any or all of the Contractor Parties (including matters
which are not resolved at the Steering Committee), the disputing Parties shall meet in an
attempt to resolve the dispute to their mutual satisfaction by reference to the terms of this
Agreement. If satisfactory mutual agreement is not achieved within thirty (30) days after receipt
by a Party of notice of such dispute, such dispute shall be settled in accordance with the
Arbitration Procedure and the applicable law provisions of Article 23.1.

(b) Nothing in this Agreement shall limit the rights of the Contractor Parties pursuant to Articles 11
through 15 of the Law on Protection of Foreign Investment dated 15 January 1992, which rights
shall apply in addition to any other rights Contractor may have under this Agreement
notwithstanding any other law, both current and future, in the Azerbaijan Republic. If any of
Contractor's rights, interests or property are expropriated, nationalised or otherwise taken by
reason of any act or failure to act of any Governmental Authority, then the arbitrators shall

46
24.1

apply the principle of indemnification (including prompt, full and effective compensation in
Dollars) at the full market value, on the basis of an on-going concern utilising the discounted
cash flow method, assuming a willing buyer and seller in a non-hostile environment, and
disregarding the unfavourable circumstances under which or following which Contractor shall
be deprived of its rights, interest (including its interest in undeveloped reserves) or property.
The arbitrators shall select an investment bank of good international reputation for purpose of
appraising the full market value of said rights, interest (including its interest in undeveloped
reserves) or property of Contractor.

(c)The rights and obligations under this Article 23.3 shall survive the termination of this
Agreement.

ARTICLE 24
NOTICES

All notices required to be given pursuant to this Agreement shall be in writing in English and either
Azeri or Russian and may be given by telex or letter to the address set out below for each Party (or
such other address as a Party may notify to the other Parties from time to time) provided, however,
that following the Effective Date any notices required to be given to Contractor Parties hereunder
by SOCAR (except any notice of breach pursuant to Article 29, any notice pursuant to Article 22.2
(b)(iii) and any notice of termination of this Agreement and any notice of arbitration pursuant to
Article 23.3) shall be considered effective as to all Contractor Parties if given to the Operating
Company in accordance with this Article 24.1. Contractor shall advise SOCAR of details of the
name and address of the Operating Company (and of any changes thereto) as soon as practicable.
A notice given by telex shall be deemed to be served on the first working day following the date of
dispatch. A notice sent by letter shall not be deemed to be delivered until received.

SOCAR: State Oil Company of the Azerbaijan Republic
Baku 370601
Neftchilar Prospecti 73
Telex: Baku 142187 (CWET SU)
Attention: The President

BP: BP Exploration (Azerbaijan) Limited
370004 Azerbaijan Republic
Baku
Bejuk Gala Kuchasi 41
Attention: BP Chief Representative

and copied for information to:

BP Exploration Operating Company Limited
Uxbridge One

1 Harefield Road

Uxbridge

Middlesex UB8 1PD

Telex: London 888811 (BEE PEE)

Attention: Asset Manager, Azerbaijan
Elf: Elf Petroleum Azerbaijan B.V.

370004 Azerbaijan Republic

Baku

Bejuk Gala kuchasi 42

Attention: Local Representative

and copied for information to:

Elf Aquitaine — Tour Elf
2.place de la Coupole

47
LUKoil:

OIEC:

SCA:

Statoil:

TPAO:

92078 — PARIS LA DEFENSE. CEDEX
615 400 ELFA

Attention: Senior Vice-President E.P. - OCAL
LUKoil International Ltd
370004 Azerbaijan Republic
Baku

Sabir Kuchasi 3

Attention: General Manager
and copied for information to:
Lukoil Joint Stock Company
2 bid. 44 Lusinovskaya
113093 Moscow

Russian Federation

Telex: 612553 Luk SU

Attention: The President

Oil Industries Engineering and Construction

Address and Telex to be notified

Care of: State Oil Company of the
Azerbaijan Republic

Baku 370601

Neftchiler Prospecti 73

SOCAR

Telex: Baku 142187 (CWET SU)
Attention: The President

Statoil Azerbaijan A.S

370004 Azerbaijan Republic

Baku

Bejuk Gala Kuchasi 41

Attention: Vice President, Statoil Azerbaijan
and copied for information to:

Den norske stats oljeselskap a.s

4035 Stavanger

Norway

Telex: 73600 STAST N

Attention: Vice President E&P International
Turkish Petroleum Overseas Company Limited
370004 Azerbaijan Republic

Baku

48
25.1

25.2

25.3

Shovket Alekperova Kuchasi 7/10
Attention: TPAO Representative
and copied for information to:

Turkiye Petrolleri A.O.
Mustafa Kemal Mahallesi

2 Cadde, No. 86, Esentepe
06520, Ankara Turkey
Telex: 42626 TPGM.TR

Attention: The President

ARTICLE 25
EFFECTIVE DATE

Effective Date

(a) The Effective Date shall be the date upon which SOCAR delivers to Contractor written
evidence of the enactment by the legislature of the Azerbaijan Republic in full compliance with
the Constitution and all requisite legal formalities and procedures and publication in the
customary manner of legislation giving this Agreement (including the Government Guarantee),
the full force of law in the Azerbaijan Republic, provided, however, that the enactment as
aforesaid shall not be sought by the Parties (and the Effective Date shall not occur) until the
following conditions precedent have been satisfied:

(i) authorisation to enter into this Agreement by the Boards of Directors of each of the Parties;
(ii) delivery to SOCAR of each of the Ultimate Parent Company Guarantees;

(iii) delivery to each of the Contractor Parties (except SCA) of the SCA Ultimate Parent
Company Guarantee;

(iv) delivery to each of the Contractor Parties of the Government Guarantee;

(b) The Parties shall use their best endeavours to obtain as soon as possible (1) satisfaction of the
conditions referred to in Article 25.1(a)(i) to (iv) and upon satisfaction thereof (2) the enactment
as aforesaid by the legislature of the Azerbaijan Republic giving this Agreement and the said
Government Guarantee the full force of law in the Azerbaijan Republic.

Pre-Effective Date Petroleum Operations

Notwithstanding the provisions of Article 25.1, in the event that, prior to the Effective Date,
Contractor, with the consent of SOCAR, does conduct Petroleum Operations, the costs incurred by
Contractor in relation to such Petroleum Operations shall be Cost Recoverable.

In the event that, prior to the Effective Date, Contractor, without the consent of SOCAR, does
conduct Petroleum Operations, then the costs incurred by Contractor in relation to such non-
consented Petroleum Operations shall not be Cost Recoverable.

Reimbursement of Pre-Effective Date Expenses

In the event that this Agreement does not become effective according to this Article 25 the bonus
payment amounting to the sum of ten million (10,000,000) Dollars paid by BP and Statoil or their
Affiliates to the Azerbaijan Republic pursuant to the agreement between the Government of the
Azerbaijan Republic and BP Exploration Operating Company Limited and Den norske stats
oljeselskap a.s dated 7 September 1992 shall be reimbursed in Foreign Exchange by SOCAR to
BP, Statoil and TPAO.

49
26.1

26.2

26.3

26.4

ARTICLE 26
ENVIRONMENTAL PROTECTION AND SAFETY

Environmental Standards

Contractor shall develop jointly with SOCAR and the State Committee of the Azerbaijan Republic
on Ecology and Control over the Use of Natural Resources ("SCE") safety and environmental
protection standards and practices appropriate for the regulation of Petroleum Operations. The
safety and environmental protection standards shall take account of the specific environmental
characteristics of the Caspian Sea and draw, as appropriate, on (i) international Petroleum industry
standards and experience with their implementation in exploration and production operations in
other parts of the world and (ii) existing Azerbaijan safety and environmental legislation. In
compilation of such standards and practices account shall be taken of such matters as
environmental quality objectives, technical feasibility and economic and commercial viability.
Subject to the first sentence of Article 26.4 the standards, which shall apply to Petroleum
Operations from Effective Date shall be the standards and practices set out in part Il of Appendix 9
until substituted by new safety and environmental protection standards devised and agreed
between Contractor, SOCAR and SCE. Such substitution shall take effect following the written
agreement between Contractor, SOCAR and SCE on a date agreed between the Parties and SCE
and from such date such agreed standards and practices shall have the force of law as if set out in
full in the Agreement. In the event that safety and environmental protection standards and
practices are imposed otherwise than with the agreement of Contractor it is agreed that the
provisions of Article 23.2 shall apply. The Parties and SCE shall agree a separate protocol for the
detailed implementation of the joint development and definition of the new standards and practices
for safety and environmental protection. The cost to Contractor of such development and definition
shall be Cost Recoverable.

Conduct of Operations

Contractor shall conduct the Petroleum Operations in a diligent, safe and efficient manner in
accordance with the Environmental Standards and shall take all reasonable actions in accordance
with the Environmental Standards to minimise any potential disturbance to the general
environment, including without limitation the surface, subsurface, sea, air, lakes, rivers, animal life,
plant life, crops and other natural resources and property. The order of priority for actions shall be
the protection of life, environment and property. Contractor shall implement an integrated
management system covering all health, safety and environmental aspects of the activities carried
out in relation to the Petroleum Operations as outlined in part | of Appendix 9.

Emergencies

In the event of emergency and accidents, including but not limited to explosions, blow-outs, leaks
and other incidents which damage or might damage the environment, Contractor shall promptly
notify SCE (Goskomokhrana) and SOCAR of such circumstances and of its first steps to remedy
this situation and the results of said efforts. Contractor shall use all reasonable endeavours to take
immediate steps to bring the emergency situation under control and protect against loss of life and
loss of or damage to property and prevent harm to natural resources and to the general
environment. Contractor shall also report to SOCAR and appropriate Governmental Authorities on
the measures taken.

Compliance

Contractor shall comply with present and future Azerbaijani laws or regulations of general
applicability with respect to public health, safety and protection and restoration of the environment,
to the extent that such laws and regulations are no more stringent than the Environmental
Standards. In the event any regional or multi-governmental authority having jurisdiction enacts or
promulgates environmental standards relating to the Contract Area, the Parties will discuss the
possible impact thereof on the project. The provisions of Article 23.2 shall apply to any compliance
or attempted compliance by Contractor with any such standards which adversely affect the rights
or interests of Contractor hereunder.

50
26.5 Environmental Protection Strategy

An environmental protection strategy shall be developed which shall include:

(a)

(b)

the establishment of an environmental management system as an integral part of Petroleum
Operations and the formation of an environmental sub-committee as described in the
Environmental Standards;

an environmental work programme carried out in sequences appropriate to the normal phases
of Petroleum Operations as described in the Environmental Standards (seismic survey,
exploration drilling, field development and production).

26.6 Environmental Damage

(a)

(b)

(c)

27.1 (a)

Contractor shall be liable for those direct losses or damages incurred by a Third Party (other
than Governmental Authority) arising out of any environmental pollution determined by the
appropriate court of the Azerbaijan Republic to have been caused by the fault of Contractor. In
the event of any environmental pollution or environmental damage caused by the fault of
Contractor, Contractor shall reasonably endeavour, in accordance with generally acceptable
international Petroleum industry practices, to mitigate the effect of any such pollution or
damage on the environment.

Contractor shall not be responsible and shall bear no cost, expense or liability for claims,
damages or losses arising out of or related to any environmental pollution or other
environmental damage, condition or problems which it did not cause, including but not limited to
those in existence prior to the Effective Date of this Agreement and SOCAR shall indemnify
and hold harmless Contractor, it's Sub-contractor and its and their consultants, agents,
employees, officers and directors from any and all costs, expenses and liabilities relating
thereto.

Any damages, liability, losses, costs and expenses incurred by Contractor arising out of or
related to any claim, demand, action or proceeding brought against Contractor, as well as the
costs of any remediation and clean-up work undertaken by Contractor, on account of any
environmental pollution or environmental damage (except for such pollution or damage
resulting from Contractor's Wilful Misconduct) caused by Contractor shall be included in
Petroleum Costs.

ARTICLE 27
CONFIDENTIALITY

Each Party agrees that all information and data of a technically, geologically or commercially
sensitive nature acquired or obtained relating to Petroleum Operations and which on the
Effective Date is not in the public domain or otherwise legally in the possession of such Party
without restriction on disclosure shall be considered confidential and shall be kept confidential
(subject to Contractor's right to use such data and information in accordance with Article
14.1(e) and to trade in such data and information in accordance with Article 27.2) and not be
disclosed to any person or entity not a Party to this Agreement, except:

(i) To an Affiliate, provided such Affiliate maintains confidentiality as provided in this
Agreement;

(ii) To a Governmental Authority when required by this Agreement;

(iii) To the extent such data and information is required to be furnished in compliance with any
applicable laws or regulations, or pursuant to any legal proceedings or because of any
order of any court binding upon a Party;

51
27.2

27.3

28.1

(iv) Subject to (c) below, to potential Sub-contractors, consultants and attorneys employed by
any Contractor Party where disclosure of such data or information is essential to such
Sub-contractor's, consultant's or attorney's work;

(v) Subject to (c) below, to a bona fide prospective transferee of a Party's Participating
Interest (including an entity with whom a Party is conducting bona fide negotiations
directed toward a merger, consolidation or the sale of a majority of its or an Affiliate's
shares);

(vi) Subject to (c) below, to a bank or other financial institution to the extent appropriate to a
Party arranging for funding for its obligations under this Agreement;

(vii) To the extent such data and information must be disclosed pursuant to any rules or
requirements of any government or stock exchange having jurisdiction over such
Contractor Party, or its Affiliates;

(viii) Where any data or information which, through no fault of a Contractor Party, becomes a
part of the public domain; and

(ix) To the arbitrators in accordance with Article 23 or to any expert in connection with Article
13.1(c) of this Agreement.

(b) Each Party shall take customary precautions to ensure such data and information on Petroleum
Operations is kept confidential by its respective employees.

(c) Disclosure pursuant to Article 27.1(a)(iv), (v), and (vi) shall not be made unless prior to each
such disclosure the disclosing Party has obtained a written undertaking from the recipient Party
to keep the data and information strictly confidential from Third Parties (except for data which is
or becomes in the public domain) and not to use or disclose the data and information except for
the express purpose for which disclosure is to be made without the prior written permission of
the other Parties.

(d) Any Contractor Party ceasing to own a Participating Interest in this Agreement during the term
of this Agreement shall nonetheless remain bound by the obligations of confidentiality set forth
above and any disputes shall be resolved in accordance with the Arbitration Procedure, and the
confidentiality obligations of the Contractor Parties as set forth herein shall survive a period of
five (5) years from the termination of this Agreement.

Trading of Data

Notwithstanding the foregoing, in accordance with Article 14.1(e), Contractor shall have the free
right to trade with Third Parties all data relating to the Contract Area for other data relating to the
Azerbaijan Republic with the approval of SOCAR, such approval not to be unreasonably withheld.

Corporate Disclosure

Each Contractor Party, notwithstanding any other provisions in this Article 27 may make
disclosures in annual reports, employee and stockholder newsletters, magazines and the like of
summarisation of a general nature relating to Petroleum Operations, which are customarily or
routinely described or reported in such publications.

ARTICLE 28
BONUS PAYMENTS AND ACREAGE FEES
(please see 5'" Amendment for more details on bonus calculations)

Contractor Bonus Payments

52
28.2

29.

The Bonus shall be payable as follows:

(a) Thirty seven million (37,000,000) Dollars shall be paid within thirty (30) days following Effective
Date. BP, Statoil and TPAO shall in total be entitled to credit against this bonus payment the
sum of ten million (10,000,000) Dollars paid prior to the execution of this Agreement under the
agreement made between the Government of the Azerbaijan Republic and BP Exploration
Operating Company Limited and Den norske stats oljeselskap a.s dated 7 September 1992 and
referred to in the Recitals to this Agreement.

(b) One million (1,000,000) Dollars per each one hundred million (100,000,000) Barrels of Crude
Oil or oil equivalent specified to be commercially recoverable in the Development Programme
shall be paid within thirty (30) days following SOCAR’s approval or deemed approval of the
Development Programme.

(c) Fifty million (50,000,000) Dollars shall be paid within thirty (30) days of the later of the following:
(i) the date upon which commercial production conducted by Contractor at a stable average
daily rate of twelve thousand (12,000) Barrels of Crude Oil or oil equivalent has been

sustained for a period of sixty (60) consecutive days or,

(ii) the date upon which commercial production conducted by Contractor from two (2)
production wells has been sustained at a stable production rate for a period of sixty (60)
consecutive days.

For bonus calculation purposes as referred to in (b) and (c) above, the determination of the volume
of Natural Gas equivalent to one (1) Barrel of Crude Oil included in the Development Programme
shall be based on the equivalent energy content of a representative sample of Petroleum from the
Discovery using internationally accepted methods for such conversion calculation.

Subject to Articles 20.6 and 29.2(a) each Contractor Party shall be liable only for its percentage
Participating Interest share of the Bonus.

Bonus payments by Contractor Parties shall be made into SOCAR's nominated account in a bank
of good international repute.

The payments made by the Contractor Parties pursuant to this Article 28 shall not be Cost
Recoverable.

Acreage Fees
Contractor shall pay annual acreage fees of one thousand two hundred (1,200) Dollars per square
kilometre of the Contract Area during the Exploration Period and the Additional Exploration Period

(if Contractor proceeds to the Additional Exploration Period pursuant to Article 4.3). Acreage fees
shall be paid annually in arrears on each anniversary of the Effective Date.

ARTICLE 29
TERMINATION
Material Breach
(a) This Agreement may be terminated at any time:
(i) by SOCAR if Contractor commits, or
(ii) by Contractor if SOCAR or any Governmental Authority commits,

a Material Breach of its obligations under this Agreement or the Government Guarantee, as the
case may be, and fails to cure or remedy such Material Breach within ninety (90) days following

53
written notice to it from the other describing the particulars of such Material Breach as well as
its intention to terminate this Agreement on account of such Material Breach; provided
however, that

(aa) if such Material Breach can be cured or remedied but not within ninety (90) days despite
the exercise of reasonable diligence, then there shall be no right to terminate so long as
the Party alleged to be in Material Breach commences within said ninety (90) days actions
reasonably necessary to cure or remedy such Material Breach and diligently pursues such
actions until the Material Breach is cured or remedied, it being understood that in such
instance the Parties shall endeavour to reach mutual agreement on the actions necessary
to cure or remedy the Material Breach; and

(bb) if either Contractor or SOCAR as the case may be within said ninety (90) day period refers
the question of Material Breach to arbitration in accordance with the Arbitration Procedure,
then termination of this Agreement will not occur unless and until (1) the arbitration
proceeding results in a finding that such Material Breach does in fact exist, and (2) the
Party found to have been in breach has had a reasonable opportunity thereafter (but in no
event less than ninety (90) days), but failed, to cure or remedy the Material Breach
identified by the arbitration panel, unless such Party has been diligently pursuing such
actions and continues to do so until such Material Breach is cured or remedied. The
arbitration tribunal's award shall be final and binding on the Parties and shall be
immediately enforceable; and

(cc

as used in this Agreement the term “Material Breach” means a fundamental breach, which,
if not cured, is tantamount to the frustration of the entire Agreement either as a result of
the unequivocal refusal of either Contractor, SOCAR or a Governmental Authority, as the
case may be, to perform its contractual obligations or as a result of conduct which has
destroyed the commercial purpose of this Agreement.

(b) A failure to complete any of the activities listed in Articles 4.2(a) and 4.3, shall be deemed to
constitute a Material Breach of the Agreement by Contractor whereupon SOCAR shall have the
right to unilaterally terminate this Agreement upon giving written notice to Contractor without
Contractor being entitled to any period within which to cure or remedy such Material Breach as
provided in Article 29.1. Termination of the Agreement by SOCAR pursuant to Articles 4.2(d)
and 4.3 and this Article 29.1. shall be SOCAR's sole remedy against Contractor for such
Material Breach and Contractor shall have no claim for reimbursement of any costs incurred by
Contractor with respect to the execution of the said activities.

29.2 Termination By SOCAR

(a) SOCAR may terminate this Agreement by giving Contractor ninety (90) days prior written
notice:

(i) If any company issuing an Ultimate Parent Company Guarantee on behalf of any
Contractor Party becomes insolvent or goes into liquidation (other than for the purpose of
amalgamation or reorganisation), provided that such notice of termination shall take effect
as soon as the other Contractor Parties because of their insolvency or liquidation, and
subject to the provisions of joint liability are not able to assume such Contractor Party's
rights and obligations under this Agreement and so notify SOCAR within such ninety (90)
day period.

(ii) If all Contractor Parties collectively become insolvent or go into liquidation (other than for
the purposes of amalgamation or reconstruction).

(iii) If, for reasons other than Force Majeure production of Petroleum in commercial quantities
shall have permanently ceased.

54
29.3

29.4

29.5

(b) SOCAR may terminate this Agreement by giving Contractor notice in writing as provided in
Articles 4.6(a) and 4.6(d).

Termination/Relinquishment by Contractor

(a) Contractor may terminate this Agreement with effect on or at any time after the expiry of the
Exploration Period, or if Contractor enters the Additional Exploration Period then with effect on
or at any time after the expiry of the Additional Exploration Period, by giving SOCAR ninety (90)
days prior written notice. Upon such termination, Contractor shall have no further obligations of
any kind whatsoever to SOCAR except for the performance of its obligations under the then
current Annual Work Programme.

(b) Subject to the remaining provisions of this Article 29.3, Contractor may at any time voluntarily
relinquish all of the Contract Area by giving SOCAR not less than ninety (90) days prior written
notice. Such notice shall specify the date upon which the relinquishment is to take effect and
the manner in which Contractor will perform any remaining obligations pursuant to Article
29.3(c). Upon such relinquishment, this Agreement shall terminate. If SOCAR or Contractor
requests, a meeting of the Steering Committee shall be convened to address any questions
which may arise in connection with the relinquishment.

(c) Termination of this Agreement or relinquishment of the entire Contract Area by Contractor
pursuant to Article 29.3(a) or (b) shall not relieve Contractor of any remaining obligations under
the then current Annual Work Programme which Contractor upon the prior agreement with
SOCAR may fulfil at its option:

(i) by performing in full in accordance with their terms or

(ii) by payment in Dollars to SOCAR of the outstanding balance of money stipulated in the
respective Budgets.

(d) In the event of termination of this Agreement or relinquishment of the entire Contract Area
pursuant to Article 29.3(a) or (b), without prejudice to any rights which may have accrued, or
claims which have been made, prior to such termination, Contractor shall have no further rights
to conduct Petroleum Operations or to recover any Petroleum Costs not Cost Recovered by the
date of termination.

Other Remedies

Subject to Articles 20.7, 29.1(b) and 29.3(b), in the event that Contractor or SOCAR terminates this
Agreement pursuant to the above provisions, such termination shall be without prejudice to
Contractor's or SOCAR's entitlement to sue the other for damages, or to any other remedy
Contractor or SOCAR (as the case may be) may have in law.

Partial Relinquishment

Contractor shall have no unilateral right to relinquish a part of the Contract Area. In the event
Contractor decides not to develop any portions of the Contract Area, the Parties will discuss the
possibility of partial relinquishment on mutually agreed terms. In the event of partial relinquishment
pursuant to this Article 29.5, Contractor shall have no right to recover out of the production from the
remainder of the Contract Area not relinquished, any amount of Petroleum Costs incurred during
the Development and Production Period in connection with the portion of the Contract Area
relinquished which has not been recovered at the date of such relinquishment. All costs incurred by
Contractor during the Exploration Period and the Additional Exploration Period shall be Cost
Recoverable from production from the remainder of the Contract Area which is not relinquished.

ARTICLE 30
MISCELLANEOUS

55
30.1

30.2

30.3

30.4

This Agreement is executed in the English, Azeri and Russian languages and, subject to the
Arbitration Procedure and Article 13.1(c) all three languages shall have equal force.

The headings in this Agreement are inserted for convenience only and shall be ignored in
construing this Agreement.

Unless the context otherwise requires, references to the singular shall include a reference to
the plural and vice-versa; and reference to any gender shall include a reference to all other
genders.

The Appendices to this Agreement form part of this Agreement. In the event of any conflict
between the provisions of the main body of this Agreement and the Appendices (other than
Appendix 1 which shall be considered part of the main body of the Agreement), then the
provisions of the main body shall prevail.

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first above
written by their duly authorised representatives.

For and on behalf of
State Oil Company of the Azerbaijan Republic

By:
Title: The President of SOCAR

By:
Title: General Manager

For and on behalf of
BP Exploration (Azerbaijan) Limited

By:
Title:Deputy Chief Executive Officer
By:

Title: _Manager (Azerbaijan
For and on behalf of
Elf Petroleum Azerbaijan B.V.

By:
Title: Chairman and C. E. O.

By:
Title: Senior Vice President

For and on behalf of
LUKoil International Ltd.

By:
Title: First Vice - President

By:
Title: Vice - President

For and on behalf of

Oil Industries Engineering and Construction
By:
Title: _ Managing Director

56
By:

Title: _ Marketing Director
For and on behalf of
SOCAR Commercial Affiliate

By:
Title: __The President of SOCAR
By:
Title: General Manager

For and on behalf of
STATOIL Azerbaijan A.S.

By:
Title: Senior Vice President
By:
Title: _ Vice-President

For and on behalf of
Turkish Petroleum Overseas company Limited

By:
Title: _General Manager
By:
Title: _ Group Manager

57
APPENDIX 1
DEFINITIONS

In this Agreement the following words and expressions shall have the following meanings unless the
context otherwise requires:

“Abandonment Fund" shall have the meaning given to it in Article 14.2(a).
“Accounting Procedure" means the procedures and reporting requirements set forth in Appendix 3.
“Additional Exploration Period" shall have the meaning given to it in Article 4.3.
"Affiliate" means,
(a) in relation to any Party, either

(i) acompany, corporation or other legal entity in which such Party holds directly or indirectly
shares carrying more than fifty (50) percent of the votes at a general meeting of such
company, corporation or other legal entity; or

(ii) a company, corporation or other legal entity holding directly or indirectly shares carrying
more than fifty (560) percent of the votes at a general meeting of such Party; or

(iii) a company, corporation or other legal entity of which shares carrying more than fifty (50)
percent of the votes at a general meeting of such company, corporation or other legal
entity are held directly or indirectly by a company, corporation or other legal entity which
also holds directly or indirectly shares carrying more than fifty (50) percent of the votes at a
general meeting of such Party;

(b) and, furthermore, in relation to SOCAR, any venture or enterprise in which it has an interest
and the right to control (as defined in Article 9.2(c)) manage or direct the action thereof.

“Agreement " means this instrument and its Appendices 1 to 10 attached, together with any written
extension, renewals, replacement or modification hereto which may be mutually agreed and signed by
the Parties.

"AGSC" means Azerbaijan Gas Supply Company Limited, an exempted limited liability company
incorporated under the laws of the Cayman Islands.°

"AGSC GTA" means the "Transportation Agreement relating to quantities of Natural Gas to be received
at Sangachal, Azerbaijan and then transported in the Pipeline and redelivered to various points in
Azerbaijan, Georgia and at the Azeri/Georgian and Georgian/Turkish borders" to be entered into
between AGSC and South Caucasus Pipeline Company Limited for the purposes specified therein.‘

"AGSC Operating Costs" has the meaning given such term in the Annual Reserved Capacity Deed.®

"AGSC Shareholders' Agreement" means the agreement to be entered into between AGSC, BP
Exploration (Azerbaijan) Limited, TotalFinaElf E&P Azerbaijan B.V., LUKAgip N.V (for and on behalf of
the Azerbaijan Republic), Statoil Azerbaijan AS, Turkish Petroleum Overseas Company Limited,
Azerbaijan (Shah Deniz) Limited for the purposes specified therein.®

* Fourth Addendum. 25.02.2003
* Fourth Addendum. 25.02.2003
* Fourth Addendum. 25.02.2003
° Fourth Addendum. 25.02.2003
58
"Annual Reserved Capacity Deed" means the deed to be entered into between AGSC and BP
Exploration (Shah Deniz) Limited (for and on behalf of the Contractor) for the purposes specified
therein.”

“Annual Work Programme" means the document describing, item by item, the Petroleum Operations to
be carried out during a Calendar Year which has been approved by the Steering Committee.

“Arbitration Procedure" means the arbitration procedure set forth in Appendix 6.
“Associated Natural Gas " means Natural Gas which exists in a reservoir in solution with Crude Oil,

such Crude Oil being producible, as initially discovered, at a gas oil ratio of not greater than 10,000
standard cubic feet per Barrel of Crude Oil as measured at the point of separation of gas from oil.

"Barrel" means U.S. barrel, i.e. 42 U.S. gallons (158.987 litres) measured at STP.
“Bonus " means a payment for the right to access Contract Area.

“Budget " means estimates of itemised expenditures of all Petroleum Operations included in an Annual
Work Programme.

“Calendar Quarter" means a period of three (3) consecutive months commencing on the 1st of January,
the 1st of April, the 1st of July, or the 1st of October in any Calendar Year.

"Calendar Year " means a period of twelve (12) consecutive months beginning on the 1st of January
and ending on the following 31st of December according to the Gregorian Calendar.

"Capital Costs" means those costs incurred in or in relation to the Contract Area other than Operating
Costs, together with Finance Costs which have been aggregated with such costs in accordance with
Article 11.4(b).

"Capital Cost Recovery Petroleum" shall have the meaning given to it in Article 11.2(a)(ii).

"Contract Area" means the area (from the surface to any and all depths accessible to drilling technology
as may be developed at any time during the term of this Agreement and as may be extended) as
described and delineated in Appendix 2.

"Contractor" means all of the Contractor Parties collectively.

"Contractor Facilities" shall have the meaning given to it in Article 9.3.

"Contractor Party" means any one of BP, Elf, LUKoil, OIEC, SCA, Statoil and TPAO or any of their
successors or permitted assignees.

"Cost Recovery" means the process by which Contractor is allocated Petroleum production from the
Contract Area for the recovery of its Petroleum Costs. "Cost Recoverable" means such costs to be
recovered in the future and "Cost Recovered" means such costs recovered in the past.

"Cost Recovery Petroleum" shall have the meaning given to it in Article 11.3.

"Crude Oil" means crude mineral oil, condensate, asphalt, ozocerite, and all kinds of hydrocarbons and
bitumen regardless of gravity, either solid or liquid, in their natural condition or obtained from Natural Gas
by condensation or extraction, including Natural Gas liquids at STP and including products refined or
processed from any of the forgoing.

“Cumulative Entitlement to Date" is defined in Schedule 2 to the Fourth Addendum.®

” Fourth Addendum. 25.02.2003
* Fourth Addendum. 25.02.2003
59
"Delivery Point" means the custody transfer meter at the outlet flange of the onshore Petroleum
processing and storage terminal and any other place or places between well head and the said outlet
flange as may be decided upon by the Steering Committee from time to time based on recommendations
made by Contractor.

"Design Standards" means the design standards and specifications set forth in Appendix 8.
"Development and Production Period" shall have the meaning given to it in Article 4.5.
"Development Programme" shall have the meaning given to it in Article 4.6.

"Discovery" means a discovery within the Contract Area of an accumulation of Petroleum.

"Dollars" or "$" means the currency of the United States of America.

"Double Tax Treaty" means any treaty or convention with respect to Taxes which is applicable to the
Azerbaijan Republic for the avoidance of double taxation of income.

996-fo
amended:
"EDPSA" means the Agreement on the Exploration, Development and Production Sharing dated June 4,
1996 for the Shah Deniz Prospective Area in the Azerbaijan sector of the Caspian Sea.”

"Effective Date" shall have the meaning given to it in Article 25.1.

“Entitlement and Accounting Protocol" means Schedule 1 to this Fourth Addendum."

“Environmental Standards" means the environmental standards and practises set forth in Appendix 9
until substituted by other standards and practices agreed between Contractor, SOCAR and the State
Committee of the Azerbaijan Republic on Ecology and Control over the Use of Natural Resources or its
successor, as provided in Article 26.1.

“Exploration Period" shall have the meaning given to it in Article 4.1.
"Exploration Work Programme" shall mean the exploration work set out in Appendix 10.

“Finance Costs" means a charge of one-quarter of the sum of LIBOR plus four (4) percent multiplied by
the unrecovered balances of Capital Costs and Operating Costs at the end of each Calendar Quarter.

"Force Majeure" shall have the meaning given to it in Article 21.1.

"Foreign Exchange" means Dollars and/or other freely convertible foreign currency generally accepted
in the international banking community.

"Foreign Sub-contractor" means a Sub-contractor which is an entity or organisation which is
incorporated, legally created or organised outside the Azerbaijan Republic.

"GDP Deflator Index" means the Implicit Price Deflator Index for United States Gross Domestic Product
issued by the Bureau of Economic Analysis (BEA) of the United States Department of Commerce, as
reported in the quarterly publication "Survey of Current Business". If this publication ceases to exist the
Parties shall use "International Financial Statistics" of the International Monetary Fund, or other suitable
publication as mutually agreed by the Parties.

° Third Addendum. 28.02.2001
© Fourth Addendum. 25.02.2003
" Fourth Addendum. 25.02.2003

60
"Governmental Authority" or "Governmental Authorities" means the government of the Azerbaijan
Republic and any political or other subdivision thereof, including any local government, or other
representative, agency or authority, which has the authority to govern, legislate, regulate, levy or collect
taxes or duties, grant licenses and permits, approve or otherwise impact (whether financially or
otherwise), directly or indirectly, any of SOCAR's and/or Contractor's rights, obligations or activities
under the Agreement. For the purpose of Articles 20.2 and 26.6(a) only, it is agreed that any state
enterprise, as well as any municipal body, which is engaged solely in the conduct of commercial or other
business activities, (and is not engaged in any act of governing and does not possess any legislative,
regulatory or taxing functions), shall be excluded from the definition of "Governmental Authority".

"Government Guarantee" means the Guarantee and Undertaking of the Government of the Azerbaijan
Republic in the form set forth in Appendix 5.

"Incremental Monthly Charges" has the meaning given such term in the AGSC GTA.”

“LIBOR" means a rate of interest calculated from the arithmetic average over a Calendar Quarter period
of the three (3) month Dollar London Interbank offer rate quoted daily in the London Financial Times (or
in the event that the London Financial Times ceases to be published then such other publication as the
Parties shall agree).

"Material Breach" shall have the meaning given to it in Article 29.1(a).

“Measurement Procedure" means the Crude Oil and Natural Gas Measurement and Evaluation
Procedure set forth in Appendix 7.

"Monthly Minimum Payments" has the meaning given such term in the AGSC GTA.”
"MMP Guarantee" has the meaning given such term in the AGSC Shareholders' Agreement.

“Natural Gas" means all hydrocarbons that are in a gaseous phase at STP including but not limited to
casing head gas and residue gas remaining after the extraction or separation of liquid hydrocarbons
from wet gas, and all non-hydrocarbon gas or other substances (including but not limited to carbon
dioxide, sulphur and helium) which are produced in association with gaseous hydrocarbons; provided
that this definition shall exclude condensed or extracted liquid hydrocarbons.

“Natural Gas Sale and Purchase Agreement(s)” has the meaning ascribed to that expression in Article
4.1(a) of the Third Addendum."®

“Non-associated Natural Gas" means Natural Gas other than Associated Natural Gas.

"Notice of Discovery and its Commerciality" shall have the meaning given to it in Article 4.4.

“Operating Company" means a company appointed for the time being to conduct Petroleum Operations
on behalf of Contractor in accordance with Article 6.

“Operating Costs" means those costs incurred in day to day Petroleum Operations in or in relation to
the Contract Area whether directly or indirectly incurred, including but not limited to extraction, treatment,
stimulation, injection, gathering, processing, storage, handling, lifting and transportation of Petroleum to
the Delivery Point, maintenance, service, administration, and payments incurred in respect of
abandonment including payments to the Abandonment Fund, together with Finance Costs which have
been aggregated with such costs in accordance with Article 11.4(b).

"Participating Interest" shall have the meaning given to it in Article 1.1.

'* Fourth Addendum. 25.02.2003
'’ Third Addendum. 28.02.2001

61
"Parties" means SOCAR, BP, Elf, LUKoil, OIEC, SCA, Statoil and TPAO and any of their respective
successors and assigns. The term Party means any of the Parties.

"Petroleum" means Crude Oil and Natural Gas.

"Petroleum Costs" means Operating Costs and Capital Costs and shall include all expenditures actually
incurred by Contractor for the purposes of the Petroleum Operations. Petroleum Costs shall include,
without limitation, (i) the amounts expressly identified in the Agreement as Petroleum Costs (including
but not limited to the amounts identified in Article 18.3) and (ii) the amounts properly debited to the
Petroleum Operations Account in accordance with the Accounting Procedure.

"Petroleum Operations" means all operations relating to the exploration, appraisal, development,
extraction, production, stabilisation, treatment (including processing of Natural Gas), stimulation,
injection, gathering, storage, handling, lifting, transporting Petroleum to the Delivery Point and marketing
of Petroleum from, and abandonment operations with respect to the Contract Area.

"Petroleum Operations Account" shall have the meaning given to it in paragraph 1.2 of the Accounting
Procedure.

‘Pipeline Facilities” has the meaning ascribed to that expression in Article 4.1(b) of this Third
Addendum."®

"Point of Sale" shall have the meaning given to it in Article 13.1(d)(iii).
"Profit Petroleum" shall have the meaning given to it in Article 11.5.
"Profit Tax" shall have the meaning given to it in Article 12.2(a).

"Purchase Agreements" means gas purchase agreements entered into by AGSC for the purchase by
AGSC of Non-associated Natural Gas from the parties to the EDPSA to satisfy the obligations of the
Stage 1 Sales Agreements and the Transportation Agreements.”

"Seller Representative Agreement" means the agreement to be entered into between the Contractor,
the Ministry of Fuel and Energy of the Azerbaijan Republic (for and on behalf of the Azerbaijan
Republic), and BP Exploration (Shah Deniz) Limited appointing BP Exploration (Shah Deniz) Limited as
the representative of the Contractor and the State for the purposes specified therein."®

"Shah Deniz JOA" means the Joint Operating Agreement, dated 5 March 1997, between BP Exploration
(Azerbaijan) Limited; Elf Petroleum Azerbaijan B.V.; LUKoil International Ltd; Oil Industries Engineering
and Construction; Statoil Azerbaijan AS; and Turkish Petroleum Overseas Company Limited; and
SOCAR Commercial Affiliate, relating to the Shah Deniz PSA. 19

"Shah Deniz Stage 1 Production" means any Petroleum produced using the production capacity (as
may be modified from time to time) of the Stage 1 Platform and any connected sub-sea facilities. *°

"Stage 1 Platform" means the first platform to be installed in the Contract Area as part of the first stage
of development of the Contract Area, as the same may be modified or replaced from time to time. *"

"Stage 1 Sales Agreements" has the meaning given such terms in the AGSC Shareholders’
Agreement.”

° Third Addendum. 28.02.2001

"’ Fourth Addendum. 25.02.2003
'S Fourth Addendum. 25.02.2003
° Fourth Addendum. 25.02.2003
? Fourth Addendum. 25.02.2003
*! Fourth Addendum. 25.02.2003
* Fourth Addendum. 25.02.2003

62
"STP" means the standard temperature and atmospheric pressure of sixty degrees Fahrenheit/fifteen
point five six degrees Centigrade (60°F/15.56°C) and 1.01325 bars.

"Steering Committee" means the committee established pursuant to Article 5.1.

"Sub-contractor" means any natural person or juridical entity contracted directly or indirectly by or on
behalf of Contractor or by or on behalf of the Operating Company, to supply goods, work or services
related to this Agreement.

"Taxable Profit" shall have the meaning given to it in Article 12.2(e).

"Taxes" means all existing or future levies, duties, payments, fees, taxes or contributions payable to or
imposed by any Governmental Authority.

"Tax Inspectorate" shall have the meaning given to it in Article 12.1(c)(iv)

"Third Party" means a natural person or juridical entity, other than a Party hereto or an Affiliate of a
Party.

"Tonne" means metric ton, i.e. one thousand (1000) kilograms as defined by the International Bureau of
Weights and Measures, Sevres, France.

"Total Production" means, for any Calendar Quarter, the total production of Crude Oil and Non-
associated Natural Gas obtained from the Contract Area, less the quantities used pursuant to Article
11.1 for Petroleum Operations.

"Transportation Agreements" has the meaning given such term in the AGSC Shareholders’
Agreement.”

"Transit Losses" shall have the meaning given to it in Article 13.1(d)(iv).

"Ultimate Parent Company" means in relation to BP, BP Exploration Operating Company Limited, a
company incorporated in the United Kingdom of Great Britain and Northern Ireland; in the case of Elf, Elf
Aquitaine, a societe anonyme, registered in France, in the case of LUKoil, LUKoil Joint Stock Company,
a company incorporated in the Russian Federation, i > i i i +
i i i i in the case of OIEC, National Iranian Oil
Company, a company incorporated in the Islamic Republic of Iran and Retirement, Savings and Welfare
Funds of the Employees of the Iranian Oil Industry, an entity established in the Islamic Republic of Iran*4,
in the case of Statoil, Den norske stats oljeselskap a.s, a company incorporated in Norway; in the case
of SCA, SOCAR, a company incorporated in the Azerbaijan Republic; and in the case of TPAO, Turkiye
Petrolleri A.O., a company incorporated in Turkey; and in the case of any other Contractor Party, such
Contractor Party's ultimate parent company and the successor of any such Ultimate Parent Company.

"Ultimate Parent Company Guarantee" means the guarantee given by an Ultimate Parent Company in
the form set forth in Appendix 4.

"VAT" means the Azerbaijan Republic value added tax.

“Wilful Misconduct" means any unjustifiable act or omission which constitutes an intentional, deliberate
and conscious disregard of good and prudent international oil field practices or the terms of this
Agreement.

"Zero Balance" means the achievement after the commencement of the Development and Production
Period of zero balance in the accounts maintained by Contractor with respect to Capital Costs in
accordance with the Accounting Procedure. After the occurrence of the first Zero Balance for the
purposes of Article 14.1, Capital Costs thereafter will be classified by main budget category.

* Fourth Addendum. 25.02.2003
* Second Addendum. 26.06.1996
63
APPENDIX 2
CONTRACT AREA AND MAP

As of the date of execution of the Agreement, the Contract Area is the area inside the perimeter
constituted by the geographical co-ordinates set forth below and as separately identified on the map
attached hereto.

The Contract Area is bounded by straight lines on a Gauss-Kruger projection which is referenced to
Pulkovo 1942 geodetic datum, Krassovski 1940 ellipsoid, and with defining parameters of:

Latitude of Origin: 0 degrees North (the equator)
Longitude of Origin: 51 degrees East (of Greenwich)
Scale Factor at Origin: 1.0

Grid co-ordinates at Origin: | 500,000 metres East, 0 metres North
Grid units are meters.

Geographic co-ordinates for the four corners of the Contract Area are:

Pulkova 1942 Datum Gauss-Kruger grid, Zone 9
Point Latitude (North) Longitude (East) Easting (X) Northing (Y)

1 40° 04' 42" = 50° 24' 27" 449461E 4438474N
2 39° 44°20" 50° 40' 31" 472165E 4400666 N
3 39° 38°55" 50° 28' 55" 455534E 4390720N
4 39° 59'08" 50° 12' 41" 432642E 4428301N

The surface of the Contract Area above defined is approximately eight hundred fifty nine and eight
tenths (859.8) square kilometres.

[PICTURE ENCLOSED omitted]

64
14

1.2

APPENDIX 3
ACCOUNTING PROCEDURE

General Provisions

This Appendix 3 establishes a framework of accounting principles as generally accepted within the
international Petroleum industry.

The purpose of this Accounting Procedure is to establish a fair and equitable method for
determining charges and credits applicable to Petroleum Operations under the Agreement and to
provide a method for controlling expenditure against approved budgets. For purposes of this
Accounting Procedure any reference to Contractor shall be deemed to include the Operating
Company, Contractor Parties and their respective Affiliates, as the context may imply. The Parties
agree that if any of such methods prove to be unfair or inequitable to any of the Parties then the
Parties will meet and in good faith endeavour to agree on such changes as are necessary to
correct any unfairness or inequity.

Definitions

For the purposes of this Accounting Procedure the following terms shall have the following
meanings:

(i) Accounting Procedure shall mean the accounting principles, practices and procedures set
forth in this Appendix.

(ii) Accepted Accounting Practices shall mean accounting principles, practices and procedures
that are generally accepted and recognised in the international Petroleum industry.

(iii) Accruals means amounts which are expected to be paid or received after the end of an
accounting period as a result of events and transactions prior to the end of the said accounting
period.

(iv) Accruals Basis means the basis of accounting which records the effect of transactions on
financial conditions and income when the transactions take place, not merely when they are
settled in cash.

(v) Cash Basis means the basis of accounting which records the cash flows as they are effected
by the issue of instructions for payment to a bank or payments in cash and recorded in the
cash books of the Operating Company.

(vi) Material and Equipment means property (with the exception of land), including without
limitation all exploration, appraisal and development facilities together with supplies and
equipment, acquired and held for use in Petroleum Operations.

(vii) Controllable Material means Material and Equipment which Contractor subjects to record
control and inventory. A list of types of such Material and Equipment shall be furnished to
SOCAR upon request.

Words and phrases defined in the Agreement but not defined above shall have the same meaning
in this Accounting Procedure as is given to them in the Agreement.

Accounts

Contractor shall maintain separate books and accounts for Petroleum Operations in accordance
with this Accounting Procedure ("Petroleum Operations Account").

Contractor shall charge to the Petroleum Operations Account only those expenditures incurred for
Petroleum Operations.

65
1.3

21

The Petroleum Operations Account shall be maintained by Contractor in Dollars. Costs incurred in
currencies other than Dollars shall be converted into Dollars using translation rates in accordance
with Accepted Accounting Practices. Any gain or loss resulting from the exchange of currencies
required for Petroleum Operations or from translation shall be charged or credited to the Petroleum
Operations Account.

The Petroleum Operations Account shall be kept in accordance with the standards of international
Petroleum industry practice.

Accounting shall be carried out on an Accruals Basis, provided however that the Cash Basis
principle shall be used to record recovery of the Petroleum Costs.

Audits

The accounts of the Petroleum Operations, together with the auditors’ report thereon, shall be
submitted to SOCAR by Contractor no later than seven (7) months following the end of each
Calendar Year. SOCAR may, by giving notice to that effect to Contractor not later than twelve (12)
months following the end of the subject Calendar Year, request an audit of the accounts for such
Calendar Year. Such audits shall be carried out by a firm of internationally recognised independent
accountants selected by SOCAR. The cost of such audit shall be borne by SOCAR and shall be
conducted in such a manner as not to interfere unduly with ongoing operations. Unless SOCAR
notifies Contractor in writing before twenty-four (24) months following the subject Calendar Year
either that it has an objection to the said accounts or that there is evidence of Contractor's Wilful
Misconduct (details of which shall be included in said notice), the accounts for such Calendar Year
shall be deemed to have been approved as on that date. Any objection to the accounts raised by
SOCAR shall, unless settled by agreement among the Parties, be submitted to arbitration in
accordance with the Arbitration Procedure. In the event the arbitration award sustains any of
SOCAR's objections to the account, the Petroleum Operating Account shall be adjusted
accordingly.

All accounting records, returns, books and accounts relating to Petroleum Operations shall be
maintained by Contractor for a minimum of seven (7) years following the end of the Calendar Year
to which they relate or, in the case where SOCAR alleges Wilful Misconduct the later of (i) a
minimum of seven (7) years following the end of the Calendar Year to which they relate and (ii) a
minimum of one (1) year after resolution of the objections to the accounts made in respect of such
Wilful Misconduct.

Charges And Expenditures

Contractor shall charge the Petroleum Operations Account for all costs incurred after the date of
execution of this Agreement in compliance with the terms of this Agreement or those necessary to
conduct the Petroleum Operations; no cost shall be charged more than once. Chargeable costs
shall include, but not be limited to:

Labour and Related Costs

(a) Gross salaries, wages, (including amounts imposed by Governmental Authorities) in respect of
employees of Contractor and its Affiliates (except when acting as Sub-contractor) who are
engaged in the conduct of Petroleum Operations whether temporarily or permanently assigned
within the Azerbaijan Republic or located in Contractor's offices elsewhere, as well as personal
expenses incurred in connection therewith.

(b) Costs of all holiday, vacation, sickness, disability and other like benefits applicable to the
salaries chargeable under paragraph 2.1(a) above.

66
2.2

2.3

2.4

(c) Expenses or contributions imposed under the laws of the Azerbaijan Republic which are
applicable to Contractor's cost of salaries and wages chargeable under paragraph 2.1(a) above
or other costs chargeable under this paragraph 2.1.

(d) Cost of established plans for life insurance, hospitalisation, pensions, and other benefits of a
like nature.

(e) Housing and living allowances and related expenses of the employees of Contractor assigned
to Petroleum Operations.

(f) In the event that Contractor is unable to provide continued employment for staff at the end of
their assignment to Petroleum Operations, the proportionate share of termination payments
relating to the employees' period of assignment to Petroleum Operations shall be chargeable.

Material and Equipment.

Material and Equipment purchased or furnished by Contractor for use in Petroleum Operations as
provided under Section 4 of this Accounting Procedure. So far as it is reasonably practical and
consistent with efficient and economical operation, only such Material and Equipment shall be
purchased or transferred for use in Petroleum Operations as may be required for immediate use or
prudent contingent stock. The accumulation of surplus stocks shall be avoided.

Transportation and Employee Relocation Costs.

(a) Transportation of Material and Equipment and other related costs such as expediting, crating,
dock charges, inland, air and ocean freight, demurrage, transit fees and unloading at
destination and any duties, licence fees, taxes and any other charges with respect thereto.

(b) Costs incurred for transportation of personnel as required in the conduct of Petroleum
Operations.

(c) Relocation costs of employees permanently or temporarily assigned to Petroleum Operations to
and from their point of origin. Such costs shall include transportation of employees’ families and
their personal and household effects.

Services.

(a) Contract services, professional consultants, and other services procured from outside sources
other than services covered by paragraph 2.14.

(b) Technical services, such as, but not limited to, laboratory analysis, drafting, geophysical and
geological interpretation, reservoir studies, purchasing, drilling supervision, petroleum
engineering, commercial analysis and related computer services and data processing,
performed by Contractor and its Affiliates (except when acting as Sub-contractor) for the direct
benefit of Petroleum Operations. Such charges shall be computed in line with Contractor's
usual accounting policy such that no gain or loss accrues to Contractor.

(c) Business support where the services provided are specifically attributable to Petroleum
Operations, including, but not restricted to legal, purchasing, contracting, treasury, accounting
and administrative services.

(d) Services performed by Contractor and its Affiliates (except when acting as Sub-contractor)
engineering division personnel, as computed and charged by such engineering division.

(e) Marketing services - all fees, commissions and other charges related to the marketing of Non-
associated Natural Gas produced from the Contract Area.

67
2.5

2.6

2.7

2.8

2.9

2.10

2.11

2.12

(f) Use of equipment and facilities furnished by Contractor at rates commensurate with the cost of
ownership and operation if such use is economically viable. Rates shall include but not be
limited to costs of maintenance, repairs, other operating expenses, insurance, taxes and
interest.

Services performed by Contractor or its Affiliates (except when acting as Sub-contractor) shall be
performed under a work order or service agreement issued by the Operating Company.

Damages and Losses to Property.

All costs or expenses necessary for the repair or replacement of property resulting from damages
or losses incurred by fire, flood, storm, theft, accident, or any other cause, not recovered from
insurance except where caused by the Wilful Misconduct of Contractor.

Contractor shall furnish SOCAR with written notice of such damages or losses in excess of Dollars
two hundred and fifty thousand (250,000) as soon as reasonably practicable.

Insurance.

(a) All premiums for insurance carried for the benefit of Petroleum Operations, as well as the
equivalent amount of premiums quoted by an independent underwriter for the risks that are
self-insured by Contractor.

(b) All expenditures incurred and paid in the settlement of any and all losses, claims, damages,
judgements and any other expenses, not recovered from insurance except where caused by
the Wilful Misconduct of Contractor.

Legal Expenses.

All costs or expenses of handling, investigating and settling litigation or claims arising from
Petroleum Operations or necessary to protect or recover property, including, but not limited to,
lawyers’ fees, court costs, cost of investigation of procuring evidence and amounts paid in
settlement or satisfaction of any such litigation or claims except where caused by the Wilful
Misconduct of Contractor.

Duties and Taxes
All Taxes imposed by Governmental Authorities (except for Profit Tax) (a) with respect to the
employees of Contractor working on Petroleum Operations in the Azerbaijan Republic (or their

families), or (b) paid in excess of those which are reclaimable by Contractor.

Offices, Camps and Miscellaneous Facilities

The cost of maintaining and operating any offices, sub-offices, camps, warehouses, housing and
other facilities directly serving Petroleum Operations either within the Azerbaijan Republic or
elsewhere with respect to dedicated project groups which are not physically located within the
Azerbaijan Republic.

Training and Technology Transfer

The costs of the provision of training in accordance with Article 6.8, and the costs of agreed
technology transfer from Contractor to SOCAR.

Energy Expenses

All costs of fuel, electricity, heat, water or other energy used for Petroleum Operations.
Communication Charges

68
2.13

2.14

2.15

2.16

The costs of acquiring, leasing, installing, operating, repairing and maintaining communication
systems and computer systems.

Environmental Charges

The costs of environmental programmes, including, but not limited to environmental baseline

studies, ongoing monitoring programmes and remedial work undertaken with respect to Petroleum

Operations (including but not limited to costs incurred to sustain flora and fauna).

Other Services.

(a) Contractor shall charge an administrative overhead to the Petroleum Operations Account,
covering general administrative support provided by Contractor's Affiliates outside of the
Azerbaijan Republic for the indirect benefit of Petroleum Operations. Such support will include
the services and related office costs of personnel performing administrative, legal, treasury, tax
and employee relations, provision of expertise and other non-technical functions which cannot
be specifically identified or attributed to particular projects.

(b) The charge under (a) above shall be charged at rates on total annual expenditures attributable
to Petroleum Operations as follows:

(i) With respect to Contractor's Capital Costs:
For the first Dollars fifteen million (15,000,000) per Calendar Year - five (5) percent;

For the amount between Dollars fifteen million (15,000,000) and Dollars thirty million
(30,000,000) per Calendar Year - two (2) percent;

For the amount in excess of Dollars thirty million (30,000,000) per Calendar Year - one (1)
percent.

(ii) With respect of Contractor's Operating Costs:
A flat rate of one and a half (1.5) percent per Calendar Year.

Finance Costs.
All Finance Costs.
Other Expenditures.
Any other expenditures not covered or dealt with in the foregoing provisions which are incurred by
Contractor and its Affiliates (except when acting as Sub-contractor) for the necessary and proper
conduct of Petroleum Operations (including other activities prior to the Effective Date). These shall
include but not be limited to any expenditures necessary to acquire and maintain rights to the
Contract Area or to implement Petroleum Operations.

Credits

Contractor will credit to the Petroleum Operations Account the net proceeds of the following
transactions:

(a) The net proceeds of any successful insurance claim in connection with Petroleum Operations
where the claim is with respect to operations or assets which were insured and where the
insurance premium with respect thereto has been charged to the Petroleum Operations
Account.

69
44

4.2

4.3

5.1

5.2

(b) Any adjustments received by Contractor from the suppliers/manufacturers (or their agents) in
connection with defective Material and Equipment, the cost of which was previously charged by
Contractor to the Petroleum Operations Account.

(c) The net proceeds of sale on disposal of assets used in Petroleum Operations.

(d) The net proceeds received from Third Parties and/or SOCAR in respect of the use of facilities
pursuant to Article 9.

Material And Equipment.
Acquisitions

(a) Material and Equipment purchased shall be charged at net cost ("Net Cost") incurred by
Contractor. Net Cost shall include, but shall not be limited to, such items as procurement cost,
transportation, duties, licence fees and applicable taxes.

(b) New Material and Equipment owned by any of the Contractor Parties and transferred to
Contractor for use in connection with Petroleum Operations shall be priced at new purchase
Net Cost determined in accordance with (a) above. Used Material and Equipment shall be
priced at a value commensurate with its use, provided however that this price shall not exceed
seventy five (75) percent of the new purchase Net Cost of such equipment.

(c) Material and Equipment not classified as Controllable Material under Accepted Accounting
Practices shall be charged one hundred (100) percent to Operating Costs.

Disposal.

Contractor shall have the right to dispose of Material and Equipment it deems to be surplus and
shall advise the Steering Committee of proposed disposals having a value in the Petroleum
Operations Account of Dollars two hundred and fifty thousand (250,000) or more.

Inventories

(a) Periodic inventories shall be taken by Contractor of all Controllable Material. Contractor shall
give sixty (60) days written notice of intention to take such inventories to allow SOCAR to be
represented. Failure of SOCAR to be represented shall bind SOCAR to accept the inventory
taken by Contractor.

(b) Reconciliation of inventory with the Petroleum Operations Account shall be made. Inventory

adjustments shall be made by Contractor to the Petroleum Operations Account, based on the
inventory report as required by the Parties.

Accounting Reports

Quarterly Reports
Not later than forty five (45) days after the end of each Calendar Quarter, Contractor shall supply to
SOCAR a Calendar Quarter report reviewing Petroleum Costs, incurred during the preceding

Calendar Quarter, in a form which permits their comparison with the corresponding budgets. Costs
which are common to two or more activities shall be allocated in an equitable manner.

Annual Reports

During the first Calendar Quarter of each Calendar Year Contractor shall supply to SOCAR an
annual report reviewing Petroleum Costs incurred during the preceding Calendar Year.

70
Cost Recovery And Profit Petroleum Reports.

Not later than forty five (45) days after the end of the Calendar Quarter in which the date of
commencement of commercial production first occurs, and not later than forty five (45) days after
the end of each succeeding Calendar Quarter, Contractor shall supply to SOCAR a Calendar
Quarter Cost Recovery report and Calendar Quarter Profit Petroleum division report showing:

(a) Unrecovered Operating Costs and Capital Costs as at the beginning of the preceding Calendar
Quarter;

(b) Operating Costs and Capital Costs incurred during such preceding Calendar Quarter based on
the Cash Basis principle in accordance with paragraph 1.2 above;

(c) The value and volume of Cost Recovery Petroleum lifted by Contractor during the preceding
Calendar Quarter;

(d) Unrecovered Operating Costs and Capital Costs carried forward for recovery in succeeding
Calendar Quarters;

(e) The value and volume of Petroleum produced, used in Petroleum Operations, available for
lifting and actually lifted by the Parties, as at the end of the preceding Calendar Quarter;

(f) Profit Petroleum allocated to each of the Contractor Parties constituting Contractor, and
SOCAR, during the preceding Calendar Quarter.

71
APPENDIX 4

FORM OF CONTRACTOR PARTY'S ULTIMATE
PARENT COMPANY GUARANTEE

ULTIMATE PARENT COMPANY GUARANTEE
To: SOCAR or each Contractor Party, whichever is applicable

[Date]
Gentlemen
AZERBAIJAN - SHAH DENIZ PROSPECTIVE AREA

We refer to the Agreement on the Exploration, Development and Production Sharing for the Shah Deniz
Prospective Area in the Azerbaijan Sector of the Caspian Sea (the “Agreement") signed on

between the State Oil Company of the Azerbaijan Republic, SOCAR Commercial
Affiliate, BP Exploration (Azerbaijan) Limited, Elf Petroleum Azerbaijan B.V., LUKoil International Ltd.,
Statoil Azerbaijan A.S and Turkish Petroleum Overseas Company Limited.

[ ] being the beneficial owner of [ ] hereby guarantees that[ —_] will provide [ ] with all
funds necessary for [ | to fulfil all of its obligations, financial or otherwise, under the Agreement.
This guarantee shall enter into force as from the Effective Date of the Agreement.

Payment under this Guarantee shall be made by [ ] only after a default by [ ] under the
Agreement has been established pursuant to an arbitration award against[___] and a copy of the award
to support the claim has been submitted to[ J.

This Guarantee shall be governed by the same law as provided under the applicable law provision in the

Article 23.1 of the Agreement. Any dispute under this Guarantee shall be resolved by arbitration in the
same place and manner as provided in the Agreement.

Yours faithfully

for and on behalf of

72
APPENDIX 5

GUARANTEE AND UNDERTAKING
OF THE GOVERNMENT
OF THE AZERBAIJAN REPUBLIC

To:

BP Exploration (Azerbaijan) Limited

Elf Petroleum Azerbaijan B.V.

LUKoil International Ltd

Oil Industries Engineering and Construction
Statoil Azerbaijan A.S

Turkish Petroleum Overseas Company Limited

Gentlemen,
AZERBAIJAN - SHAKH DENIZ PROSPECTIVE AREA

We the Government of the Azerbaijan Republic (the "Government") have full knowledge of the
Agreement on the Exploration, Development and Production Sharing for the Shah Deniz Prospective
Area in the Azerbaijan Sector of the Caspian Sea ("Agreement") signed on ___day of 1996
between the State Oil Company of the Azerbaijan Republic ("SOCAR"), being a company under the
jurisdiction of and owned by the Government, of the First Part, and SOCAR Commercial Affiliate (“SCA)”,
BP Exploration (Azerbaijan) Limited ("BP"), Elf Petroleum Azerbaijan B.V. (“Elf”), LUKoil International Ltd
(“LUKoil”), Oil Industries Engineering and Construction (“OIEC), Statoil Azerbaijan A.S ("Statoil") and
Turkish Petroleum Overseas Company Limited ("TPAO") (SCA, BP, Elf, LUKoil, OIEC, Statoil and TPAO
together constituting “Contractor”) of the Second Part.

The Government hereby guarantees, undertakes and agrees as to each Contractor Party severally as
follows:

1. | The Government hereby guarantees:
(a) those rights granted or to be granted by SOCAR to the Contractor under the Agreement; and
(b) those obligations undertaken or to be undertaken by SOCAR under the Agreement; and

(c) that the Government has and shall maintain throughout the entire duration of the Agreement
sole and exclusive jurisdiction over the Contract Area and that SOCAR has full authority to
grant the rights and interests to the Contractor as provided in the Agreement; and

(d) that the Government shall at no time during the entire duration of the Agreement enter into any
treaties, intergovernmental agreements or any other arrangements which would, in any
manner, diminish, infringe upon, nullify or derogate from the rights and interests of the
Contractor under the Agreement; and that any treaties, intergovernmental agreements and any
other arrangements which the Government might enter into which would in any way concern
the Contract Area and/or the Contractor's rights and interests under the Agreement will include
an express recognition and preservation of the rights and interests of the Contractor under the
Agreement; and

(e) that none of the Contractor Party's rights, interests or property shall be expropriated,
nationalised or otherwise taken by reason of any act of any authority of the Azerbaijan
Republic. In the event, however, that, notwithstanding the provisions of this Guarantee and
Undertaking ("Guarantee"), any such expropriation, nationalisation or other taking of any of the

73
Contractor Party's rights, interests or property (including undeveloped reserves) occurs, the
Government shall provide full and prompt compensation in Dollars at the full market value
determined on the basis of a going concern utilising the discounted cash flow method,
assuming a willing buyer and a willing seller in a non-hostile environment and disregarding the
unfavourable circumstances under which or following which such Contractor Party has been
deprived of its rights, interests or property. The Government shall submit itself to the jurisdiction
of the arbitration panel as provided in Paragraph 4 below and the arbitration panel shall select
an investment bank of good international reputation for the purpose of appraising the full
market value of said rights, interests and property of each such Contractor Party on the
principles stated herein; and

(f) that no grant of rights to explore for and develop Petroleum reserves in the Contract Area shall
be given or permitted to be given to any parties other than the Contractor during the term of the
Agreement and any extensions thereof, except as otherwise expressly provided in the
Agreement; and

(g) that, to the extent legislation does not already exist in the Azerbaijan Republic, the Government
shall take all measures to enact such legislation as is necessary to enable foreign flag vessels
to be registered under the Azerbaijan flag, without requiring a change in the ownership of such
vessels, so that such vessels qualify to operate in the Caspian Sea without violation of any
treaties; and

(h) that all of the provisions in the Azeri and Russian language versions of the Agreement
accurately convey the same meaning as all of the provisions set forth in the English language
version of the Agreement.

In addition the Government agrees and undertakes that within the framework of its authority all
measures will be taken forthwith to enact the Agreement and this Guarantee into law so as to
ensure that all rights, privileges and exemptions granted under the Agreement and this Guarantee
to the Contractor, Contractor's Affiliates and their Sub-contractors, as well as the Operating
Company and any other entity established by Contractor pursuant to the Agreement, have full legal
force and effect, and in particular:

(a) to provide the Contractor with the necessary licenses, permits and approvals, permissions and
authorisations whether from the Government, its ministries or other official bodies in the
Azerbaijan Republic, required by Contractor to enable it to carry out Petroleum Operations,
exercise its rights and fulfil its obligations in accordance with the provisions of the Agreement;
and

(b) to provide the Contractor with the necessary licenses, permits and approvals, customs
clearances, visas, residence permits, licenses to enter land or water and import and export
licenses, as well as the right to open bank accounts, lease or acquire office space and
employee accommodation, operate communication facilities and to do all other such matters as
may be necessary for efficient implementation of the Petroleum Operations; and

(c) to ensure that the Contractor has, in accordance with the Agreement, access for its share of
Petroleum to all necessary transportation, treatment and export facilities and infrastructure in
the Azerbaijan Republic, as well as access to land required by the Contractor for Petroleum
Operations, and that such access to any such facilities, infrastructure or land owned or
controlled by the Government (other than through SOCAR) is on terms no less favourable to
the Contractor than the best terms granted or agreed with any other bona fide arm's length user
of such facilities and infrastructure; and

(d) to use its best endeavours, whether itself, or with other Azerbaijan authorities or Third Parties,
to ensure that the Contractor has access to, inter alia, onshore construction and fabrication
facilities, supply bases and vessels, warehousing, means of transportation, goods and services
in the Azerbaijan Republic, and that such access is on terms no less favourable to the
Contractor than the best terms granted to or agreed with any other bona fide arm's length user
of such facilities and services, and at rates commensurate with the quality and efficiency of

74
(f)

such facilities and services, which shall in no circumstances exceed prevailing international
market rates for such facilities and services outside the Azerbaijan Republic; and

to use its best endeavours, whether itself, with other Azerbaijan authorities or Third Parties, to
assist the Contractor in obtaining such rights, privileges, authorisations, approvals and other
agreements from authorities and jurisdictions outside the territory of the Azerbaijan Republic as
the Contractor shall reasonably deem necessary for the Petroleum Operations. Such
agreements may include, but need not be limited to, such matters as export pipeline rights,
rights of way and operation rights, permits and undertakings with respect to the transhipment,
storage or staging of Petroleum produced and saved from the Contract Area, material
equipment and other supplies destined to or from the territory of the Azerbaijan Republic, and
exemptions from national, local and other taxes, duties, levies, imposts, transit fees, and other
fees and charges on Petroleum Operations being conducted in such other jurisdictions; and

that the only abandonment obligations of the Contractor shall be as set forth in the Agreement
and in particular Contractor shall have no liability for abandonment of any fixed assets which
have been taken over by SOCAR upon Contractor's notice of its intention to abandon them;
and

(g) that liabilities and exemptions of each Contractor Party (and, where relevant, Affiliates, Third

Parties and Operating Company, including employees and Sub-contractors of any of them) with
respect to Taxes shall be as set out in the Agreement, and SOCAR shall not receive from the
Government any funds or other benefit (including without limitation any rebate, refund, tax
credit or deduction, payment or discharge of any obligation) which is determined, directly or
indirectly, by reference either to the amount of Taxes for which any of the Contractor Parties is
liable or by the Taxable Profit(s) of any of the Contractor Parties; and

(h) to ensure the banking and currency exchange rights provided for in the Agreement, including

@)

the granting to Contractor of the right to freely retain, whether in the Azerbaijan Republic or
elsewhere, and dispose of all of the Contractor's proceeds from the export and/or sale of
Petroleum, and the free and unfettered right of repatriation of all proceeds from the Contractor's
activities in relation to Petroleum Operations; and

that the rights and interest accruing to the Contractor (or its assignees) under the Agreement
and the Guarantee shall not be amended, modified or reduced without the prior consent of the
Contractor. In the event any Azerbaijan treaty, intergovernmental agreement, law, decree or
administrative order which contravenes or conflicts with the provisions of the Agreement and/or
this Guarantee or adversely affects the rights or interests of the Contractor thereunder,
including any changes in jurisdiction over the Contract Area, tax legislation, regulations or
administrative practice, then the Government shall indemnify Contractor (and its assignees) for
any disbenefit, deterioration in economic circumstances, loss or damages that ensue therefrom.
The Government will take appropriate measures to resolve promptly in accordance with the
foregoing principles any conflict or anomaly between the Agreement and/or the Guarantee and
such treaty, intergovernmental agreement, law, decree or administrative order; and

in recognition that continued access to any canal and river system servicing the Caspian Sea
by Contractor is vital to maintain the economic parameters under the Agreement, to use its best
endeavours, whether by itself or with other Azerbaijan authorities, to ensure that the Contractor
and its Sub-contractors have uninterrupted access to transit for its equipment, goods, materials
and supplies through the said canal and river system on terms no less favourable to Contractor
and its Sub-contractors than the best terms granted to or agreed with any other bona fide arm's
length user of the said canal and river system; and

to ensure observance of confidentiality with regard to any confidential information or data
disclosed to the Government and Governmental Authorities; and

to ensure that, upon approval by the Parliament of the Azerbaijan Republic of the Agreement,
the Agreement shall constitute a law of the Azerbaijan Republic and in the event of any conflict

75
or inconsistency with any other law of the Azerbaijan Republic the provisions of the Agreement
shall prevail.

3. The privatisation, insolvency, liquidation, reorganisation or any other change in the structure or
legal existence of SOCAR shall not affect the obligations of the Government hereunder. The
Government shall, throughout the entire duration of the Agreement, ensure that the rights and
obligations of SOCAR under the Agreement are always vested in and undertaken by an entity
authorised to and capable of performing such obligations, failing which the Government itself shall
perform directly all such obligations of SOCAR under the Agreement.

4. Any dispute between the Government and the Contractor concerning this Guarantee shall be
resolved by arbitration in the same place and manner and in accordance with the same principles
as provided in the Agreement. For the purposes of allowing such arbitration and enforcement and
execution of any arbitration decision, award, issuance of any attachment, provisional remedy or
other pre-award remedy, the Government hereby waives all rights to claim sovereign immunity.

5. The rights and interests accorded to a Contractor Party under this Guarantee shall enure for the
benefit of any successor or assignee of such Contractor Party.

6. This Guarantee shall enter into force upon its execution and shall, unless the Government and the
Contractor agree otherwise, remain in force and apply to the Agreement (as amended from time to
time) for its entire duration and for such longer time as may be necessary for enforcement of any
rights accruing to any of the Contractor Parties hereunder or under the Agreement.

7. Words and phrases used in this Guarantee and which are defined in the Agreement shall have the
same meaning as in the Agreement.

8. This Guarantee shall be governed by and interpreted in accordance with the principles of the
applicable law provisions set out in the Agreement.

IN WITNESS WHEREOF the authorised representative of the Government has executed this Guarantee
and Undertaking in Baku on , 1996

For and on behalf of
THE GOVERNMENT OF THE AZERBAIJAN REPUBLIC

76
14

1.2

1.3

1.4

1.5

1.6

1.7

APPENDIX 6
ARBITRATION PROCEDURE

Except as otherwise provided in this Agreement, all disputes arising between SOCAR and any or
all of the Contractor Parties, including without limitation, any dispute as to the validity, construction,
enforceability or breach of this Agreement, which are not amicably resolved by the Parties in
accordance with the provisions of Article 23.3 (a) shall be finally settled before a panel of three (3)
arbitrators under the Arbitration Rules of The United Nations Commission on International Trade
Law known as UNCITRAL (the "Rules"). In the event the Rules fail to make provision for any matter
or situation the arbitration tribunal shall establish its own rules to govern such matter and
procedure and any such rules so adopted shall be considered as a part of the Rules. For purposes
of allowing such arbitration, and enforcement and execution of any arbitration decision, award,
issuance of any attachment, provisional remedy or other pre-award remedy, each Party waives any
and all claims to immunity, including, but not limited to, any claims to sovereign immunity.

The arbitration shall be held in Stockholm, Sweden. The language used during the procedure shall
be the English language and the English language text of this Agreement will be utilised by the
arbitrators.

After providing thirty (30) days prior written notice to the other Party of intent to arbitrate, either
SOCAR or Contractor may initiate arbitration (the Party initiating the arbitration shall hereinafter be
called the "First Party") submitting a request for arbitration to the Secretary General of the
Permanent Court of Arbitration in the Hague, as provided in the Rules, and appointing an arbitrator
who shall be identified in said request. Within thirty (30) days of receipt of a copy of the request the
other Party to the dispute ("Second Party") shall respond, identifying the arbitrator that it has
selected. If the Second Party does not so appoint its arbitrator, the Secretary General of the
Permanent Court of Arbitration in the Hague shall appoint a second arbitrator in accordance with
the Rules. The two arbitrators shall, within thirty (30) days, select a third arbitrator failing which the
third arbitrator shall be appointed by the Secretary General of the Permanent Court of Arbitration in
the Hague, in accordance with the Rules. Unless otherwise agreed in writing by the Parties, the
third arbitrator to be appointed shall not be a citizen of a country in which any Party (including the
Ultimate Parent Company of such Party) is incorporated.

The Parties shall extend to the arbitration tribunal all facilities (including access to the Petroleum
Operations and facilities) for obtaining any information required for the proper determination of the
dispute. Any Party shall be allowed only one absence or default beyond its reasonable control which
prevents or hinders the arbitration proceeding in any or all of its stages. Additional absences, or
absences which are within a Party's reasonable control, shall not be allowed to prevent or hinder the
arbitration proceeding.

Without limiting the generality of their powers, the arbitrators shall have the power to award costs
and damages as necessary with respect to the Government Guarantee with respect to Article 23.2.

The arbitration tribunal's award shall be final and binding on the Parties and shall be immediately
enforceable. Judgement on the award rendered may be entered and execution had in any court
having jurisdiction or application may be made to such court for a judicial acceptance of the award
and an order of enforcement and execution, as applicable.

Each Party shall pay the costs of its own arbitrator and the costs of the third arbitrator in equal
shares, and any costs imposed by the Rules shall be shared equally by the Parties.
Notwithstanding the above, the arbitrators may, however, award costs (including reasonable legal
fees) to the prevailing Party from the losing Party. In the event that monetary damages are
awarded, the award shall include interest from the date of the breach or other violation to the date
when the award is paid in full. The rate of interest shall be LIBOR plus four (4) percent over the
period from the date of the breach or other violation to the date the award is paid in full. Each Party
waives any and all requirements of any national law relating to notice of a demand for interest or
damage for the loss of the use of funds.

77
14

1.2

1.3

14

1.5

APPENDIX 7
CRUDE OIL AND NATURAL GAS MEASUREMENT AND EVALUATION PROCEDURE

General

This Appendix 7 describes the method of measuring and evaluating the Petroleum produced from
the Contract Area.

Crude Oil Measurement.

(a) Custody Transfer Meters. Contractor will have custody transfer meters permanently installed at
the Delivery Point. The custody transfer meters will be capable of accurately measuring and
evaluating the specific type and quantity of Crude Oil produced in the Contract Area and will be
comprised of all necessary meters, meter testing devices, instruments, and other associated
equipment necessary to measure, evaluate and record the quantity, quality and physical
characteristics of the Crude Oil from the Contract Area. Contractor will use the custody transfer
meters for measurement and evaluation of the Crude Oil from the Contract Area.

(b) Contractor will also provide necessary tools and instruments to measure BS&W and American
Petroleum Institute (‘API') gravity and shall store such tools and instruments in an appropriate
laboratory. Contractor shall test and calibrate the accuracy of the meters being used in
accordance with generally accepted international Petroleum industry practice whenever
necessary and in any event at least once per month. All testing and calibration will be
witnessed both by SOCAR and by Contractor with detailed reports and results signed by two
(2) representatives from each of SOCAR and Contractor.

Timing of Crude Oil Measurement.

Official meter readings for accounting purposes will be monitored not less than weekly for purposes
of providing production and Crude Oil shipment data. Information obtained from these readings will
be reported to SOCAR and Contractor. The actual times of meter readings will be determined by
Contractor with timely notification to SOCAR. SOCAR and Contractor will each have the right to
have two (2) representatives present to witness meter readings and sign meter tickets.

Natural Gas Measurement.

The quantity of Natural Gas delivered under this Agreement will be determined from data obtained
from orifice meter runs using API standards and procedures. The type of Natural Gas meters to be
installed will be determined by Contractor. The measurement and evaluation system installed will
be comprised of all the necessary meters, instruments and other associated equipment necessary
to record the quantity, quality and physical characteristics of the Natural Gas. The entire Natural
Gas metering system will have a backup and be capable of continuously recording throughput data
at all times. The Natural Gas meters will be calibrated at least once per month with calibration
records witnessed and signed by representatives of both SOCAR and Contractor.

Petroleum Measurement Procedures

(a) Unless Contractor and SOCAR agree otherwise, API standards and procedures will be used to
measure and evaluate Petroleum flowing through the equipment. The API standards and
procedures will be taken from or provided by the API's Standard Method of Sampling and
Manual of Petroleum Measurement Standards. A copy of the standards and procedures (and
updates and reviews thereof) will be provided by Contractor and will be available both to
SOCAR and to Contractor at all times.

(b) Specialists from Contractor and SOCAR shall meet to agree appropriate detailed Petroleum
measurement and evaluation procedures to be implemented as soon as practicable after
approval of the Development Programme.

78
APPENDIX 8
DESIGN STANDARDS AND SPECIFICATIONS

All new production facilities and all new equipment added as part of a modification programme to
existing facilities, will be designed in accordance with current international standards, modified where
appropriate for the specific requirements of the Caspian Sea conditions.

Existing facilities were designed to the standards appropriate at the time of their construction. They will
not be modified to comply with international standards except where determined necessary by
Contractor for the safe operation of new equipment.

The design specifications used will be based on current standards and recommended practice as
published by recognised international engineering organisations and associations, some of which are
listed below. The design specifications may also include additional requirements developed from these
international standards by Contractor.

API : American Petroleum Institute

ANSI - American National Standards Institute

ASME - American Society of Mechanical Engineers

ASTM - American Society for Testing and Materials

BSI - British Standards Institution

CEN - European Committee for Normalisation

CENELEC~ - European Committee for Electrotechnical Standards
DIN - The German Institute for Standards

IEC - International Electrotechnical Commission

IEEE - Institute of Electrical and Electronics Engineers (USA)
IP - Institute of Petroleum (UK)

ISA - Instrument Society of America

ISO - International Organisation for Standardisation
NACE - National Association of Corrosion Engineers (USA)
NEMA - National Electrical Manufacturers Association (USA)
NFPA - National Fire Prevention Association (USA)

79
APPENDIX 9
ENVIRONMENTAL STANDARDS AND PRACTICES

Integrated Management System

A. Environmental Sub-Committee

1.

The formation and organisation of an environmental sub-committee of the Steering
Committee shall be set forth in a proposal of Contractor which will be submitted to SOCAR
for approval. Once approved by SOCAR, the Environmental Sub-Committee shall be
formed in accordance with the approved recommendation and shall be composed of
environmental representatives of Contractor Parties and SOCAR, the State Committee of
the Azerbaijan Republic on Ecology and Control over the Use of Natural Resources,
Azerbaijan Academy of Sciences and other relevant research institutes.

Responsibilities of the environmental sub-committee shall be to:

- design monitoring program for monitoring of selected environmental parameters
- co-ordinate monitoring program

- review results and propose recommendations

- publish annual report

B. Environmental Work Programme

The environmental work programme to be pursued during Petroleum Operations pursuant to
Article 26.2 shall be phased as follows:

1.

For seismic surveys

- Environmental impact assessment

- Health, safety and environmental management plan for seismic operations, including
emergency procedures, oil spill contingency plan, waste management plan and an audit
programme

For exploration drilling

- Drilling environment impact assessment

- Baseline environmental study

- Environmental monitoring programme

- Health, safety and environment management plan for exploration drilling, including
emergency procedures, oil spill contingency plan, waste management plan (including
drill cuttings disposal) and an audit programme.

For development and production

The environmental work programme for the Development and Production Period shall be
submitted together with the Development Programme to SOCAR for approval.

Environmental Standards

The following are general and specific guidelines relating to discharges associated with oil and
natural gas exploration and production activities.

A. General Guidelines

1.

There shall be no discharge of waste oil, produced water and sand, drilling fluids, drill
cuttings or other wastes from exploration and production sites except in accordance with
the following guidelines.

There shall be no unauthorised discharges directly to the surface of the sea. All discharges
authorised by these guidelines shall be controlled by discharging into a caisson whose

80
open end is submerged, at all times, a minimum of two (2) feet below the surface of the
sea.

B. Discharge Guidelines and Monitoring

1.

Produced Water

Contractor will endeavour to utilise produced water for reservoir pressure maintenance if,
through standard compatibility testing with Caspian Sea water, no damage to the reservoir
resulting in a reduction in overall hydrocarbon recovery would occur by mixing the two water
streams. In the event that the two water streams are compatible, Contractor may only
discharge a volume of produced water after treatment to the Caspian Sea that exceeds the
total volume required for reservoir pressure maintenance or in the event of an emergency,
accident or mechanical failure. In the event that the two water streams are not compatible,
Contractor may discharge produced water to the Caspian Sea after treatment in
accordance with generally accepted international Petroleum industry standards and
practices.

Drill Cuttings and Drilling Fluids

(a) There shall be no discharge of oil based drilling fluids, other than low toxicity and
biodegradable drilling fluids.

(b) There shall be no discharge of drill cuttings generated in association with the use of oil
based drilling fluids, invert emulsion drilling fluids, or drilling fluids that contain radiation,
if any, waste engine oil, cooling oil, gear oil, or other oil based lubricants, other than
cuttings generated in association with the use of low toxicity and biodegradable drilling
fluids.

(c) There shall be no discharge of drill cuttings or drilling fluids if the maximum chloride
concentration of the drilling fluid system is greater than four (4) times the ambient
concentration of the receiving water.

(d) Prior to the start of the drilling programme, a drilling mud system will be designed and
laboratory tested under the U.S. EPA, 96-hour acute toxicity test using mycid shrimp or
other indicator organisms of the Caspian Sea agreed between Contractor and SOCAR.
Those muds biodegradable and of low toxicity will be authorised for discharge during
the drilling programme.

(e) During drilling operations, mud samples will be collected periodically to determine
toxicity using procedures established for the Caspian Sea.

(f) The composition of the mud system may be altered as necessary to meet changes in
the drilling operations. The modified mud system may be discharged if it has been
shown to meet the above limits for discharge on oil, salinity and toxicity.

Other Wastes

(a) Sanitary waste may be discharged from a U.S. Coast Guard certified or equivalent
Marine Sanitation Device (MSD) with total residual chlorine content greater than 0.5 mg/l
but less than 2.0 mg/l as long as no floating solids are observable. The Hach method
CN-66-DPD test shall be used to measure the residual chlorine.

(b) Domestic wastes and gray water may be discharged as long as no floating solids are
observable.

(c) Desalinisation unit wastes shall be discharged.

81
(d) Deck drainage and wash water may be discharged as long as no visible sheen is
observable. Oily and clean drainage or wash water shall be segregated; clean water
shall be discharged to the sea and oily water shall be treated as provided in B.1 above.

(e) Trash shall not be discharged offshore. Trash shall be transported to an appropriate
land-based disposal facility.

4. — Monitoring

(a) Produced water

(1) The volume of produced water discharged and concentration of oil and grease
contained in the discharge will be monitored daily.

(2) The daily and monthly average oil and grease concentration will be reported to the
appropriate environmental authority monthly.

(b) Drill Cuttings and Drilling Fluids
(1) An inventory of drilling fluids additives and their volumes or mass added to the
drilling fluid system will be maintained for each well.

(2) Drilling fluid properties, including volume percent oil and concentration of chlorides,
will be monitored daily for each well.

(3) The estimated volume of drill cuttings and drilling fluids discharged shall be recorded
daily and reported monthly to the appropriate environmental authority.
(c) Other Wastes
The estimated volume of other wastes discharged shall be recorded daily and reported
monthly to include:

(i) Sanitary waste
(ii) Domestic waste
(iii) Deck drainage and wash water

C. Air Emission Guidelines and Monitoring

Contractor is authorised to discharge air emissions. Such discharges will be limited and
monitored in accordance with generally accepted international Petroleum industry standards
and practices.

D. Safety Guidelines
Contractor shall take into account subject to the provisions of Article 26.1 relevant Azerbaijani
regulations and the following international safety and industrial hygiene standards in conducting
its Petroleum Operations under the Agreement:

1. Oil Industry International Exploration and Production Forum (E&P Forum) Reports - HSE
Management

2. International Association of Drilling Contractors (IADC) - Drilling Safety Manual
3. International Association of Geophysical Contractors (IAGC) - Operations Safety Manual

4. Threshold Limited Values for Chemical Substances in the Work Environment - American
Conference of Governmental Industrial Hygienists

82
APPENDIX 10
EXPLORATION WORK PROGRAMME

For the purposes of exploring the oil and gas potential within the Contract Area Contractor shall carry out
a programme of work as described in Article 4 in accordance with the following guidelines:

(iv)

(vii)

Shoot, process and interpret three dimensional seismic which may for operational reasons upon
SOCAR's approval be shot partially outside the Contract Area; and

Carry out an upper section site investigation survey to ensure a safe and environmentally sound
base for drilling; and

Drill in the Contract Area two (2) exploration (nouckoBbIx) wells to ascertain the presence of oil and
gas in the prospective horizons. During the Exploration Period one (1) well shall be drilled to a
depth of fifty (50) metres below the base of the Kalinskaya Suite or to a depth of six thousand five
hundred (6500) metres subsea, whichever occurs first. If in Contractor's opinion the target depth
can not be met due to operational and safety concerns Contractor shall only be obliged to drill to a
maximum depth of six hundred (6000) metres subsea subject to SOCAR's approval which shall not
be unreasonably withheld. The other well shall be drilled to a depth of fifty (50) metres below the
base of the Pereryv Suite or to a depth of five thousand eight hundred (5800) metres subsea,
whichever occurs first.

During the Additional Exploration Period, Contractor shall drill one (1) well to a depth of fifty (50)
metres below the base of the Pereryv Suite or to a depth of six thousand (6000) metres subsea,
whichever occurs first.

Exploratory wells drilled as set out in (iii) and (iv) shall have the objective of further defining the
areal extent, downdip limits and reservoir properties of any Petroleum found within the Contract
Area. Drilling of such wells shall be accomplished with conventional core acquisition techniques
according to international Petroleum industry standards.

To evaluate the wells an appropriate logging and testing programme may include but not be limited
to the following:

(a) at the conductor casing point, gamma ray and neutron log (from approximately conductor
setting point to seafloor);

(b) at the surface casing point, gamma ray log, induction logs, sonic log, density and neutron logs,

sidewall cores as appropriate (from approximately surface casing point to conductor casing

shoe through the Surakhanskaya, Akchagy! and Apsheron Suites);

at the intermediate casing point, gamma ray log, induction logs, sonic log, density and neutron

logs, microlaterolog, dipmeter, caliper (profiler), sidewall cores and formation tests as

appropriate (from approximately intermediate casing setting point to surface casing shoe

through the upper Balakhanskaya and Sabunchinskaya Suites);

at the final casing point, gamma ray log, induction logs, sonic log, density and neutron logs,

microlaterolog, dipmeter, caliper (profiler), sidewall cores and formation tests as appropriate

(from approximately liner casing point to the intermediate casing shoe through the

Balakhanskaya Suite);

at total drilled depth, gamma ray log, induction logs, sonic log, density and neutron logs,

microlaterolog, dipmeter, caliper (profiler), sidewall cores and formation tests as appropriate

(from approximately production casing point to the linear casing shoe through the Pereryv and

lower Balakhanskaya Suites) as well as a vertical seismic profile log (VSP) taken at intervals

between total depth to seafloor;

(f) drill stem tests (DST's) of major productive horizons as appropriate.

(c

(d

(e

Contractor shall have the right, but not the obligation, to sidetrack any exploration wells, drill to
greater depths or drill additional exploration wells within the Contract Area for the purposes of
obtaining additional geological information.

(viii) All reporting and records pertaining to exploration drilling and evaluation shall be submitted

according to Article 7 of this Agreement.
83
(FIRST ) ADDENDUM
to

Agreement on the Exploration, Development and Production Sharing for the Shah Deniz
Prospective Area in the Azerbaijan Sector of the Caspian Sea

relating to the formation of SOCAR Commercial
Affiliate

between
The State Oil Company of the Azerbaijan Republic
and
BP Exploration (Azerbaijan) Limited,
Elf Petroleum Azerbaijan B.V.,
LUKoil International Ltd,
Oil Industries Engineering and Construction,
Statoil Azerbaiajan A.S.,
Turkish Petroleum Overseas Company Limited

This Addendum is made and entered even date with the Agreement on the Exploration, Development and
Production Sharing for the Shah Deniz Prospective Area in the Azerbaijan Sector of the Caspian Sea
(hereinafter called “EDPSA”) between:

THE STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC (hereinafter called SOCAR) a Government
body on the one hand and

BP EXPLORATION (AZERBAIJAN) LIMITED, a company incorporated in England, ELF PETROLEUM
AZERBAIJAN B.V., a company incorporated in the Netherlands, LUKOIL INTERNATIONAL LIMITED, a
company registered in the Republic of Ireland, OIL INDUSTRIES ENGINEERING and CONSTRUCTION, a
company incorporated in the Islamic Republic of Iran, STATOIL AZERBAIJAN A.S., a company
incorporated in Norway and TURKISH PETROLEUM OVERSEAS COMPANY LIMITED, a company
incorporated on the Island of Jersey (hereinafter called “the Contractor Parties”) on the other hand.

The entities named above may sometime be referred to individually as “Party” and collectively as “Parties”.

WHEREAS:
1. SOCAR has informed Contractor Parties that SOCAR Commercial Affiliate (hereinafter called
”SCA”) has not yet been formed; and
2. SOCAR is willing and fully empowered to assume and be bound by all obligations and liabilities of
SCA under the EDPSA pursuant to the resolutions of the Board of SOCAR dated a certified

extract of which is attached hereto as Exhibit 1; and
3. SOCAR and Contractor Parties have agreed that Contractor Parties shall rely upon SOCAR to act

on behalf of SCA pending the formation of the SCA and SCA’s written ratification of the EDPSA as
hereinafter appears.

84
NOW THEREFORE, in consideration of Contractor Parties entering into the EDPSA of even date herewith
the Parties hereby agree as follows:

1.

The Parties agree that SOCAR shall be responsible for all obligations of SCA under the EDPSA and
shall act on behalf of SCA, until such time as: (i) SCA has been duly organised and is validly existing
in accordance with the law of its country of incorporation and with its charter; (ii) SCA has ratified its
participation in the EDPSA and this Addendum through a resolution of its Board of Directors; (iii) SCA
has ratified all actions taken by SOCAR on behalf of SCA and all actions taken by Contractor Parties
pursuant to Paragraph 2 herein; and (iv) SCA delivers to the Contractor Parties all documents
evidencing (i), (ii) and (iii) above. The parties may place reliance on the actions of SOCAR taken on
behalf of SCA and all action taken by Contractor Parties pursuant to Paragraph 2 herein as if taken
by SCA itself until such time as the event and actions required in (i), (ii) and (iii) and (iv) above have
occurred.

The parties agree that pending organization of SCA and pending the occurrence of all the events
and actions (including but not limited to the authorization and ratification of the EDPSA and this
Addendum by SCA) required in Paragraph 1 above, the Contractor Parties shall be entitled to enter
into any agreement which is necessary or expedient for the performance of the EDPSA (such as, but
not limited to the joint operating agreement or any agreement for the purchase of services and
goods). SCA shall be bound by any agreement entered into by the Contractor Parties prior to the
events and actions required in Paragraph 1 above and shall ratify all such actions taken by the
Contractor Parties promptly after it is duly organised and is validly existing and shall in writing agree
to observe and perform all the terms and conditions of any such joint operating agreement.

SOCAR hereby undertakes that: (i) SCA shall be duly organised and validly existing as soon as
possible after the execution of this Addendum; (ii) SOCAR shall ensure that SCA authorises and
ratifies its participation in the EDPSA and this Addendum through a resolution of its Board of
Directors promptly after it is duly organised and is validly existing; (iii) SOCAR shall ensure that SCA
ratifies all actions taken by SOCAR on behalf of SCA and all actions taken by the Contractor Parties
pursuant to Paragraph 2 herein promptly after it is duly organised and validly existing; and (iv)
SOCAR shall ensure that SCA delivers to the Parties all documents evidencing (i), (ii) and (iii)
promptly after it is duly organised and validly existing.

The Parties agree that the condition precedent set forth in Article 25.1 (a)(i) of the EDPSA requiring
authorisation by the Board of Directors of each of the parties to the EDPSA to enter into the EDPSA
has been satisfied in relation to SCA by the issuance of the resolution of the Board of SOCAR dated
attached hereto as Exhibit 1.

SOCAR hereby undertakes to cause SCA to deliver to each of the Contractor Parties SCA’s
Ultimate Parent Company Guarantee promptly after SCA is formed and validly existing and this
undertaking is hereby agreed to satisfy the condition precedent set forth in Article 25.1 (a) (ii) of the
EDPSA.

This Addendum modifies and/or amends the relevant terms and conditions of the EDSA as set forth
herein and shall be considered for all purposes a part of the EDPSA and shall accordingly be given
the full force of law in the Azerbaijan Republic as provided in Article 25.1 of the EDPSA.

Any disputes arising out of or in connection with this Addendum shall be resolved as set forth in

Article 23.3 of the EDPSA and the law governing this Addendum shall be as set forth in Article 23.1 of
the EDPSA.

85
IN WITNESS WHEREOF the Parties have executed this Addendum as of the 4 day of June 1996 by their
duly authorised representatives.

For and on behalf of the

State Oil Company of the Azerbaijan Republic

By By

Title The President of SOCAR Title General Manager.

For and on behalf of

BP Exploration (Azerbaijan) Limited

By By

Title__ Deputy Chief Executive Officer___ Title ___ Manager (Azerbaijan)

For and on behalf of

Elf Petroleum Azerbaijan B.V.

By By

Title __ Chairman and C. E. O. Title Senior Vice President

For and on behalf of

LUKoil International Ltd.

By By

Title First Vice President Title Vice President

For and on behalf of

Oil Industries Engineering and Construction

By By

Title __ Managing Director. Title Marketing Director

For and on behalf of

STATOIL Azerbaijan A.S.

By By

Title Senior Vice President Title __—Vice President.

For and on behalf of

Turkish Petroleum Overseas Company Limited

By By

Title ___—~sGeneral Manager Title Group Manager

86
EXHIBIT 1

to Addendum to Agreement on the Exploration,
Development and Production Sharing for the
Shah Deniz Prospective Area in the Azerbaijan
Sector of the Caspian Sea

Extract of Resolutions of the Board of the State Oil Company of the Azerbaijan Republic. A meeting was
held on day of 1996 by the Board of the State Oil Company of the Azerbaijan
Republic (hereinafter “SOCAR”) WHEREBY IT WAS RESOLVED as follows:

1.

that an affiliated entity of SOCAR be formed as soon as possible to act as the SOCAR
Commercial Affiliate under the Agreement on the Exploration, Development and Production Sharing
for the Shah Deniz Prospective Area in the Azerbaijan Sector of the Caspian Sea (hereinafter “Shah
Deniz EDPSA’).

that SOCAR be responsible for all the obligations of the SOCAR Commercial Affiliate under the
Shah Deniz EDPSA and the Addendum to the Shah Deniz EDPSA relating to the formation of
SOCAR Commercial Affiliate (hereinafter “the Addendum’) and if required by the other parties to the
Shah Deniz EDPSA, shall act on behalf of such entity until such entity has been duly organised and is
validly existing in accordance with the law of its country of incorporation and its charter.

that SOCAR shall ensure that, promptly after the entity to act as SOCAR Commercial Affiliate
has been formed and is validly existing, the Board of Directors of that entity (hereinafter “SCA”) shall:

(i) pass a resolution ratifying the entry into the Shah Deniz EDPSA and the Addendum on
SCA’s behalf by SOCAR.

(ii) pass a resolution ratifying all actions taken by SOCAR on SCA’s behalf and all actions
taken by the Contractor Parties on SCA’s behalf.

(iii) provide each party to the Addendum with written notice of SCA’s unqualified ratification
of the terms of the Shah Deniz EDPSA and the Addendum and documents evidencing
the passing of the resolutions referred to in (i) and (ii) above.

that submission of the following documents be made to the Milli Majlis of the Azerbaijan Republic for
ratification and enactment after the execution thereof:

- The Shah Deniz EDPSA
- The Addendum
- The Government Guarantee in the form appearing in Appendix 5 of the Shah Deniz EDPSA

Certified to be a true copy of the Resolutions of the Board of the State Oil Company of the Republic of
Azerbaijan

By Secretary of State Oil Company Council

Rafig Abdullayev

Baku

1996

| certify the signature performed in my presence

on

1996

Signed by

Title

87
SECOND ADDENDUM
to
Agreement on Exploration, Development and Production Sharing for the Shah Deniz Prospective
Area in the Azerbaijan Sector of the Caspian Sea
between
The State Oil Company of the Azerbaijan Republic
and
SOCAR Commercial Affiliate,
BP Exploration (Azerbaijan) Limited,
Elf Petroleum Azerbaijan B.V.,
LUKoil International Ltd,
Oil Industries Engineering and Construction,
Statoil Azerbaijan A.S.,

Turkish Petroleum Overseas Company Limited,

This Addendum is made and entered among and between:

THE STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC, a Government body, SOCAR
COMMERCIAL AFFILIATE, a company to be formed by the State Oil Company of Azerbaijan Republic, BP
EXPLORATION (AZERBAIJAN) LIMITED, a company incorporated in England, ELF PETROLEUM
AZERBAIJAN B. V., a company incorporated in Netherlands, LUKOIL INTERNATIONAL LIMITED, a
company registered in the Republic of Ireland, OIL INDUSTRIES ENGINEERING AND CONSTRUCTION,
a company incorporated in the Islamic Republic of Iran, STATOIL AZERBAIJAN A.S., a company
incorporated in Norway and TURKISH PETROLEUM OVERSEAS COMPANY LIMITED, a company
incorporated on the Island of Jersey (hereinafter called “the Parties”).

WHEREAS the Parties wish to amend the Agreement on Exploration, Development and Production Sharing
for the Shah Deniz Prospective Area in the Azerbaijan Sector of the Caspian Sea (hereinafter called
EDPSA) entered 4" June 1996 between the Parties as hereinafter appears.

WHEREBY IT IS AGREED as follows:

1. The definition of “Ultimate Parent Company” appearing in Appendix 1 to the EDPSA shall be
read as if the words “in the case of OIEC, National Iranian Oil Company, a company
incorporated in the Islamic Republic of Iran” were deleted and substituted by the words “in the
case of OIEC, National Iranian Oil Company, a company incorporated in the Islamic Republic of
Iran and Retirement, Savings and Welfare Funds of the Employees of the Iranian Oil Industry, an
entity established in the Islamic Republic of Iran”.

2. The Parties shall use all reasonable endeavours to have the enactment giving the EDPSA the
full force of law passed incorporating the said amendment.

3. Save for the said amendment no further or other amendment is to be constructed hereby and the
Parties hereby confirm the terms and conditions of the EDPSA.

4. Any dispute arising out of or in connection with this Addendum shall be resolved by arbitration in

the same place and in the same manner as provided in the EDPSA and the law governing this
Addendum shall be as set forth in Article 23.1 of the EDPSA.

88
IN WITNESS WHEREOF the Parties hereto have executed this Addendum as of the 26" day of July 1996

by their duly authorised representatives.

For and on behalf of the
State Oil Company of the Azerbaijan Republic
By By

Title President, Title

General Manager.

For and on behalf of
SOCAR Commercial Affiliate
By By

Title _ President, SOCAR. Title ___ General Manager, SOCAR

For and on behalf of
BP Exploration (Azerbaijan) Limited
By By

Title Sen. Dev. Mgr. Title Senior Legal Advisor.

For and on behalf of
Elf Petroleum Azerbaijan B.V.
By By

Title ___ Chairman Title

Senior Vice President

For and on behalf of
LUKoil International Ltd.

By By

Title NepBbi BULe-NpesugeHT, Title V.P.

For and on behalf of

Oil Industries Engineering and Construction

By By

Title __ Managing Director. Title __ Marketing Director
For and on behalf of

STATOIL Azerbaijan A.S.

By By

Title ____ Commercial Manager Title Lawyer

For and on behalf of
Turkish Petroleum Overseas Company Limited
By By

Title Director. Title

Project Advisor.

89
THIRD ADDENDUM
to
Agreement on the Exploration, Development and Production Sharing for the Shah Deniz
Prospective Area in the Azerbaijan Sector of the Caspian Sea
BETWEEN
THE STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC
AND
SOCAR COMMERCIAL AFFILIATE,
BP EXPLORATION (AZERBAIJAN) LIMITED,
ELF PETROLEUM AZERBAIJAN B.V.,
LUKAGIP N.V.,
OIL INDUSTRIES ENGINEERING AND CONSTRUCTION,
STATOIL AZERBAIJAN A.S.,
and
TURKISH PETROLEUM OVERSEAS COMPANY LIMITED,

THIS THIRD ADDENDUM to the Agreement dated the fourth day of June 1996 on the Exploration,
Development and Production Sharing for the Shah Deniz Prospective Area in the Azerbaijan Sector of the
Caspian Sea is made and entered into in Baku Azerbaijan this 28 day February, 2001 BY AND BETWEEN:

THE STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC (hereinafter called “SOCAR’), a
Government body, SOCAR COMMERCIAL AFFILIATE, a company to be formed by the State oil Company
of the Azerbaijan Republic, BP EXPLORATION (AZERBAIJAN) LIMITED, a company incorporated in
England, ELF PETROLEUM AZERBAIJAN B.V., a company incorporated in the Netherlands, LUKAGIP
N.V., a company incorporated in the Netherlands, OIL INDUSTRIES ENGINEERING COMPANY LIMITED,
a company incorporated in the Islamic Republic of Iran, STATOIL AZERBAIJAN A.S., a company
incorporated in Norway and TURKISH PETROLEUM OVERSEAS COMPANY LIMITED a company
incorporated in the Island of Jersey.

WHEREAS a Discovery has been made of potentially commercial quantities of Non-associated Natural Gas
in the Contract Area which SOCAR and Contractor agree, as hereinafter provided, is to be developed as a
Non-associated Natural Gas Discovery subject to Contractor giving Notice of Discovery and its
Commerciality pursuant to Article 4.4 of the EDPSA, and

WHEREAS pursuant to Article 15.2 of the EDPSA SOCAR and Contractor have agreed certain additional
terms as hereinafter appear.

NOW THEREFORE it is hereby agreed as follows:-

1 DEFINITIONS

Unless the context otherwise requires, expressions defined in the EDPSA shall have the same meaning
where used herein and the following expressions shall have the meanings set out below.

“EDPSA’ means the Agreement on the Exploration, Development and Production Sharing dated June 4,
1996 for the Shah Deniz Prospective Area in the Azerbaijan sector of the Caspian Sea as subsequently
amended.

90
“Pipeline Facilities’ has the meaning ascribed to that expression in Article 4.1(b) of this Third
Addendum.

“Natural Gas Sale and Purchase Agreement(s)” has the meaning ascribed to that expression in Article
4.1(a) of this Third Addendum.

Reference to an Article is a reference to an Article of this Third Addendum unless specifically provided
otherwise.

2 ADDITIONAL TERMS

The EDPSA, as modified and amended by this Third Addendum shall remain in full force and effect and
shall accordingly be given the full force of law in Azerbaijan as provided for in Article 23.1 of the EDPSA.
SOCAR and Contractor agree that further additional terms may be agreed as activities related to the
matters referred to in Article 4.1 of this Third Addendum are progressed.

3 MARKET OBJECTIVES OF THE PARTIES

SOCAR and Contractor agree that SOCAR and Contractor shall work together in a spirit of co-operation
and good faith in efforts to develop the Non-associated Natural Gas Discovery. SOCAR and Contractor
hereby record that the primary objective for which they shall initially strive shall be to supply Non-
associated Natural Gas to the Turkish market, but that if it appears to SOCAR or Contractor that they will
be unable to do so, SOCAR and Contractor shall continue to work in a spirit as aforesaid to identify
another market for Non-associated Natural Gas from the Discovery.

4 DEVELOPMENT OF NON-ASSOCIATED NATURAL GAS DISCOVERY

4.1 SOCAR and Contractor shall, as part of the development of the Non-associated Natural Gas
Discovery, use full and reasonable endeavours to achieve, on terms and conditions which reflect
those generally accepted in the international petroleum industry for the development of a discovery
of Non-associated Natural Gas such as the Non-associated Natural Gas Discovery and which
render the development of the Non-associated Natural Gas Discovery economically and
commercially acceptable in the view of SOCAR and Contractor, all the matters referred to in
paragraphs a) to g) below and such other matters as may reasonably be considered necessary by
SOCAR or Contractor:-

(a) the negotiations, execution and entering into force of a full, legally binding and unconditional
long term Natural Gas export sale and purchase agreement or agreements in respect of their
entitlement to Non-associated Natural Gas from the Non-associated Natural Gas discovery
under the EDPSA (“Natural Gas Sale and Purchase Agreement(s));

(b) the negotiation, execution and entering into force of rights of way, agreements regarding
transportation of gas (including but not limited to throughput and tariff agreements) and other
agreements for the pipe laying, construction, operation and maintenance and repair of all
pipelines, processing and other facilities (“Pipeline Facilities”) necessary to transport Natural
Gas from the Delivery Point to the point of sale and delivery specified in the Natural Gas Sale
and Purchase Agreement;

(c) the grant and issues by each state in which Pipeline Facilities are, or are to be, situated of the
necessary rights, approvals and licenses (including all land use rights) required for the pipe
laying, construction, operation, repair, maintenance and use of Pipeline Facilities and the
enactment by each such state of all legislation considered by SOCAR or Contractor to be
reasonably necessary or expedient for the development of the Non-associated Natural Gas
Discovery;

(d) the grant or transfer by owners of rights in land on which the Pipeline Facilities are, or are to be
situated of all rights necessary for the pipe laying, construction, operation, repair, maintenance
and use of Pipeline Facilities or otherwise the right to require the grant or transfer of such rights;

91
(e) the negotiation, execution and enactment into law and entry into force of multilateral treaties
between all the states in which Pipeline Facilities are, or are to be, situated providing, amongst
other things, for the uninterrupted storage processing and flow of Natural Gas in the Pipeline
Facilities, the fixing of stabilized taxes, levies, duties, payments, fees (including transit fees, if
any) or contributions or exemptions therefrom to which the Petroleum, the owner of the Pipeline
Facilities or shippers through the Pipeline Facilities will be subject;

(f) the negotiation, execution and entry into force of agreements among, as the case may be,
Contractor and SOCAR, the owners of the Pipeline Facilities and the shareholders thereof and
Third Parties relating to the financing of the laying and construction of the Pipeline Facilities, the
return on such investment and

(g) the negotiation, execution and entry into force of agreements relating to the treatment,
transportation and disposal of Crude Oil (including gas liquids).

4.2 SOCAR and Contractor agree that notwithstanding anything else contained in the EDPSA or in this
Third Addendum unless and until all the matters referred to in Article 4.1 of this Third Addendum
have been completed ready for execution, enactment or otherwise entered into force or made
appropriately conditional, as the case may be, and in all respects approved by SOCAR and
Contractor and, where necessary, Third Parties, there shall be no obligation on Contractor to
conduct Petroleum Operations under the EDPSA other than to work with SOCAR and with Third
Parties in accordance with Annual Work Programmes and related Budgets approved by the Steering
Committee to negotiate and seek to achieve the matters referred to in Article 4.1

5. DEVELOPMENT PROGRAMME

5.1 The Development Programme to be submitted by Contractor pursuant to Article 4.6 of the EDPSA
shall include proposals related to the achievement of all the matters referred to in Article 4.1 hereof
and_also of all the approvals referred to in Article 4.2 hereof and any commitments and terms
contained in the Development Programme to start commercial production shall be conditional upon
the achievement of such matters and also the approvals referred to in Article 4.2 hereof. The
Development Programme shall be based on a staged development concept linked to Natural Gas
Sale and Purchase Agreements.

5.2 Notwithstanding the provisions of Articles 4.6(c) and (d) of the EDPSA, SOCAR and Contractor shall
use all reasonable endeavours to agree a Development Programme and achieve all the matters
referred to in Article 4.1 hereof by 1°‘ May 2001 with the intent that the Parties be in a position not
later than October 2001 to seek the approval of their respective boards to proceeding with the
construction phase of the development of the Non-associated Natural Gas Discovery in accordance
with the Development Programme.

6 APPLICATION OF THE ADDENDUM

The Parties agree that references to the “EDPSA” in the Addendum made and entered into of even date
with the Agreement on the Exploration, Development and Production Sharing for the Shah Deniz
Prospective Area in the Azerbaijan Sector of the Caspian Sea shall include a reference to that Agreement
as previously modified and/or amended and as modified and/or amended by this Third Addendum.

7 ARBITRATION AND APPLICABLE LAW

Any disputes arising out of or in connection with this Addendum shall be resolved as provided in Article
23.3 of the EDPSA and the law governing this Addendum shall be as set out in Article 23.1 of the EDPSA.

92
IN WITNESS WHEREOF the parties hereto have executed this Addendum as of the day 28 February, 2001
by their duly authorized representatives.

For and on behalf of the

State Oil Company of the Azerbaijan Republic

By By
Title Title

For and on behalf of

SOCAR Commercial Affiliate

By By
Title Title

For and on behalf of

BP Exploration (Azerbaijan) Limited

By By
Title Title

For and on behalf of

Elf Petroleum Azerbaijan B.V.

By By
Title Title

For and on behalf of

LukAgip N.V.
By By
Title Title

For and on behalf of

Oil Industries Engineering and Construction

By By
Title Title

For and on behalf of

STATOIL Azerbaijan A.S.

By By
Title Title

For and on behalf of

Turkish Petroleum Overseas Company Limited

By By
Title Title

93
DOCUMENT NO. 3

CONFORMED COPY

FOURTH ADDENDUM
to

Agreement on the Exploration, Development and Production Sharing for the Shah Deniz
Prospective Area in the Azerbaijan Sector of the Caspian Sea

BETWEEN
MINISTRY OF FUEL AND ENERGY OF THE AZERBAIJAN REPUBLIC
AZERBAIJAN (SHAH DENIZ) LIMITED
BP EXPLORATION (AZERBAIJAN) LIMITED
TOTALFINAELF E&P AZERBAIJAN B.V.
LUKAGIP N.V.
NAFTIRAN INTERTRADE CO (NICO) LIMITED
STATOIL AZERBAIJAN AS

TURKISH PETROLEUM OVERSEAS COMPANY LIMITED

THIS FOURTH ADDENDUM to the Agreement dated the fourth day of June 1996 on the Exploration,
Development and Production Sharing for the Shah Deniz Prospective Area in the Azerbaijan Sector of the
Caspian Sea is made and entered into in Baku, Azerbaijan this 25th day of February 2003.

BY AND BETWEEN:

MINISTRY OF FUEL AND ENERGY OF THE AZERBAIJAN REPUBLIC, a state entity organised under the
laws of the Azerbaijan Republic, (for and on behalf of the Azerbaijan Republic) (hereinafter called "State"),
AZERBAIJAN (SHAH DENIZ) LIMITED, an exempted limited liability company incorporated under the laws
of the Cayman Islands, BP EXPLORATION (AZERBAIJAN) LIMITED, a company incorporated in England
and Wales, TOTALFINAELF AZERBAIJAN E&P B.V, a company incorporated in The Netherlands,
LUKAGIP N.V, a company incorporated in the Netherlands, NAFTIRAN INTERTRADE CO (NICO)
LIMITED, a company incorporated in the Island of Jersey, STATOIL AZERBAIJAN AS, a company
incorporated in Norway and TURKISH PETROLEUM OVERSEAS COMPANY LIMITED a company
incorporated in the Island of Jersey.

WHEREAS a Discovery has been made of potentially commercial quantities of Non-associated Natural
Gas and Crude Oil in the Contract Area in respect of which Contractor has given a Notice of Discovery and
its Commerciality pursuant to Article 4.4 of the EDPSA.

WHEREAS, pursuant to Article 4.6 of the EDPSA, Contractor has submitted to the State Oil Company of
the Azerbaijan Republic ("SOCAR"), and SOCAR has approved, a Development Programme which
recognises and agrees the need for a staged development of said Discovery.

WHEREAS Contractor, together with State, are shareholders in Azerbaijan Gas Supply Company Limited,
an exempted limited liability company incorporated under the laws of the Cayman Islands, ("AGSC")
formed, inter alia, for the purpose of purchasing and selling certain quantities of Shah Deniz Stage 1
Production.

94
WHEREAS AGSC shall be required to arrange for transportation by pipeline of certain quantities of Shah
Deniz Stage 1 Production to its buyers at the Points of Sale.

WHEREAS State and Contractor wish to record their agreement on certain additional terms as hereinafter
appear.

NOW THEREFORE it is hereby agreed as follows:
1. DEFINITIONS

Unless the context otherwise requires, expressions defined in the EDPSA shall have the same meaning
where used herein and the following expressions shall have the meanings set out below.

"“AGSC" means Azerbaijan Gas Supply Company Limited, an exempted limited liability company
incorporated under the laws of the Cayman Islands.

“AGSC GTA" means the "Transportation Agreement relating to quantities of Natural Gas to be received at
Sangachal, Azerbaijan and then transported in the Pipeline and redelivered to various points in Azerbaijan,
Georgia and at the Azeri/Georgian and Georgian/Turkish borders" to be entered into between AGSC and
South Caucasus Pipeline Company Limited for the purposes specified therein.

“AGSC Operating Costs" has the meaning given such term in the Annual Reserved Capacity Deed.

"“AGSC_ Shareholders' Agreement" means the agreement to be entered into between AGSC, BP
Exploration (Azerbaijan) Limited, TotalFinaElf E&P Azerbaijan B.V., LUKAgip N.V., Naftiran Intertrade Co.
(NICO) Limited, Ministry of Fuel and Energy of the Azerbaijan Republic (for and on behalf of the Azerbaijan
Republic), Statoil Azerbaijan AS, Turkish Petroleum Overseas Company Limited, Azerbaijan (Shah Deniz)
Limited for the purposes specified therein.

“Annual Reserved Capacity Deed" means the deed to be entered into between AGSC and BP Exploration
(Shah Deniz) Limited (for and on behalf of the Contractor) for the purposes specified therein.

“Cumulative Entitlement to Date" is defined in Schedule 2 to this Fourth Addendum.

“EDPSA" means the Agreement on the Exploration, Development and Production Sharing dated June 4,
1996 for the Shah Deniz Prospective Area in the Azerbaijan sector of the Caspian Sea.

“Entitlement and Accounting Protocol" means Schedule 1 to this Fourth Addendum.

“Incremental Monthly Charges" has the meaning given such term in the AGSC GTA.

“Monthly Minimum Payments" has the meaning given such term in the AGSC GTA.
“MMP Guarantee" has the meaning given such term in the AGSC Shareholders' Agreement.

“Purchase Agreements" means gas purchase agreements entered into by AGSC for the purchase by
AGSC of Non-associated Natural Gas from the parties to the EDPSA to satisfy the obligations of the Stage
1 Sales Agreements and the Transportation Agreements.

"Stage 1 Sales Agreements" has the meaning given such terms in the AGSC Shareholders’ Agreement.

"Seller Representative Agreement" means the agreement to be entered into between the Contractor, the
Ministry of Fuel and Energy of the Azerbaijan Republic (for and on behalf of the Azerbaijan Republic), and
BP Exploration (Shah Deniz) Limited appointing BP Exploration (Shah Deniz) Limited as the representative
of the Contractor and the State for the purposes specified therein.

95
"Shah Deniz JOA" means the Joint Operating Agreement, dated 5 March 1997, between BP Exploration
(Azerbaijan) Limited; Elf Petroleum Azerbaijan B.V.; LUKoil International Ltd; Oil Industries Engineering and
Construction; Statoil Azerbaijan AS; and Turkish Petroleum Overseas Company Limited; and SOCAR
Commercial Affiliate, relating to the Shah Deniz PSA.

"Shah Deniz Stage 1 Production" means any Petroleum produced using the production capacity (as may
be modified from time to time) of the Stage 1 Platform and any connected sub-sea facilities.

"Stage 1 Platform" means the first platform to be installed in the Contract Area as part of the first stage of
development of the Contract Area, as the same may be modified or replaced from time to time.

“Transportation Agreements" has the meaning given such term in the AGSC Shareholders' Agreement.

References to any document or agreement shall include references to such document or agreement as
amended, modified, novated or replaced from time to time.

References in this Fourth Addendum to Articles and Schedules are, unless otherwise specified, references
to the articles of, and the schedules to, this Fourth Addendum.

The Schedules to this Fourth Addendum form part of this Fourth Addendum.

Reference to the word "including" where used in this Fourth Addendum shall be deemed to be followed by
the phrase "without limitation".

2. CONTINUANCE OF EDPSA

The EDPSA, as supplemented and/or clarified by this Fourth Addendum, shall remain in full force and
effect and shall accordingly be given the full force of law in Azerbaijan as provided for in Article 23.1 of the
EDPSA. Nothing in this Fourth Addendum shall be construed to increase or decrease the rights,
obligations and privileges of the Parties in respect of further development of Shah Deniz resources
pursuant to the EDPSA.

3. ADDITIONAL TERMS IN RESPECT OF SHAH DENIZ STAGE 1 PRODUCTION
The Parties agree that the following provisions shall apply in respect of Shah Deniz Stage 1 Production:

3.1 (a) The Parties acknowledge that the sale of Non-associated Natural Gas to AGSC under the
Purchase Agreements is not on arm's length terms and, as required pursuant to Article
13.1(b) of the EDPSA, the Parties hereby agree that such quantities of Non-associated
Natural Gas sold to AGSC pursuant to the Purchase Agreements shall for the purposes of
the EDPSA be valued in accordance with the calculation set out in Clause 3.1(b) below. The
value per unit of Natural Gas implicit in the calculation set out in Clause 3.1(b) below shall be
deemed to be the "Net Back Value" (as such term is used in the EDPSA).

(b) The value of Non-associated Natural Gas sold to AGSC under the Purchase Agreements in
any given Calendar Quarter, shall be calculated as the aggregate of the amounts receivable
(whether or not received) by AGSC in respect of the sale of such Non-associated Natural
Gas pursuant to the Stage 1 Sales Agreements in respect of such Calendar Quarter LESS
(i) the aggregate Incremental Monthly Charges incurred (whether or not paid) by AGSC in
respect of such Non-associated Natural Gas in respect of such Calendar Quarter; and
(ii) any tariff charges incurred (whether paid or not paid) in respect of such Calendar Quarter
pursuant to any transportation agreement (other than the AGSC GTA) that may be entered
into by AGSC (excluding any amount of Monthly Minimum Payments, which form part of any
such tariff charges). For the avoidance of doubt, the value of such Non-associated Natural
Gas shall not include amounts receivable (whether or not received) where such amounts do
not directly relate to the delivery of Natural Gas pursuant to the Stage 1 Sales Agreements
(such excluded amounts shall include, without limitation, (A) interest charges on late
payments and (B) subject to the provisions of paragraph 5 of the Entitlement and Accounting
Protocol, revenues received pursuant to take-or-pay provisions (or similar provisions
pursuant to which payments are received in respect of Natural Gas not taken)).

96
3.2 All costs and expenses of the "Seller Representative" (as defined in the Seller Representative
Agreement) paid by the JOA Parties pursuant to the Seller Representative Agreement shall be
charged to the Petroleum Operations Account as Operating Costs.

3.3. All amounts in respect of Monthly Minimum Payments and AGSC Operating Costs paid by the
Operating Company (for and on behalf of the Contractor) pursuant to the Annual Reserved Capacity
Deed or paid by the Contractor Parties pursuant to the MMP Guarantee shall be charged to the
Petroleum Operations Account as Operating Costs.

3.4 The Delivery Point shall be:

(a) for Non-associated Natural Gas produced from the Contract Area, the "Entry Point" as
defined in the Purchase Agreements; and

(b) for Crude Oil produced from the Contract Area, the outlet flange for liquid export from the
Shah Deniz facilities in the Sangachal terminal.

State and the Contractor agree to take all necessary steps to procure formal confirmation of such
Delivery Point by the Steering Committee.

4. ADDITIONAL TERMS

The Entitlement and Accounting Protocol (attached hereto as Schedule 1) describes an agreed
interpretation in respect of the calculation and practical application of various terms and provisions of the
EDPSA in respect of such Shah Deniz Stage 1 Production as is required to satisfy the obligations of the
Purchase Agreements and, mutatis mutandis, to the balance of any Shah Deniz Stage 1 Production. In
addition, the Parties agree that, notwithstanding anything to the contrary in this Fourth Addendum,
paragraphs 1 and 2 of the Entitlement and Accounting Protocol shall apply, mutatis mutandis, in respect of
all production from the Contract Area (unless otherwise mutually agreed by the Parties).

5. APPLICATION OF THE ADDENDUM

The Parties agree that references to the "EDPSA" in the Addendum made and entered into of even date
with the Agreement on the Exploration, Development and Production Sharing for the Shah Deniz
Prospective Area in the Azerbaijan Sector of the Caspian Sea shall include a reference to that Agreement
as previously modified and/or amended and as supplemented and/or clarified by this Fourth Addendum.

6. STATE REPRESENTATIVE

Contractor and State hereby agree that, with effect from the date of this Fourth Addendum, Contractor shall
treat the Ministry of Fuel and Energy of the Azerbaijan Republic rather than SOCAR as Government body
representing State for all purposes under the EDPSA, and Contractor and State agree that the Ministry of
Fuel and Energy of the Azerbaijan Republic shall be entitled to exercise all the rights of State and shall be
obliged to discharge all the obligations of State under the EDPSA as if the Ministry of Fuel and Energy of
the Azerbaijan Republic were a party to the EDPSA.

7. ARBITRATION AND APPLICABLE LAW
Any disputes arising out of or in connection with this Fourth Addendum shall be resolved as provided in

Article 23.3 of the EDPSA and the law governing this Fourth Addendum shall be as set out in Article 23.1 of
the EDPSA.

97
IN WITNESS WHEREOF the Parties have executed this Fourth Addendum as of the 25th day of February
2003 by their duly authorised representatives.

For and on behalf of

Ministry of Fuel and Energy of the Azerbaijan Republic (for and on behalf of the Azerbaijan Republic)
By Mejid Kerimov

Title Minister of Fuel and Energy

For and on behalf of

Azerbaijan (Shah Deniz) Limited
By Valeh Aleskerov

Title Director

For and on behalf of

BP Exploration (Azerbaijan) Limited
By Robert D. Kelly

Title Director

For and on behalf of
TotalFinaElf E&P Azerbaijan B.V.
By Jean-Claude Nawrot

Title Director

For and on behalf of
LukAgip N.V.

By Rustam Tukhbatullin
Title President

For and on behalf of

Naftiran Intertrade Co (NICO) Limited
By Mohammed Rouhani

Title Director

For and on behalf of
Statoil Azerbaijan AS

By Georg Gundersen
Title Director

For and on behalf of

Turkish Petroleum Overseas Company Limited
By Orhan Duran

Title President

98
14

1.2

1.3

Schedule 1

Entitlement and Accounting Protocol
ENTITLEMENT SHARE TO TOTAL PRODUCTION

Not less than ten (10) days prior to the beginning of Calendar Quarter, the Operating Company
shall provide to the State (with a copy to each of the then parties to the Shah Deniz JOA) a
statement of the Production Entitlement Shares applicable during such Calendar Quarter, as
calculated in accordance with the provisions of paragraphs 1.2 to 1.4 (inclusive) below. Total
Production in Calendar Quarter, shall be split between Contractor and the State in accordance with
the Contractor Production Entitlement Share and the State Production Entitlement Share,
respectively, for such Calendar Quarter,. For the avoidance of doubt, when applying the Contractor
Production Entitlement Share in order to determine the split of Total Production (between the State
and Contractor) in any given Calendar Quarter, such Contractor Production Entitlement Share shall
be applied evenly to quantities of both Natural Gas and Crude Oil, such that, the proportion of (a)
Natural Gas and (b) Crude Oil, received by Contractor is the same.

The "Contractor Estimated Dollar Entitlement" (CEDE,) (expressed in US Dollars) for Calendar
Quarter, shall be calculated in accordance with the principles of Article 11 of the EDPSA and shall
comprise the following elements: (a) recovery of Operating Costs; (b) recovery of Capital Costs; and
(c) Profit Petroleum.

CEDE, shall be calculated in accordance with the following formula:
CEDE, = O, + Cy + Pre RAn-1
Where:

O, = Operating Company's good faith estimate of total Operating Costs recoverable during
Calendar Quarter, (expressed in US Dollars).

C,, = lower of (i) Operating Company's good faith estimate of total Capital Costs recoverable during
Calendar Quarter, (expressed in US Dollars); and (ii) (TR, — On) * 0.5 (provided that in no event
shall C,, be less than zero (0)).

P, = (TRa — On — Cn)* Rn (provided that in no event shall P,, be less than zero (0)).

RA,.1 = the Reconciliation Amount calculated in accordance with Article 2 of this Schedule not later
than twelve (12) days prior to the end of Calendar Quarter,

TR, = Operating Company's good faith estimate of total revenue for Calendar Quarter, (expressed
in US Dollars) calculated as the estimated value of such Total Production during Calendar Quarter,
(determined based on the estimated volume of Total Production for Calendar Quarter, multiplied by
the estimated average Net Back Value for such Total Production, such Net Back Value: (i) for
Natural Gas sold to AGSC pursuant to the Purchase Agreements, being calculated in accordance
with Article 3.1(b) of this Fourth Addendum, taking into account the provisions of paragraph 5.2
below; (ii) for any other Non-Associated Natural Gas being calculated in accordance with Article 13
of the EDPSA; and (iii) for Crude Oil being calculated in accordance with Article 13 of the EDPSA).

R, = the applicable "Contractor Share (%)" as shown in the "Profit Petroleum Sharing Table" in
respect of Calendar Quarter, determined in accordance with Article 11.5 of the EDPSA.

The "State Estimated Dollar Entitlement" (SEDE,) (expressed in US Dollars) for Calendar Quarter,
shall be calculated in accordance with the principles of Article 11 of the EDPSA and shall comprise
a Profit Petroleum element only.
SEDE, shall be calculated in accordance with the following formula:
SEDE, = TR, - CEDE, .

99
1.4

21

The product (expressed in the form of a percentage) of (a) CEDE,, divided by (b) the sum of SEDE,
plus CEDE, is hereinafter referred to as the "Contractor Production Entitlement Share" (CPES,).
The product (expressed in the form of a percentage) of (a) SEDE, divided by (b) the sum of SEDE,
plus CEDE, is hereinafter referred to as the "State Production Entitlement Share" (SPES,).
"Production Entitlement Shares" means, in relation to a given Calendar Quarter,, CPES, and
SPES,.

RECONCILIATION METHOD

Not later than twelve (12) days before the end of Calendar Quarter,, the Operating Company shall
provide to the State (with a copy to each of the then parties to the Shah Deniz JOA) a report relating
to reconciliation between the Production Entitlement Shares used during Calendar Quarter, and
Calendar Quarter,.;, and the respective Actual Entitlement Shares or Revised Entitlement Shares as
defined below. Such report shall include:

(a) the CPES,., and SPES,..;

(b) a calculation of actual entitlement shares ("Actual Entitlement Shares") of the State and
Contractor, respectively, to Total Production for Calendar Quarter,.; based on the actual
numbers for Total Production volumes, Net Back Values, Capital Costs and Operating Costs
(taking into account any adjustments made to such items during Calendar Quarter,., in
accordance with paragraph 6 below) relating to Calendar Quarter,.1;

(c) a statement of the difference in cumulative values received by the State and Contractor to
the end of Calendar Quarter,., due to any difference between Actual Entitlement Shares (as
calculated in (b) above) and the CPES and SPES as applied to all Calendar Quarters up to
and including Calendar Quarter,.,. This difference in value shall be expressed in US Dollars;

(d) the CPES, and SPES,;

(e) a revised estimate of the entitlements of the State and Contractor to Total Production for
Calendar Quarter, ("Revised Production Entitlement Shares") based on the actual numbers
for Total Production volumes, Net Back Values, Capital Costs and Operating Costs (taking
into account any adjustments made to such items during Calendar Quarter, in accordance
with paragraph 6 below) relating to Calendar Quarter, to the extent available (but in any
event for not less than the first two months of Calendar Quarter,). Recognising that this
calculation is made twelve (12) days prior to the end of Calendar Quarter,, where such
actual information is not available, the calculation shall be made using good faith estimates
for the period for which such actual information is not complete or available. Any such good
faith estimate for Calendar Quarter, shall not necessarily be the same as that used in the
original calculation of Production Entitlement Shares for such Calendar Quarter,;

(f) a statement of the difference in value received by the State and Contractor due to any
difference between the Revised Production Entitlement Shares (as calculated in (e) above)
for Calendar Quarter, and the Production Entitlement Shares for such Calendar Quarter,.
This difference in value shall be expressed in US Dollars;

(g) if, and to the extent that, the aggregate of items (c) and (f) above show that a reconciliation
is required, the Operating Company shall also provide a statement showing the amount
(expressed in US Dollars) that the Contractor has over or under recovered. This number
shall be positive (in the event of Contractor over recovery) or negative (in the event of
Contractor under recovery) as appropriate to the net position of the Contractor and is
referred to in this Entitlement and Accounting Protocol as the "Reconciliation Amount".

FINANCE COSTS ON MONTHLY MINIMUM PAYMENT
It is acknowledged that the inclusion of the Monthly Minimum Payments as Operating Costs under

the EDPSA may result in such Monthly Minimum Payment amounts incurring Finance Costs if, and
to the extent that, they remain unrecovered by the Contractor during any given Calendar Quarter.

100
3.2

3.3

3.3

41

5.

The Contractor hereby agrees to waive any Finance Costs on any such unrecovered Monthly
Minimum Payments until the start of the first Calendar Quarter in which the State is first entitled to
Profit Petroleum (all Calendar Quarters prior to the first Calendar Quarter in which the State is first
entitled Profit Petroleum are hereinafter referred to as the "Initial Quarters"). For the purposes of
calculating the Finance Costs during the Initial Quarters the total amount of unrecovered Operating
Costs shall be calculated. The cumulative amount of Monthly Minimum Payments to date shall then
be deducted from this unrecovered Operating Cost total amount in order to calculate the amount of
unrecovered Operating Costs that shall be subject to Finance Costs in the Initial Quarters; provided
that such amount shall never be less than zero (0). Finance Costs shall then be applied to such
amount pursuant to the terms of the EDPSA and then added to the Petroleum Operating Account.

For all Calendar Quarters following the Initial Quarters the Contractor hereby agrees to waive any
Finance Costs on any such unrecovered Monthly Minimum Payments up to the amount of the
Contractor Unrecovered MMP Amount. The “Contractor Unrecovered MMP Amount" is calculated
by multiplying the Contractor's Cumulative Entitlement to Date by the amount of such unrecovered
Monthly Minimum Payments. The Cumulative Entitlement to Date to be applied to a given
unrecovered Monthly Minimum Payment shall be the Cumulative Entitlement to Date appropriate for
the period in which an amount in respect of such Monthly Minimum Payment was paid to AGSC.
under the Annual Reserved Capacity Deed.

For the purposes of calculating Finance Costs on unrecovered Operating Costs for all Calendar
Quarters , the Contractor Unrecovered MMP Amount shall first be deducted from the total amount of
unrecovered Operating Costs in order to calculate the amount of unrecovered Operating Costs that
shall be subject to Finance Costs in such Calendar Quarters; provided that the result shall never be
less than zero (0). Finance Costs shall then be applied to the remainder pursuant to the terms of
the EDPSA and then added to the Petroleum Operating Account.

INTEREST RECEIVED UNDER STAGE 1 SALES AGREEMENTS
Interest for late payment received by AGSC pursuant to the Stage 1 Sales Agreements shall not
have any effect on the entitlement share calculation (estimated or actual) in paragraphs 1.1 to 1.4

(inclusive) above.

PAYMENT FOR NATURAL GAS NOT TAKEN

5.1 Payments received by AGSC or the Parties in respect of take or pay provisions (or similar provisions

pursuant to which payments are received in respect of Natural Gas not taken) shall not be taken into
account for the purposes of paragraphs 1 and 2, nor in the calculation of the R Factor unless and
until, and then only to the extent that, make up gas quantities (corresponding to such take or pay
payments) are subsequently taken. If, and to the extent that, make-up quantities are subsequently
taken, the relevant portion of payments previously received corresponding to such make-up
quantities shall be included in the calculations under paragraphs 1 and 2 as if both (a) such portion
of the initial take or pay payments and (b) the subsequent payments for make-up quantities, were in
each case received in the Calendar Quarter in which such make-up gas quantities were actually
taken.

5.2 For the Stage 1 Sales Agreements, the following specific provisions shall apply:

(a) payments received by AGSC in respect of take or pay provisions (or similar provisions
pursuant to which payments are received in respect of Natural Gas not taken) under the
Stage 1 Sales Agreements shall be distributed pro rata between the sellers (as described in
the Purchase Agreements) on the basis of each such seller's Cumulative Entitlement to Date
in force on the date that such payments become payable to AGSC;

(b) if, and to the extent that, make-up quantities are subsequently taken pursuant to the terms of
the Stage 1 Sales Agreements, then the Operating Company shall make a calculation of the
difference between (a) the Cumulative Entitlement to Date applied at the time of distribution
of payments, and (b) the Production Entitlement Shares, in each case for Contractor and the
State, in force for the Calendar Quarter(s) during which such make up gas quantities
(corresponding to such take or pay payments) are taken. The Parties undertake to ensure

101
6.1

6.2

6.3

6.4

7A

that the appropriate reconciliation of any difference between such amounts (expressed in US
Dollars) will be effected outside of the provisions of the EDPSA; and

(c) if, and to the extent that, rights to make-up quantities under a Stage 1 Sales Agreement
expire or are otherwise not used, then, for each of the sellers under the Purchase
Agreements the Cumulative Entitlement to Date upon which any distribution of payments
was based (as contemplated in paragraph 5.2(a) above) shall be deemed to be final and no
reconciliation shall be required in respect of such amounts.

WRITE OFF OF BAD DEBTS

If, and to the extent, that certain amounts relating to the sale of Petroleum are deemed to be
unrecoverable as advised by AGSC, then such amounts may be written off, in which event the
Operating Company shall make a calculation of the amount of Capital Costs and Operating Costs
unrecovered as a consequence of such write off. Such calculation shall notionally allocate the
amount of such write off between the various elements described in paragraph 1.2 above (recovery
of Operating Costs, recovery of Capital Costs and Profit Petroleum) pro rata on the basis of the
original distribution between such elements in respect of the Petroleum to which such write off
relates. Following such calculation: (a) both the Contractor's and the State's share of any Profit
Petroleum in respect of which such write off relates shall be deemed to have zero value; (b)
Contractor's share of any Cost Recovery Petroleum in respect of which such write off relates shall
be deemed to have zero value; and (c) the amounts of such unrecovered Capital Costs and
Operating Costs shall be re-charged to the Petroleum Operations Account. Any costs re-charged in
accordance with this paragraph 6.1 shall, for the purposes of calculations under paragraphs 1 and
2 above, be deemed to have been incurred (and shall become recoverable) in the Calendar
Quarter in which such re-charge is effected.

If, and to the extent that, in a given Calendar Quarter, refunds are made or allowed (or agreed to be
made or allowed) by AGSC to the purchasers under, and pursuant to the terms of, the Stage 1
Sales Agreements and:

(d) such refunds relate to specific adjustments to either (i) recorded volumes of Natural Gas
delivered or (ii) the sales price for such delivered volumes of Natural Gas; and

(e) the amount of revenue associated with such refunds has previously been included in the
calculation of the Actual Entitlement Shares in accordance with paragraph 2 above,

then an amount equal to such refunds shall, for the purposes of calculations under paragraphs 1
and 2 above, be deducted from the total revenue for the applicable Calendar Quarter. The
Operating Company shall, additionally, make a calculation of the amount of Capital Costs and
Operating Costs unrecovered as a consequence of such refunds and such unrecovered Capital
Costs and Operating Costs shall be re-charged to the Petroleum Operations Account applying the
provisions of paragraph 6.1 above, mutatis mutandis.

The unrecovered Capital Costs and Operating Costs that are re-charged to the Petroleum
Operations Accounts as contemplated in paragraphs 6.1 and 6.2 above shall not include any
Finance Costs for the period between the production allocated for recovery of such costs and the re-
charging of such Costs to the Petroleum Operations Account.

In the event that any amount, or part thereof, written off in accordance with paragraph 6.1 above is
eventually recovered, the Operating Company shall allocate such recovered amount in accordance
with applicable Actual Entitlement Share. The Operating Company shall then credit the Petroleum
Operations Account with the amount so recovered, allocated between Capital Costs and Operating
Costs in accordance with the principles set out in paragraph 6.1 above.

PRINCIPLE OF ENTITLEMENT ALLOCATION

The Parties acknowledge that this Entitlement and Accounting Protocol is not exhaustive and does
not cover every possible eventuality relating to the treatment of entitlements and revenues under the
EDPSA. In the event that there arises a situation that is not anticipated in either the EDPSA or in

102
this Entitlement and Accounting Protocol, then the Parties shall endeavour to resolve the issue in a
manner that is consistent with the underlying principles that (i) the Contractor is entitled to fair
recovery of any costs incurred, or any value or production derived from Total Production that relates
to fair recovery of costs and (ii) the Contractor and the State are jointly entitled to profit, or any value
or production derived from Total Production that relates to such profit, such profit being calculated in
accordance with the provisions of Article 11 of the EDPSA.

103
Schedule 2
Cumulative Entitlement to Date

"Cumulative Entitlement to Date" for Contractor or the State (as applicable) shall be calculated as follows:

CED = E, x 100
TP
where
CED = such party's "Cumulative Entitlement to Date", calculated as a percentage;
E, = the aggregate amount of Total Production produced under the Shah Deniz

PSA to which the relevant party has become entitled in accordance with the
provisions of the Shah Deniz PSA;

TP = the aggregate amount of Total Production produced under the Shah Deniz
PSA to which the State and Contractor have, collectively, become entitled in
accordance with the provisions of the Shah Deniz PSA.

and in each case, any aggregate amount shall include all amounts of Total Production that
the State and Contractor have, collectively, become entitled to lift from the date of first lifting
pursuant to the Shah Deniz PSA through the end of the Calendar Year immediately prior to
the Calendar Year in which the relevant liability arose;

provided that where "TP" equals zero, Contractor's Cumulative Entitlement to Date shall be

100%. For the avoidance of doubt, the State's Cumulative Entitlement to Date when
calculated in accordance with this proviso shall be zero.

104
FIFTH ADDENDUM
to

Agreement on the Exploration, Development and Production Sharing for the Shah Deniz Prospective
Area in the Azerbaijan Sector of the Caspian Sea

BETWEEN
THE STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC
AND
AZERBAIJAN (SHAH DENIZ) LIMITED,
BP EXPLORATION (AZERBAIJAN) LIMITED,
TOTAL E&P AZERBAIJAN B.V.,

LUKOIL OVERSEAS SHAH DENIZ LIMITED
NAFTIRAN INTERTRADE CO. (NICO) LIMITED,
STATOIL AZERBAIJAN A.S
and

TURKISH PETROLEUM OVERSEAS COMPANY LIMITED.

105
THIS FIFTH ADDENDUM (the “Fifth Addendum”) to the Agreement dated the fourth day of June 1996
on the Exploration, Development and Production Sharing for the Shah Deniz Prospective Area in the
Azerbaijan Sector of the Caspian Sea is made and entered into in Baku Azerbaijan this an day of July
day 2008

BY AND BETWEEN:

THE STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC (hereinafter called “SOCAR” a
Governmental body), AZERBAIJAN (SHAH DENIZ) LIMITED, a company incorporated under the laws
of the Cayman Islands, BP EXPLORATION (AZERBAIJAN) LIMITED, a company incorporated under
the laws of England and Wales, TOTAL E&P AZERBAIJAN B.V., a company incorporated under the
laws of the Netherlands, LUKOIL OVERSEAS SHAH DENIZ LIMITED, a company incorporated under
the laws of the British Virgin Islands, NAFTIRAN INTERTRADE CO. (NICO) LIMITED, a company
incorporated under the laws of the Island of Jersey, STATOIL AZERBAIJAN A.S., a company
incorporated under the laws of Norway and TURKISH PETROLEUM OVERSEAS COMPANY
LIMITED, a company incorporated under the laws of the Island of Jersey.

WHEREAS a Discovery has been made of potentially commercial quantities of Non-associated Natural Gas
in the Contract Area in respect of which Contractor has given a Notice of Discovery and its Commerciality
pursuant to Article 4.4 of the EDPSA;

WHEREAS pursuant to Article 4.6 of the EDPSA, Contractor has submitted to SOCAR and SOCAR has
approved a Development Programme which recognises and agrees the need for a staged development of said
Discovery;

WHEREAS Article 15.2 of the EDPSA recognises the necessity of agreeing additional terms for the
commercial development of said Discovery; and

WHEREAS SOCAR and Contractor wish to record their agreement on the application of Article 28.1 (b) in
respect of a staged development of the said Discovery;

NOW THEREFORE it is hereby agreed as follows:

1 DEFINITIONS

Unless the context otherwise requires, expressions defined in the EDPSA shall have the same meaning
where used herein and the following expressions shall have the meanings set out below.

“EDPSA” means the Agreement on the Exploration, Development and Production Sharing dated June 4,
1996 for the Shah Deniz Prospective Area in the Azerbaijan sector of the Caspian Sea as subsequently
amended.

“NGSPA” means any long term Natural Gas sale and purchase agreement(s) entered into by the Contractor
Parties in respect of their entitlement to Natural Gas from the Non-associated Natural Gas Discovery under
the EDPSA and which is economically and commercially acceptable to SOCAR and such Contractor
Parties.

Reference to an Article is a reference to an Article of this Fifth Addendum unless specifically provided
otherwise.

106
2 CONTINUANCE OF EDPSA

The EDPSA, as modified and amended by this Fifth Addendum shall remain in full force and effect and
shall accordingly be given the full force of law in Azerbaijan as provided for in Article 23.1 of the EDPSA.

3 CONTRACTOR BONUS PAYMENTS

3.1

For the purposes of calculating the amount and timing of payment of the Bonus payment referred to

in Article 28.1(b) of the EDPSA and notwithstanding anything to the contrary therein, SOCAR and

Contractor hereby agree that in recognition of the fact that the Discovery is of Non-associated

Natural Gas and not Crude Oil and that reserves of Non-associated Natural Gas are not considered to

be commercial until contracted for under a NGSPA, the Bonus payments referred to in Article

28.1(b) shall be calculated and payable separately in respect of each NGSPA as follows:-

3.1.1 Subject to Article 3.1.6, Bonus payments shall be calculated on the basis of one million seven
hundred and ninety eight thousand eight hundred and eighty five Dollars (US$1,798,885) per
one (1) tef of Natural Gas and ten thousand Dollars (US$10,000) per one (1) million Barrels of
Crude Oil (both pro-rated for parts thereof);

3.1.2 An agreed initial Bonus payment has been made by Contractor to SOCAR of US$5,991,011
(five million nine hundred and ninety one thousand and eleven Dollars) based on the
commercially recoverable reserves for Stage 1 as specified in the Development Programme
(being 2.68 tcf of Natural Gas and 117 million Barrels of Crude Oil);

3.1.3 An additional initial Bonus payment shall be made in respect of each NGSPA entered into
during the Development and Production Period (other than the NGSPA between SOCAR and
Botas Petroleum Pipeline Corporation dated 12" March 2001 which is covered by the payment
referred to in Article 3.1.2 ) and shall:

3.1.3.1 be calculated on the lesser of (i) the amount of Natural Gas that Contractor is obliged
to make available under the relevant NGSPA and (ii) the amount of Natural Gas that
the purchaser under the relevant NGSPA is obliged to take and pay for (or pay for if
not taken) if made available, to the extent that such amount is producible within the
remaining duration of the Development and Production Period, together with the
associated Crude Oil expected to be produced in association therewith ; and

3.1.3.2 be payable within thirty (30) days of the latter of (i) the date upon which the relevant
NGSPA enters into full force and effect all conditions precedent having been either
satisfied or agreed to be waived or (ii) the date when the Fifth Addendum is fully
executed;

3.1.4 Except as provided in Article 28.1(c) of the EDPSA, no further Bonus payment shall be made
in respect of an NGSPA until the end of the Calendar Year in which either the actual
cumulative Natural Gas or cumulative Crude Oil production from the Shah Deniz field in
respect of such NGSPA exceeds the amount of Natural Gas or Crude Oil production upon
which the initial Bonus in respect of such NGSPA has been calculated whereupon the
following provisions shall apply in respect of such NGSPA:

3.1.4.1 at the end of said Calendar Year, and at the end of each Calendar Year thereafter the
actual cumulative produced volumes of Natural Gas and Crude Oil shall be
determined in respect of such NGSPA and Contractor shall pay to SOCAR as
additional Bonus (i) an amount equal to the Bonus payable on such cumulative
produced volumes of Natural Gas (calculated in accordance with Article 3.1.1 above)
less any amounts already paid to SOCAR as Bonus in respect of such Natural Gas
pursuant to this Article 3 and (ii) an amount equal to the Bonus payable on such
cumulative produced volumes of Crude Oil (calculated in accordance with Article
3.1.1 above) less any amounts already paid to SOCAR as Bonus in respect of such
Crude Oil pursuant to this Article 3; and

107
3.1.4.2 any additional Bonus payable to SOCAR pursuant to this Article 3.1.4 shall be
payable within thirty (30) days of the latter of (i) the end of the Calendar Year to
which the payment relates or (ii) the date when the Fifth Addendum is fully executed;

3.1.5 Initial Bonuses shall not be repayable, in whole or in part, if, for any reason, the reserves upon
which they are based are not produced by Contractor.

3.1.6 For the purposes of calculating any additional initial Bonus payment payable pursuant to
Article 3.1.3 and any further Bonus payable pursuant to Article 3.1.4 the Dollar amounts
referred to in Article 3.1.1 shall be escalated at the rate of LIBOR, from the date of payment
referred to in Article 3.1.2 to the date when any additional or further Bonus becomes payable
pursuant to Article 3.1.3.2 or 3.1.4.2.

3.2 For the purpose of determining the value of Natural Gas equivalent to one (1) Barrel of Crude Oil, a
conversion factor of 5559 scf/boe has been used and shall also be used for the purposes of Article

28.1(c) of the EDPSA.

4 APPLICATION OF THE ADDENDUM

The Parties agree that references to the “EDPSA” in the Addendum made and entered into of even date with
the Agreement on the Exploration, Development and Production Sharing for the Shah Deniz Prospective
Area in the Azerbaijan Sector of the Caspian Sea shall be deemed to include a reference to the EDPSA as
previously modified and/or amended and as modified and/or amended by this Fifth Addendum.

5 ARBITRATION AND APPLICABLE LAW

Any disputes arising out of or in connection with this Addendum shall be resolved as provided in Article
23.3 of the EDPSA and the law governing this Addendum shall be as set out in Article 23.1 of the EDPSA.

IN WITNESS WHEREOF the parties hereto have executed this Addendum as of the day of
2008 by their duly authorised representatives.

For and on behalf of

State Oil Company of the Azerbaijan Republic
By

Title

By

Title

For and on behalf of
Azerbaijan (Shah Deniz) Limited

By

Title

By

Title

For and on behalf of

108
BP Exploration (Azerbaijan) Limited
By

Title

By

Title

For and on behalf of

Total E&P Azerbaijan B.V.

By

Title

By

Title

For and on behalf of

Lukoil Overseas Shah Deniz Limited
By

Title

By

Title

For and on behalf of

Naftiran Intertrade Co. (NICO) Limited
By

Title

By

Title

For and on behalf of

Statoil Azerbaijan A.S.

By

Title

By

109
Title

For and on behalf of
Turkish Petroleum Overseas Company Limited

By
Title
By

Title

110
